Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of April 18, 2011

 

among

 

DOUGLAS DYNAMICS, L.L.C.
DOUGLAS DYNAMICS FINANCE COMPANY
FISHER, LLC
as Borrowers

 

DOUGLAS DYNAMICS, INC.,
as Guarantor,

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,
as Lenders,

 

J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

and

 

WELLS FARGO CAPITAL FINANCE, LLC,
as Syndication Agent

 

--------------------------------------------------------------------------------

 

Senior Secured Revolving Credit Facility

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

1

 

1.1

Definitions

1

 

1.2

Classification of Loans and Borrowings

38

 

1.3

Terms Generally

39

 

1.4

Accounting Terms; GAAP

39

 

 

 

 

SECTION 2.

LOANS AND LETTERS OF CREDIT

39

 

2.1

Commitments

39

 

2.2

Loans and Borrowings

40

 

2.3

Requests for Revolving Borrowings

40

 

2.4

Protective Advances

41

 

2.5

Swingline Loans and Overadvances

42

 

2.6

Letters of Credit

43

 

2.7

Funding of Borrowings

47

 

2.8

Interest Elections

48

 

2.9

Termination and Reduction of Commitments; Increase in Revolving Commitments

49

 

2.10

Repayment and Amortization of Loans; Evidence of Debt

52

 

2.11

Prepayment of Loans

52

 

2.12

Fees

53

 

2.13

Interest

54

 

2.14

Alternate Rate of Interest

55

 

2.15

Increased Costs

56

 

2.16

Break Funding Payments

57

 

2.17

Taxes

57

 

2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

61

 

2.19

Mitigation Obligations; Replacement of Lenders

63

 

2.20

Defaulting Lenders

64

 

2.21

Returned Payments

65

 

2.22

Determination of Borrowing Base

66

 

 

 

 

SECTION 3.

CONDITIONS PRECEDENT

70

 

3.1

Closing Date

70

 

3.2

Conditions to Each Credit Extension

73

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

74

 

4.1

Organization; Requisite Power and Authority; Qualification

74

 

4.2

Capital Stock and Ownership

74

 

4.3

Due Authorization

74

 

4.4

No Conflict

74

 

4.5

Governmental Consents

75

 

4.6

Binding Obligation

75

 

i

--------------------------------------------------------------------------------


 

 

4.7

Financial Condition

75

 

4.8

Projections

76

 

4.9

No Material Adverse Change

76

 

4.10

No Restricted Payments

76

 

4.11

Litigation; Adverse Facts

76

 

4.12

Payment of Taxes

76

 

4.13

Properties

76

 

4.14

Environmental Matters

77

 

4.15

No Defaults

78

 

4.16

Governmental Regulation

78

 

4.17

Margin Regulations

78

 

4.18

Employee Matters

78

 

4.19

Employee Benefit Plans

79

 

4.20

Certain Fees

79

 

4.21

Solvency

80

 

4.22

Collateral

80

 

4.23

Disclosure

80

 

4.24

Deposit Accounts

81

 

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS

81

 

5.1

Financial Statements and Other Reports

81

 

5.2

Existence

86

 

5.3

Payment of Taxes and Claims

86

 

5.4

Maintenance of Properties

86

 

5.5

Insurance

86

 

5.6

Inspections; Appraisals; and Inventories

87

 

5.7

Lenders Meetings

88

 

5.8

Compliance with Laws

88

 

5.9

Environmental

88

 

5.10

Subsidiaries

89

 

5.11

Additional Real Estate Assets

90

 

5.12

Interest Rate Protection

91

 

5.13

Further Assurances

91

 

5.14

ERISA

91

 

5.15

Cash Management

91

 

 

 

 

SECTION 6.

NEGATIVE COVENANTS

92

 

6.1

Indebtedness

92

 

6.2

Liens

95

 

6.3

Sales and Leasebacks

96

 

6.4

No Further Negative Pledges

97

 

6.5

Restricted Payments

97

 

6.6

Restrictions on Subsidiary Distributions

99

 

6.7

Investments

100

 

6.8

Financial Covenants

101

 

6.9

Fundamental Changes; Asset Dispositions; Acquisitions

102

 

6.10

Disposal of Subsidiary Interests

103

 

ii

--------------------------------------------------------------------------------


 

 

6.11

Fiscal Year

104

 

6.12

Transactions with Shareholders and Affiliates

104

 

6.13

Conduct of Business

104

 

6.14

Permitted Activities of Holdings

104

 

6.15

Amendments or Waivers of Certain Agreements

105

 

6.16

Limitation on Payments Relating to Other Debt

105

 

 

 

 

SECTION 7.

GUARANTY

106

 

7.1

Guaranty of the Obligations

106

 

7.2

Contribution by Guarantors

106

 

7.3

Payment by Guarantors

107

 

7.4

Liability of Guarantors Absolute

107

 

7.5

Waivers by Guarantors

109

 

7.6

Guarantors’ Rights of Subrogation, Contribution, etc.

110

 

7.7

Subordination of Other Obligations

111

 

7.8

Continuing Guaranty

111

 

7.9

Authority of Guarantors or Company

111

 

7.10

Financial Condition of Company

111

 

7.11

Bankruptcy, etc.

111

 

7.12

Discharge of Guaranty Upon Sale of Guarantor

112

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT; LIQUIDITY EVENTS; CURE RIGHTS

112

 

8.1

Events of Default

112

 

8.2

Liquidity Event; Sponsor’s Right to Cure

115

 

8.3

Financial Performance Covenant; Sponsors Right to Cure

116

 

 

 

 

SECTION 9.

AGENTS

117

 

 

 

SECTION 10.

MISCELLANEOUS

120

 

10.1

Notices

120

 

10.2

Expenses

122

 

10.3

Indemnity

123

 

10.4

Set-Off

124

 

10.5

Amendments and Waivers

124

 

10.6

Successors and Assigns; Participations

126

 

10.7

Independence of Covenants

132

 

10.8

Survival of Representations, Warranties and Agreements

132

 

10.9

No Waiver; Remedies Cumulative

132

 

10.10

Marshalling; Payments Set Aside

132

 

10.11

Severability

133

 

10.12

Obligations Several; Independent Nature of Lenders’ Rights; Violation of Law

133

 

10.13

Headings

133

 

10.14

APPLICABLE LAW

133

 

10.15

CONSENT TO JURISDICTION

133

 

10.16

WAIVER OF JURY TRIAL

134

 

10.17

Confidentiality

134

 

10.18

Usury Savings Clause

135

 

iii

--------------------------------------------------------------------------------


 

 

10.19

Counterparts

136

 

10.20

Effectiveness; Integration

136

 

10.21

Appointment for Perfection

136

 

10.22

USA PATRIOT Act

136

 

10.23

Effect of Restatement

136

 

 

 

 

SECTION 11.

THE BORROWER REPRESENTATIVE

137

 

11.1

Appointment; Nature of Relationship

137

 

11.2

Powers

137

 

11.3

Employment of Agents

137

 

11.4

Notices

137

 

11.5

Successor Borrower Representative

137

 

11.6

Execution of Credit Documents; Borrowing Base Certificate

138

 

11.7

Reporting

138

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

Commitment Schedule

 

 

4.1

Organization and Capital Structure

 

 

4.2

Capital Stock and Ownership

 

 

4.9

Absence of Certain Changes

 

 

4.11

Litigation

 

 

4.13

Real Estate Assets

 

 

4.14

Environmental

 

 

4.18

Employee Matters

 

 

4.19

Employee Benefit Plans

 

 

4.22

Certain Existing Liens

 

 

4.24

Deposit Accounts

 

 

6.1

Certain Indebtedness

 

 

6.2

Certain Liens

 

 

6.7

Certain Investments

 

 

6.12

Certain Affiliate Transactions

 

 

 

 

 

EXHIBITS:

A

[Reserved]

 

 

B

Revolving Note

 

 

C

Compliance Certificate

 

 

D

Opinion of Counsel for Credit Parties

 

 

E-1

Assignment and Assumption

 

 

E-2

Affiliated Lender Assignment and Acceptance

 

 

F

Certificate Re Non-bank Status

 

 

G

Solvency Certificate

 

 

H

Counterpart Agreement

 

 

I

Pledge and Security Agreement

 

 

J

Mortgage

 

 

K

[Reserved]

 

 

L

Borrowing Base Certificate

 

 

M

Collateral Access Agreement

 

 

N

Intercreditor Agreement

 

 

O

Fixed Charge Coverage Compliance Certificate

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of April 18, 2011
(the “Agreement”), by and among Douglas Dynamics, Inc., a Delaware corporation
(“Holdings”), Douglas Dynamics, L.L.C., a Delaware limited liability company and
a direct wholly-owned Subsidiary of Holdings (the “Company”), Fisher, LLC, a
Delaware limited liability company (“Fisher”) and Douglas Dynamics Finance
Company, a Delaware corporation (“DD Finance,” and together with Fisher and the
Company, each a “Borrower” and collectively the “Borrowers”), the Lenders party
hereto, JPMorgan Chase Bank, N.A. (“JPMCB”), as Collateral Agent, and JPMCB as
Administrative Agent.

 

RECITALS:

 

WHEREAS, pursuant to the Existing Revolving Credit Agreement, the lenders
thereto extended loans to the Borrowers;

 

WHEREAS, the parties hereto desire to amend and restate the Existing Revolving
Credit Agreement on the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

SECTION 1.                        DEFINITIONS AND INTERPRETATION

 

1.1                                 Definitions.  The following terms used
herein, including in the preamble, recitals, exhibits and schedules hereto,
shall have the following meanings:

 

“ABL Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account Control Event” means the occurrence and continuance of (i) any Event of
Default, or (ii) any Liquidity Event (A) for which a Liquidity Event Cure Notice
has not been properly delivered in accordance with Section 8.2 within three
(3) days after the occurrence thereof, (B) for which a Liquidity Event Cure
Notice was timely delivered and a Liquidity Event Cure did not timely occur in
accordance with Section 8.2 or (C) for which no Liquidity Event Cure Notice is
available.  For purposes of this Agreement, the occurrence of an Account Control
Event shall be deemed continuing at the Administrative Agent’s or Collateral
Agent’s option (x) so long as such Event of Default exists, and/or (y) if the
Account Control Event arises as a result of a Liquidity Event described in
clause (ii) above, until Excess Availability is $10,500,000 or more for thirty
(30) consecutive days (unless the Account Control Event has ceased to exist as
provided in Section 8.2), in which case an Account Control Event shall no longer
be deemed to be continuing for purposes of this Agreement; provided that a
Account Control Event shall be

 

--------------------------------------------------------------------------------


 

deemed continuing (even if an Event of Default is no longer continuing and/or
such Liquidity Event has ceased to exist for thirty (30) consecutive days) at
all times after an Account Control Event has occurred and been discontinued on
six (6) occasions after the Closing Date.

 

“Account Debtor” means, “Account Debtor,” as such term is defined in the UCC as
in effect on the date hereof in the State of New York.

 

“Accounts” means all “accounts”, as such term is defined in the UCC as in effect
on the date hereof in the State of New York, in which such Person now or
hereafter has rights; provided, however, that for purposes of calculating the
Borrowing Base, the term “Accounts” shall not include Excluded Deposit Accounts
(as defined below).

 

“ACH” mean automated clearing house transfers.

 

“Additional Co-Borrower” shall mean any wholly-owned Domestic Subsidiary of a
Borrower which may hereafter be approved by the Administrative Agent and the
Collateral Agent in its Permitted Discretion which (a) is currently able to
prepare all collateral reports in a comparable manner to the Borrowers’
reporting procedures, (b) has executed and delivered to the Administrative Agent
and the Collateral Agent such joinder agreements to this Agreement, contribution
and set-off agreements and other Collateral Documents as the Administrative
Agent or the Collateral Agent have reasonably requested and so long as each of
the Administrative Agent and the Collateral Agent have received and approved, in
their reasonable discretion, all UCC search results necessary to confirm the
Collateral Agent’s First Priority or Second Priority Lien, as applicable, on all
of such Additional Co-Borrower’s real, personal and mixed property (including
Capital Stock).

 

“Additional Revolving Commitments” has the meaning assigned to that term in
Section 2.9(e).

 

“Additional Revolving Loan Lender” has the meaning assigned to that term in
Section 2.9(e).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened against

 

2

--------------------------------------------------------------------------------


 

or affecting Holdings or any of its Subsidiaries or any property of Holdings or
any of its Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Affiliated Lender Assignment and Acceptance” has the meaning assigned to that
term in Section 10.6(i).

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“Aggregate Payments” has the meaning assigned to that term in Section 7.2.

 

“Agreement” has the meaning assigned to that term in the preamble.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Margin’’ means, for any day, with respect to any ABR Loan or
Eurodollar Loan, a percentage, per annum, equal to (i) in the case of ABR Loans,
1.25% and (ii) in the case of Eurodollar Loans, 2.25%.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitment of all
Revolving Lenders (if the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
aggregate Revolving Exposures at that time); provided that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the calculation and (b) with
respect to Protective Advances or with respect to the Aggregate Credit Exposure,
a percentage based upon its share of

 

3

--------------------------------------------------------------------------------


 

the Aggregate Credit Exposure and the unused Commitments; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Commitment shall be disregarded in the calculation.

 

“Ares Group Investors” means  (i) the Ares Corporate Opportunities Fund, L.P.
(the “Ares Limited Partnership”), (ii) ACOF Management, L.P., (iii) ACOF
Operating Manager, L.P., (iv) Ares Management, Inc., (v) Ares Management LLC,
(vi) any limited partners of any of the foregoing entities and (vii) partners,
members, managing directors, officers or employees of any of those entities
referenced in clauses (ii) through (v), provided that each Person set forth in
clauses (vi) and (vii) shall only constitute an Ares Group Investor so long as
it gives a proxy to, or otherwise agrees that it will vote in a manner
consistent with, the Ares Limited Partnership (except to the extent otherwise
required by ERISA or other applicable law) and the entity to which it is
required to give a proxy to or otherwise vote consistently with continues to own
Capital Stock in Holdings.

 

“Arranger” means J.P. Morgan Securities LLC, as sole bookrunner and sole lead
arranger hereunder.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Borrowers or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Holdings’, Company’s, or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of Holdings’ Subsidiaries, other than
(i) inventory sold or leased in the ordinary course of business (excluding any
such sales by operations or divisions discontinued or to be discontinued),
(ii) equipment that is surplus, obsolete, worn-out, or no longer used or useful
in the business of Holdings, Company or any of its Subsidiaries and is sold or
disposed of in the ordinary course of business, (iii) leasehold interests that
are no longer used or useful in the business of Holdings, Company or any of its
Subsidiaries, (iv) dispositions, by means of trade-in, of equipment used in the
ordinary course of business, so long as such equipment is replaced,
substantially concurrently, by like-kind equipment in an effort to upgrade the
Facilities of Company and its Subsidiaries, (v) Cash and Cash Equivalents used
in a manner not prohibited by the Credit Documents or the Term Credit Documents,
and (vi) sales of other assets for aggregate consideration of less than
$1,000,000 with respect to any transaction or series of related transactions and
less than $3,000,000 in the aggregate during any calendar year (provided, that
for purposes of calculating the amounts set forth in this clause (vi), any
transactions or series of related transactions involving aggregate consideration
of $50,000 or less may be excluded).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6), and accepted by the Administrative Agent, in the form of
Exhibit E-1 or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” in respect of a sale and leaseback transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction

 

4

--------------------------------------------------------------------------------


 

including any period for which such lease has been extended or may, at the
option of the lessor, be extended.  Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.

 

“Aurora Group Investors” means (i) Aurora Equity Partners II L.P. and Aurora
Overseas Equity Partners II, L.P. (the “Limited Partnerships”), (ii) Aurora
Capital Partners II L.P. and Aurora Overseas Capital Partners II, L.P. (the
“General Partners”), (iii) Aurora Advisors II LLC and Aurora Overseas
Advisors, II, LDC (the “Ultimate General Partners”), (iv) any limited partners
of the Limited Partnerships or any limited partners of the General Partners,
provided that such limited partner gives a proxy to, or otherwise agrees that it
will vote in a manner consistent with, the Limited Partnerships (except to the
extent otherwise required by ERISA or other applicable law) or the General
Partners, (v) any managing director or employee of Aurora Management Partners
LLC, provided that such managing director or employee gives a proxy to, or
otherwise agrees that he or she will vote in a manner consistent with the
Limited Partnerships (except to the extent otherwise required by ERISA or other
applicable law) or the General Partners, (vi) any member of the Advisory Board
of Aurora Management Partners LLC, provided that such member gives a proxy to,
or otherwise agrees that he or she will vote in a manner consistent with, the
Limited Partnerships (except to the extent otherwise required by ERISA or other
applicable law) or the General Partners, (vii) any Affiliate of Aurora
Management Partners LLC, provided that such Affiliate gives a proxy to, or
otherwise agrees that it will vote in a manner consistent with, the Limited
Partnerships or the General Partners, and (viii) any investment fund or other
entity controlled by or under common control with, any one or more of the
Ultimate General Partners or Aurora Management Partners LLC or the principals
that control any one or more of the Ultimate General Partners or Aurora
Management Partners LLC; provided that each Person set forth in clauses
(iv) through (viii) shall only constitute an Aurora Group Investor so long as
the entity to which it is required to give a proxy to or otherwise vote
consistently with continues to own Capital Stock in Holdings.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Available Excess Cash Flow” means, with respect to any Restricted Payment to be
made pursuant to Section 6.5(f), any Investment to be made pursuant to
Section 6.7(m) or any prepayment, repurchase or redemption of Other Debt
pursuant to Section 6.16 in any Fiscal Year (i) if the Excess Cash Flow Payment
Conditions are satisfied at the time of making the payment and after giving
effect thereto, an amount equal to (a) either (x) if the Leverage Ratio as of
the most recently completed Fiscal Year for which audited financial statements
have been delivered pursuant to Section 5.1(c) is less than or equal to 3.00 to
1.00, 100% of the Consolidated Excess Cash Flow for such most recently completed
Fiscal Year (in the case of the Fiscal Year ended December 31, 2011, calculated
for the period from the Closing Date to December 31, 2011) or (y) if the
Leverage Ratio as of the most recently completed Fiscal Year for which audited
financial statements have been delivered pursuant to Section 5.1(c) is greater
than 3.00 to 1.00, 50% of the Consolidated Excess Cash Flow for such most
recently completed Fiscal Year (in the case of the Fiscal Year ended
December 31, 2011, calculated for the period from the Closing Date to
December 31, 2011), minus (b) the sum of (w) Restricted Payments made pursuant
to

 

5

--------------------------------------------------------------------------------


 

Section 6.5(f)after the delivery of such financial statements and on or prior to
the date of determination, plus (x) Investments made pursuant to
Section 6.7(m) after the delivery of such financial statements and on or prior
to the date of determination, plus (y) prepayments, repurchases and redemptions
of Other Debt pursuant to Section 6.16 after the delivery of such financial
statements and on or prior to the date of determination, plus (z) the amount of
any Credit Party Purchase consummated during the most recently completed Fiscal
Year and (ii) if the Excess Cash Flow Payment Conditions are not satisfied at
the time of making the payment and after giving effect thereto, zero.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time, the Revolving Commitment
then in effect minus the Revolving Exposure of all Revolving Lenders at such
time.

 

“Average Daily Excess Availability” means the average daily Excess Availability
for the immediately preceding Fiscal Quarter.

 

“Banking Services Agreement” means each and any of the following bank services
provided to any Credit Party by any Lender Counterparty including: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

 

“Blocked Account” means any Deposit Account subject to a Blocked Account
Agreement.

 

“Blocked Account Agreement” means an account control agreement on terms
reasonably satisfactory to the Collateral Agent.

 

“Blocked Account Bank” means each bank with whom a Blocked Account Agreement has
been, or is required to be, executed in accordance with the terms hereof.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Borrower Representative, DD Finance, Fisher and any
Additional Co-Borrower that may become party hereto.

 

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Section 11.1.

 

6

--------------------------------------------------------------------------------


 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

 

“Borrowing Base” means at any time, the sum of, without duplication:

 

(i)            the face amount of Eligible Accounts of Borrowers multiplied by
the advance rate of 85%, plus

 

(ii)           the lesser of (A) the advance rate of 70% of the Cost of Eligible
Inventory of Borrowers, or (B) the advance rate of 85% of the product of the Net
Recovery Cost Percentage multiplied by the Cost of Eligible Inventory of
Borrowers, plus

 

(iii)          the balance of (A) Cash in Deposit Accounts subject to a Blocked
Account Agreement and (B) Cash Equivalents in a form satisfactory to the
Administrative Agent in accounts subject to account control agreements on terms
reasonably satisfactory to the Collateral Agent; minus

 

(iv)          effective immediately upon notification thereof to Borrower
Representative by the Collateral Agent or the Administrative Agent, any Reserves
established from time to time by the Collateral Agent or the Administrative
Agent in its Permitted Discretion;

 

The Borrowing Base at any time shall (i) be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Collateral Agent
and the Administrative Agent with such adjustments as Administrative Agent or
Collateral Agent deem appropriate in its Permitted Discretion to assure that the
Borrowing Base is calculated in accordance with the terms of this Agreement and
(ii) be computed no less than monthly; provided that the Borrower Representative
may compute the Borrowing Base more frequently (but in no event, absent consent
from the Collateral Agent, more frequently than weekly), which Borrowing Base
shall become effective upon delivery of a Borrowing Base Certificate to the
Administrative Agent and the Collateral Agent.

 

The Administrative Agent or the Collateral Agent may, in the exercise of their
respective Permitted Discretion, adjust Reserves.

 

“Borrowing Base Certificate” means an Officers’ Certificate from Borrower
Representative, substantially in the form of (or in such other form as may, from
time to time, be mutually agreed upon by Borrower Representative, Collateral
Agent and Administrative Agent), and containing the information prescribed by
Exhibit L, delivered to the Administrative Agent and the Collateral Agent
setting forth Borrower Representative’s calculation of the Borrowing Base.

 

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.3.

 

7

--------------------------------------------------------------------------------


 

“Borrower Restricted Information” means confidential information, including
MNPI, that is made available by or on behalf of Borrower that has not been made
available to all Lenders and potential Lenders.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided that for all purposes hereof, the determination of
whether a lease is to be treated as a Capital Lease shall be made without giving
effect to any change in accounting for leases when GAAP resulting from the
implementation of proposed Accounting Standards Update (ASU) Leases (Topic 840)
issued August 17, 2010, or any successor proposal.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit, time deposits or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (v) shares of any money market mutual fund
that (a) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) and (ii) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.

 

8

--------------------------------------------------------------------------------


 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) beneficially owns,
directly or indirectly, more than 50%, on a fully diluted basis, of the
outstanding Capital Stock (measured only by voting power) of Holdings entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the board of directors (or similar governing body) of Holdings,
(ii) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act)other than Sponsor beneficially owns, directly or indirectly,
more than 35%, on a fully diluted basis, of the outstanding Capital Stock
(measured only by voting power) of Holdings entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the board
of directors (or similar governing body) of Holdings, unless Sponsor
beneficially owns and controls, on a fully diluted basis, more of the
outstanding Capital Stock (measured only by voting power) of Holdings entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the board of directors (or similar governing body) of Holdings
than any other Person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act); or (iii) Holdings shall cease to beneficially own and
control 100% on a fully diluted basis of the economic and voting interests in
the Capital Stock of Company.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law” regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.

 

“Closing Date” means April 18, 2011.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders and other Secured Parties hereunder and under
the other Credit Documents.

 

9

--------------------------------------------------------------------------------


 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Blocked Account Agreements, the Intercreditor Agreement and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Lenders, a Lien on any real, personal or
mixed property of that Credit Party as security for the Obligations (or to
perfect any Liens so granted).

 

“Collection Account” has the meaning assigned to such term in Section 5.15(a).

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder.  The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Company” has the meaning assigned to such term in the preamble.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Company and its Subsidiaries on a consolidated basis equal to the total of
(a) Consolidated Net Income, plus (b) the sum, without duplication, of each of
the following to the extent deducted in the calculation of Consolidated Net
Income for such period (i) Consolidated Interest Expense and non-Cash interest
expense, (ii) provisions for taxes based on income, (iii) total depreciation
expense, (iv) total amortization expense (including amortization of goodwill,
other intangibles, and financing fees and expenses), (v) non-cash impairment
charges, (vi) non-cash expenses resulting from the grant of stock and stock
options and other compensation to management personnel of Company and its
Subsidiaries pursuant to a written incentive plan or agreement, (vii) other
non-Cash items that are unusual or otherwise non-recurring items,
(viii) reimbursement of expenses under the Management Services Agreement, in an
amount not to exceed $1,000,000 in any 12-month period, (ix) any extraordinary
losses and non-recurring charges during any period (including severance,
relocation costs, one-time compensation charges and losses or charges associated
with Interest Rate Agreements), (x) restructuring charges or reserves (including
costs related to closure of Facilities); provided any such cash restructuring
charges shall not exceed $5,000,000 in any 12-month period, (xi) any transaction
costs incurred in connection with the issuance, resale or secondary offering of
Securities or any refinancing transaction, in each case whether or not such
transaction is consummated, (xii) any fees and expensed related to any Permitted
Acquisitions and (xiii) for periods ending on or before June 30, 2011, fees,
expenses and other transaction costs incurred by the Company and its
Subsidiaries during such period in connection with the transactions contemplated
by the First Amendment, the Second Amendment to Term Loan Facility, the
Qualifying IPO, this Agreement and the Term Credit Documents plus (c) solely for
the purpose of determining compliance with the financial covenant set forth in
Section 6.8(a), and not for any other purpose, the Financial Performance
Covenant Cure Amount, minus (d) the sum, without

 

10

--------------------------------------------------------------------------------


 

duplication, of (i) non-Cash items increasing Consolidated Net Income for such
period that are unusual or otherwise non-recurring items, (ii) cash payments
made during such period reducing reserves or liabilities for accruals made in
prior periods but only to the extent such reserves or accruals were added back
to “Consolidated Adjusted EBITDA” in a prior period pursuant to clause
(b)(vii) or (b)(viii) above, and (iii) Restricted Payments made during such
period to Holdings pursuant to Section 6.5(c)(i) (other than any such Restricted
Payments made to Holdings pursuant to Section 6.5(c)(i) for the purpose of
paying fees, expenses and other transaction costs paid in cash during such
period in connection with the transactions contemplated by the First Amendment,
, the Second Amendment to Term Loan Facility and the Qualifying IPO).

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Subsidiaries, but
excluding expenditures constituting the purchase price for Permitted
Acquisitions and amounts constituting Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds which are reinvested in the business of Company
and its Subsidiaries in accordance with Section 2.13(a) or Section 2.13(b),
respectively, by Company and its Subsidiaries during such period.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding voluntary repayments financed with Indebtedness and excluding
payments and repayments of Indebtedness under this Agreement or any other
working capital facility), (b) cash Consolidated Capital Expenditures (net of
any proceeds of (y) any related financings with respect to such expenditures and
(z) to the extent not excluded in the calculation of Consolidated Capital
Expenditures, any sales of capital assets used to finance such expenditures),
(c) Consolidated Interest Expense paid in cash for such period, (d) the portion
of taxes based on income actually paid in cash during such period by Company or
any of its Subsidiaries whether for such period or any other period,
(e) Restricted Payments made under Sections 6.5(c)(ii)-(iv) during such period,
and (f) Restricted Payments or Investments made under Section 6.5(d)(i) and
Section 6.7(l), as applicable, and which are for any Fiscal Year, declared (in
the case of dividends or distributions) or paid in cash from June 1 of the
applicable Fiscal Year to and including May 31 of the immediately following
Fiscal Year.  Consolidated Excess Cash Flow shall not be reduced by the amount
of any Credit Party Purchase.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Interest Expense for such period,
(ii) scheduled payments for such period of principal on Consolidated Total Debt,
(iii) Consolidated Capital Expenditures for such period other than those
financed with secured Indebtedness permitted by Sections 6.1 and 6.2 or made or
incurred pursuant to Section 6.8(b)(ii), (iv) the portion of taxes based on
income actually paid in cash during such period by Company or any of its
Subsidiaries whether for such period or any other period and (v) Restricted
Payments permitted under Section 6.5(c) or Section 6.5(f) and which are paid in
cash during such period.

 

“Consolidated Interest Coverage Ratio” on any date of determination (the
“Transaction Date”) means the ratio on a pro forma basis, of (a) Consolidated
Adjusted EBITDA for the Test Period to (b) the sum of (i) Consolidated Interest
Expense for such Test Period; provided, that for purposes of such calculation:
(1) Permitted Acquisitions which occurred during the Test Period or subsequent
to the Test Period and on or prior to the Transaction Date shall be assumed to
have occurred on the first day of the Test Period, (2) transactions giving rise
to the need to calculate the Consolidated Interest Coverage Ratio and the
application of the proceeds therefrom (except as otherwise provided in this
definition) shall be assumed to have occurred on the first day of the Test
Period, (3) the incurrence of any Indebtedness (including the issuance of any
Disqualified Capital Stock) during the Test Period or subsequent to the Test
Period and on or prior to the Transaction Date (and the application of the
proceeds therefrom to the extent used to refinance or retire other Indebtedness)
(other than ordinary working capital borrowings) shall be assumed to have
occurred on the first day of the Test Period, (4) the permanent repayment of any
Indebtedness (including the redemption of any Disqualified Capital Stock) during
the Test Period or subsequent to the Test Period and on or prior to the
Transaction Date (other than ordinary working capital borrowings) shall be
assumed to have occurred on the first day of the Test Period, (5) the
Consolidated Interest Expense attributable to interest on any Indebtedness or
dividends on any Disqualified Capital Stock bearing a floating interest (or
dividend) rate shall be computed on a pro forma basis as if the average rate in
effect from the beginning of the Test Period to the Transaction Date had been
the applicable rate for the entire period, unless Company or any of its
Subsidiaries is a party to a Hedge Agreement (which shall remain in effect for
the 12-month period immediately following the Transaction Date) that has the
effect of fixing the interest rate on the date of computation, in which case
such rate (whether higher or lower) shall be used, and (6) amounts attributable
to operations or businesses permanently discontinued or disposed of prior to the
Transaction Date, shall be excluded, except, in the case of a determination of
Consolidated Fixed Charges, only to the extent that the obligations giving rise
to such Consolidated Fixed Charges would no longer be obligations contributing
to Consolidated Fixed Charges subsequent to the Transaction Date.

 

“Consolidated Interest Expense” means, for any period, (i) total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) payable in cash of Company and its
Subsidiaries (but excluding fees and any original issue discount in connection
with this Agreement and the Term Credit Documents) on a consolidated basis with
respect to all outstanding Indebtedness of Company and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Interest Rate Agreements, minus
(ii) the aggregate amount of interest income of Company and its Subsidiaries
during such period paid in cash.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Company) in which any
other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Company or is merged into or consolidated with Company
or any of its Subsidiaries or that Person’s assets are acquired by Company or
any of its Subsidiaries, (c) the income of any Subsidiary of Company to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses. 
Consolidated Net Income shall not be increased as a result of any cancellation
of indebtedness income realized as a result of any Credit Party Purchase.

 

“Consolidated Secured Debt” means, as at any date of determination, the
Consolidated Total Debt of Company and its Subsidiaries that is secured by Liens
on any of the assets of the Company or any of its Subsidiaries.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis, without duplication, in accordance with
GAAP; provided, that the amount of revolving Indebtedness to be included at the
date of determination shall be equal to the average of the balances of such
revolving Indebtedness as of the end of each of the prior four calendar quarters
(except that with respect to the first four calendar quarters after the Closing
Date, the amount of revolving Indebtedness to be included shall be based on the
average of the quarter end balances from the Closing Date through the date of
determination); provided, further that notwithstanding any other provision of
this Agreement for all purposes hereof and all calculations required to be made
hereunder the amount of Indebtedness included in Consolidated Total Debt shall
be deemed to be 100% of the outstanding principal amount thereof and shall be
determined without regard to FASB ASC 825.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
indenture, mortgage, deed of trust, or other contract, undertaking, agreement or
other instrument to which that Person is a party or to which such Person or any
of its properties is subject.

 

13

--------------------------------------------------------------------------------


 

“Contributing Guarantors” has the meaning assigned to that term in Section 7.2.

 

“Cost” means, as determined by Collateral Agent in good faith, with respect to
Inventory, the lower of (a) landed cost computed on a first-in first-out basis
in accordance with GAAP or (b) market value; provided, that for purposes of the
calculation of the Borrowing Base, (i) the Cost of the Inventory shall not
include: (A) the portion of the cost of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Credit Party or (B) write-ups or
write-downs in cost with respect to currency exchange rates, and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent Inventory Appraisal which has been received and approved by Collateral
Agent in its reasonable discretion.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents and
all other documents, instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent, Issuing Bank or any Lender in
connection herewith.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time, plus
(c) an amount equal to its Applicable Percentage, if any, of the aggregate
principal amount of Protective Advances outstanding at such time.

 

“Credit Extension” means the making of a Loan on the occasion of any Borrowing
or the issuing, amendment, renewal or extension of a Letter of Credit.

 

“Credit Party” means each Person (other than any Agent, Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

 

“Credit Party Purchase” has the meaning assigned to such term in
Section 10.6(i).

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

 

“Current Twelve-Month Period” has the meaning assigned to such term in
Section 8.3.

 

“DD Finance” has the meaning assigned to that term in the preamble.

 

14

--------------------------------------------------------------------------------


 

“Default” means a condition or event that, after notice or lapse of time or both
would constitute an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified any Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Deposit Account” means each checking or other demand deposit account maintained
by any of the Credit Parties other than any Excluded Deposit Accounts.  All
funds in each Deposit Account shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any Deposit Account.

 

“Discharge of Term Obligations” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“Disqualified Capital Stock” means with respect to any Person, (a) Capital Stock
of such Person that, by its terms or by the terms of any security into which it
is convertible, exercisable or exchangeable, is, or upon the happening of an
event or the passage of time or both would be, required to be redeemed or
repurchased including at the option of the holder thereof by such Person or any
of its Subsidiaries, in whole or in part, on or prior to 91 days following the
Maturity Date and (b) any Capital Stock of any Subsidiary of such Person other
than any common equity with no preferences, privileges, and no redemption or
repayment provisions.  Notwithstanding the foregoing, any Capital Stock of the
Company, DD Finance or Fisher that would constitute Disqualified Capital Stock
solely because the holders thereof have the right to require the Company, DD
Finance or Fischer to repurchase such Capital Stock upon the occurrence of a
change of control or an asset sale shall not constitute Disqualified Capital
Stock if the terms of such Capital Stock provide that the Company, DD Finance or
Fisher may not repurchase or redeem any such Capital Stock pursuant to such
provisions prior to the prepayment of the Loans as are required by this
Agreement.

 

15

--------------------------------------------------------------------------------


 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a “controlled foreign corporation” under Section 957 of
the Internal Revenue Code.

 

“Eligible Accounts” has the meaning assigned to such term in Section 2.22(a).

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no Affiliate of
Holdings shall be an Eligible Assignee.

 

“Eligible Inventory” has the meaning assigned to such term in Section 2.22(b).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, written notice, written notice of
violation, written claim, action, suit, proceeding, demand, abatement order or
other written order or written directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material or any actual or alleged
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, land use or the protection of the
environment, in any manner applicable to Holdings or any of its Subsidiaries or
any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person on or after the date of the
closing of the transactions contemplated by the Purchase Agreement, (i) any
corporation which is a member of a controlled group of corporations within the
meaning of Section 414(b) of the Internal Revenue Code of which that Person is a
member; (ii) any trade or business (whether or not incorporated) which is a
member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Internal Revenue Code of which that Person is a
member; and (iii) any member of an affiliated service group within the meaning
of Section

 

16

--------------------------------------------------------------------------------


 

414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for 30-day notice to
the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan; (vi) the imposition, or the occurrence of any events or
condition that could reasonably be expected to result in the imposition, of
liability on Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the occurrence of an act or
omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan (which fines, penalties, taxes or related charges, for
purposes of Section 4.18, shall be material); (viii) the assertion of a material
claim (other than routine claims for benefits) against any Employee Benefit Plan
or the assets thereof, or against Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(ix) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (x) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Excess Availability” means, at any time, (a) the lesser of (i) the aggregate
Revolving Commitments of all of the Lenders and (ii) the Borrowing Base on the
date of determination less (b) the Revolving Exposure of all Revolving Lenders.

 

17

--------------------------------------------------------------------------------


 

“Excess Cash Flow Payment Conditions” means the satisfaction of each of the
following conditions both immediately before and immediately after giving effect
to the applicable payment: (x) with respect to mandatory prepayments or offers
to prepay pursuant to Section 2.13(d) of the Term Loan Facility (or any other
prepayment, repurchase, redemption, defeasance, or offer to do any of the
foregoing, in respect of “excess cash flow” or any similar construct),
(i) Excess Availability plus unrestricted Cash and Cash Equivalents on Company’s
consolidated balance sheet not included in the Borrowing Base is greater than
the greater of $8,750,000 and 12.5% of the aggregate Revolving Commitments at
the time of determination and (ii) prior to the making of such payment, the
Company shall have delivered a certificate signed by its chief financial officer
or treasurer certifying that the condition in clause (i) has been satisfied and
setting forth its calculations of Excess Availability in reasonable detail and
certifying as to the amount of Cash and Cash Equivalents on Company’s
consolidated balance sheet as of the date of determination and (y) with respect
to all other payments required or permitted to be made based on Consolidated
Excess Cash Flow, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Fixed Charge Coverage Ratio for the four Fiscal Quarter
Period ending on the last day of the most recently completed Fiscal Quarter for
which financial statements have been delivered pursuant to Sections 5.1(b) or
5.1(c) calculated on a pro forma basis giving effect to the applicable payment
shall be greater than 1.00 to 1.00, (iii) Excess Availability both before and
after giving effect to the applicable payment shall be greater than the greater
of $10,500,000 or 15% of the aggregate Revolving Commitments at the time of
determination, (iv) in the case of prepayments, redemption and repurchases of
Other Debt pursuant to Section 6.16, the Secured Debt Ratio both immediately
before and after giving effect to the payment is less than 3.50 to 1.00 and
(v) prior to the making of such payment, the Company shall have delivered a
Fixed Charge Coverage Compliance Certificate together with a certificate signed
by its chief financial officer or treasurer certifying that the conditions in
subclauses (i) through (iv) of clause (y) have been satisfied and setting forth
a calculation of Excess Availability, Consolidated Excess Cash Flow and
Available Excess Cash Flow.

 

“Excess Collateral Availability” means, at any time, (a) the Borrowing Base on
the date of determination less (b) the Revolving Exposure of all Revolving
Lenders.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Deposit Accounts” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll and trust accounts and
funded solely with amounts necessary to cover then outstanding payroll
liabilities and amounts required to be retained in such trust accounts, as well
as minimum balance requirements; (b) Deposit Accounts with amounts on deposit
that, when aggregated with the amounts on deposit in all other Deposit Accounts
for which a Control Agreement has not been obtained (other than those specified
in clause (a) and (c)), do not at any time exceed $4,000,000; (c) Deposit
Accounts, with amounts on deposit which in the aggregate that do not at any time
exceed $1,000,000, held at a financial institution that is not, for United
Stated federal income tax purposes (i) an individual who is a citizen or
resident of the United States or (ii) a corporation, partnership or other entity
treated as a corporation or partnership created or organized in or under the
laws of the United States, or any political subdivision thereof; (d) zero
balance disbursement accounts; and (e) Deposit Accounts, with amounts on deposit
which in the aggregate do not at any time exceed $500,000, the sole

 

18

--------------------------------------------------------------------------------


 

proceeds of which are funds received by a Credit Party from credit card sales;
provided that, in each of the foregoing cases, if reasonably requested by the
Collateral Agent or the Administrative Agent, the Borrower Representative shall
provide such Agent with periodic updates of the account numbers and names of all
financial institutions where such Deposit Accounts are maintained.

 

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under any Credit Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) income or franchise Taxes (however denominated) imposed on
(or measured by) net income by the United States of America or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which Lender is located or in which the Lender’s applicable
lending office is located, (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by Company under Section 2.19(b)), any U.S.
Federal withholding Taxes resulting from any law in effect (including FATCA) on
the date such Non-U.S. Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Non-U.S. Lender’s failure to
comply with Section 2.17(f), except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Company with respect
to such withholding Taxes pursuant to Section 2.17(a), and (d) Taxes that would
not have been imposed but for a failure by any Recipient, or any legal or
beneficial holder of an interest in any entity (other than an entity that is a
U.S. Person) through which payments by or on account of any Credit Party are
made under any Credit Document, to comply with any applicable reporting
requirement if such compliance is required by FATCA as a precondition to relief
or exemption from such Tax.

 

“Existing Revolving Credit Agreement” means the Credit and Guaranty Agreement,
dated as of May 21, 2007 the Borrowers, certain lenders from time to time,
Credit Suisse AG, Cayman Islands Branch as administrative agent, JPMCB as
collateral agent and the other parties thereto, as previously amended, restated,
amended and restated, supplemented or modified prior to the Closing Date.

 

“Existing Term Loan Agreement” means the Amended and Restated Credit and
Guaranty Agreement dated as of May 21, 2007, providing for a senior secured term
loan facility, by and among Holdings, Company, certain subsidiaries of Company
as guarantors and Credit Suisse AG, Cayman Islands Branch as administrative
agent, as previously amended, restated, amended and restated, supplemental or
modified prior to the Closing Date.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” has the meaning assigned to that term in Section 7.2.

 

“Fair Share Contribution Amount” has the meaning assigned to that term in
Section 7.2.

 

19

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Performance Covenant” has the meaning assigned to such term in
Section 8.3.

 

“Financial Performance Covenant Cure Amount” has the meaning assigned to such
term in Section 8.3.

 

“Financial Performance Covenant Cure Notice” has the meaning assigned to such
term in Section 8.3.

 

“Financial Performance Covenant Cure Right” has the meaning assigned to such
term in Section 8.3.

 

“Financial Plan” has the meaning assigned to that term in Section 5.1(i).

 

“First Amendment” means Amendment No. 1 to Credit and Guaranty Agreement, dated
as of April 16, 2010, among Holdings, the Borrowers and the lenders party
thereto, amending the Existing Revolving Facility.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fisher” has the meaning assigned to that term in the preamble.

 

“Fixed Charge Coverage Compliance Certificate” means a Compliance Certificate
substantially in the form of Exhibit O.

 

“Fixed Charge Coverage Ratio” means the ratio of (i) the aggregate amount of
Consolidated Adjusted EBITDA for the Test Period, to (ii) the aggregate
Consolidated Fixed Charges during the Test Period.

 

20

--------------------------------------------------------------------------------


 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of Company which is
not a Domestic Subsidiary.

 

“Funding Guarantors” has the meaning assigned to that term in Section 7.2.

 

“Funding Accounts” has the meaning assigned to such term in Section 4.1(r).

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

 

“Guaranteed Obligations” has the meaning assigned to that term in Section 7.1.

 

“Guarantor” means each of (i) Holdings, (ii) each Domestic Subsidiary of
Holdings (other than any Domestic Subsidiary that is a Borrower) from time to
time party to this Agreement and (iii) to the extent no adverse tax consequences
to Company could result therefrom, each Foreign Subsidiary of Holdings from time
to time party to this Agreement.

 

“Guarantor Subsidiary” means each Guarantor other than Holdings.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material, waste or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority.

 

“Hazardous Materials Activity” means any past, current or threatened activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, presence, Release, threatened Release,
discharge, placement, generation, transportation, processing, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

21

--------------------------------------------------------------------------------


 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Holdings” has the meaning assigned to that term in the preamble hereto,
provided that after the effective date of a Permitted Holdings Reincorporation,
“Holdings” shall refer to Douglas Dynamics, Inc., as incorporated under the laws
of the state of Wisconsin.

 

“Increased Amount Date” has the meaning assigned to that term in Section 2.9(e).

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii)  the principal portion of obligations with
respect to Capital Leases; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(excluding accounts payable which are classified as current liabilities in
accordance with GAAP and accrued expenses in each case incurred in the ordinary
course of business); (iv) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA but including earn-outs incurred in connection with a
Permitted Acquisition to the extent required to be reflected on a balance sheet
in accordance with GAAP to the extent such earn-out obligations are not paid
within 30 days after the amount due is finally determined), which purchase price
is due more than six months from the date of incurrence of the obligation in
respect thereof; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the amount available to be drawn under on any letter
of credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
(ix) any liability of such Person for an obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefore, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (ix), the primary purpose or intent thereof is as described
in clause (viii) above; (x) all net payment obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes;

 

22

--------------------------------------------------------------------------------


 

(xi) the principal balance outstanding under any synthetic lease, tax retention
lease, off-balance sheet loan or similar off-balance sheet financing product;
and (xii) the indebtedness of any partnership or Joint Venture in which such
Person is a general partner or a joint venturer except to the extent that the
terms of such indebtedness provide that such indebtedness is nonrecourse to such
Person.

 

“Indemnified Liabilities” has the meaning assigned to that term in
Section 10.3(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Credit Party under any Credit Document
and (b) Other Taxes.

 

“Indemnitee” has the meaning assigned to that term in Section 10.3(a).

 

“Intellectual Property” means all patents, trademarks, service marks,
tradenames, domain names, trade secrets, copyrights, technology, know-how and
processes used in or necessary for the conduct of the business of Company and
its Subsidiaries.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement in the form of
Exhibit N.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.8.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar quarter and the
Maturity Date, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

23

--------------------------------------------------------------------------------


 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

 

“Inventory Appraisal” shall mean (a) on the Closing Date and thereafter until
any subsequent inventory appraisal is completed and delivered pursuant to
Section 5.6(b) hereof, the inventory appraisal prepared by Hilco Appraisal
Services, LLC, dated November 9, 2010, and (b) thereafter, the most recent
inventory appraisal conducted by an independent appraisal firm satisfactory to
the Collateral Agent and the Administrative Agent and delivered pursuant to
Section 5.6(b) hereof.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (including any Subsidiary of Holdings);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Holdings from any Person other than
Company or any Guarantor Subsidiary, of any Capital Stock of such Subsidiary;
and (iii) any direct or indirect loan, advance (other than advances to employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Holdings or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto minus the amount of any return
of capital with respect to such Investment, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

“Investment Fund” means any affiliate of a Sponsor that is a bona fide
diversified debt fund or a bona fide diversified investment vehicle that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course, and with
respect to which no Sponsor, directly or indirectly, possesses the power to
direct or cause the direction of the investment policies of any such fund.

 

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.6(i). 
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the

 

24

--------------------------------------------------------------------------------


 

Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“LC Collateral Account” has the meaning assigned to such term in Section 2.6(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time.  The LC Exposure of
any Revolving Lender at any time shall be its Applicable Percentage of the total
LC Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement or Banking Service Agreement (including any
Person who is a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement or Banking
Service Agreement, ceases to be a Lender).

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means the ratio as of the date of determination of
(i) Consolidated Total Debt, less unrestricted Cash and Cash Equivalents of
Company and its Subsidiaries as of such day in excess of $1,000,000 (up to a
maximum amount of $15,000,000 as of any date of determination), the contents of
which are in a Blocked Account or in a securities account subject to a valid
First Priority Lien in favor of the Collateral Agent and a control agreement in
favor of the Collateral Agent on terms satisfactory to the Collateral Agent in
its sole discretion, to (ii) Consolidated Adjusted EBITDA for the Test Period
most recently ended.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such

 

25

--------------------------------------------------------------------------------


 

Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity Event” means Excess Availability of the Borrowers is less than the
greater of (a) $10,500,000 and (b) 15% of the aggregate Revolving Commitments at
the time of determination.

 

“Liquidity Event Cure” has the meaning assigned to such term in Section 8.2.

 

“Liquidity Event Cure Amount” has the meaning assigned to such term in
Section 8.2.

 

“Liquidity Event Cure Notice” has the meaning assigned to such term in
Section 8.2.

 

“Liquidity Event Cure Right” has the meaning assigned to such term in
Section 8.2.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

 

“Management Services Agreement” means the Second Amended and Restated Joint
Management Services Agreement, dated as of May 10, 2010, between Holdings and
Sponsor, as it may be amended, supplemented or otherwise modified from time to
time.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties, assets or financial condition of Holdings and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to perform
its Obligations; (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a Credit Document to which it is a party; or (iv) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any Secured Party under any Credit Document.

 

“Maturity Date” means April 18, 2016 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

26

--------------------------------------------------------------------------------


 

“MNPI” means, on any date, material non-public information with respect to any
Credit Party, the Loans or any securities issued by a Credit Party that has not
been disclosed to the Lenders (other than Lenders that do not wish to receive
MNPI or any such information that is disclosed to all Lenders in accordance with
the confidentiality provisions of this Agreement) prior to such date to the
extent such information could reasonably be expected to have a material effect
upon, or otherwise be material to, a Lender’s decision to assign Loans to, or
acquire Loans from, a Sponsor or a Credit Party.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including, without limitation, (a) income taxes estimated in
good faith by the seller thereof to be payable by the seller as a result of any
gain recognized in connection with such Asset Sale, (b) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (c) brokerage fees and legal expenses incurred
directly attributable to such Asset Sale; and (d) any reserves required to be
established by the seller thereof in accordance with GAAP against liabilities
reasonably anticipated and directly attributable to the Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under
indemnification obligations associated with such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes estimated in good faith by the seller thereof to be payable as a result of
any gain recognized in connection therewith.

 

“Net Recovery Cost Percentage” means the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the recovery on the aggregate
amount of the Inventory at such time on a “net orderly liquidation value” basis
as set forth in the most recent

 

27

--------------------------------------------------------------------------------


 

Inventory Appraisal received by Collateral Agent in accordance with
Section 5.6(b), net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets, and (b) the
denominator of which is the original Cost of the aggregate amount of the
Inventory subject to appraisal.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders, Issuing
Bank or any of them, or to any Lender Counterparties, under any Credit Document
or Hedge Agreement or with respect to any Banking Services Agreement (including,
without limitation, with respect to a Hedge Agreement or Banking Services
Agreement, obligations owed thereunder to any person who was a Lender or an
Affiliate of a Lender at the time such Hedge Agreement or Banking Services
Agreement was entered into or initiated, as the case may be), whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements or
Banking Services Agreements, fees, expenses, indemnification or otherwise.

 

“Obligee Guarantor” has the meaning assigned to that term in Section 7.7.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).

 

“Other Debt” has the meaning assigned to that term in Section 6.16.

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to,

 

28

--------------------------------------------------------------------------------


 

any Credit Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

 

“Overadvance” has the meaning assigned to that term in Section 2.5(b).

 

“Participant” has the meaning assigned to that term in Section 10.6(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan which is subject to Section 412
of the Internal Revenue Code or Section 302 of ERISA.

 

“Perfection Deliverables” means, with respect to any Credit Party, or any Person
that becomes a Credit Party pursuant to Section 5.10 and to the extent required
to be delivered under such Section:

 

(i)            evidence satisfactory to Collateral Agent of the compliance by
such Credit Party of its obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, its obligations
(A) to execute and deliver (x) UCC financing statements, (y) originals of
securities, instruments and chattel paper and (z) any agreements governing
deposit and/or securities accounts as provided therein, and (B) to file
intellectual property security agreements with the United States Patent and
Trademark Office and the United States Copyright Office);

 

(ii)           (A) to the extent required to be delivered by the Collateral
Agent, the results of searches, by Persons satisfactory to Collateral Agent, of
all effective UCC financing statements (or equivalent filings), fixture filings
and all judgment and tax lien filings which may have been made with respect to
any personal or mixed property of such Credit Party, and of filings with the
United States Patent and Trademark Office and the United States Copyright
Office, together with copies of all such filings disclosed by such searches, and
(B) UCC termination statements (or similar documents), releases to be filed with
the United States Patent and Trademark Office and the United States Copyright
Office, and other filings duly executed by all applicable Persons for filing in
all applicable jurisdictions and offices as may be necessary to terminate any
effective UCC financing statements (or equivalent filings) and other filings
disclosed in such searches (other than any such financing statements in respect
of Permitted Liens);

 

(iii)          to the extent required to be delivered by the Collateral Agent,
opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in the Collateral of such Credit Party
and such other matters as Collateral Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Collateral Agent; and

 

(iv)          evidence that such Credit Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, any

 

29

--------------------------------------------------------------------------------


 

intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.

 

“Permitted Acquisition” means any acquisition by Company or any of its
wholly-owned Guarantor Subsidiaries, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person; provided, that:
(i) immediately prior to, and after giving effect thereto, no Liquidity Event or
Default or Event of Default shall have occurred and be continuing or would
result therefrom; (ii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations; (iii) in the
case of the acquisition of Capital Stock, all of the Capital Stock (except for
any such Securities in the nature of directors’ qualifying shares required
pursuant to applicable law) acquired or otherwise issued by such Person or any
newly formed Subsidiary of Company in connection with such acquisition shall be
owned not less than 80% by Company or a Guarantor Subsidiary thereof, and
Company shall have taken, or caused to be taken, each of the actions (and within
the time periods) set forth in Sections 5.10 and/or 5.11, as applicable;
(iv) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Closing Date or any business reasonably
related thereto; and (v) each such Permitted Acquisition shall be effectuated
pursuant to the terms of a consensual merger or stock purchase agreement or
other consensual acquisition agreement between the Company or the applicable
Subsidiary and the applicable seller or Person being so acquired .

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Holdings Reincorporation” means a change of the jurisdiction of
organization of Holdings from Delaware to Wisconsin, provided that (i) no
Default exists or would result therefrom and the representations and warranties
contained in Section 4 and the other Credit Documents (other than any
representation to the effect the Holdings is incorporated in Delaware and not in
Wisconsin) are true and correct in all material respects on and as of that date
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date, (ii) the person
resulting therefrom shall be named Douglas Dynamics, Inc., and shall be a
corporation organized under the laws of the state of Wisconsin, and shall
expressly confirm its obligations under this Agreement and the other Credit
Documents to which it is a party pursuant to a confirmation in form and
substance reasonably satisfactory to the Administrative Agent, (iii) the
Borrower Representative shall have provided thirty days’ prior written notice to
Administrative Agent of such Permitted Holdings Reincorporation, (iv) Holdings
shall be in compliance, before and after such Permitted Holdings
Reincorporation, with all its covenants and obligations under this Agreement and
the other the Credit Documents, (v) each other Credit Party shall in connection
therewith expressly confirm its obligations under this Agreement and the other
Credit Documents to which it is a party pursuant to a confirmation in form and
substance reasonably satisfactory to the Administrative Agent, (vi) Holdings
and, to the extent requested by Administrative Agent, each other Credit Party,
shall have executed and

 

30

--------------------------------------------------------------------------------


 

delivered, as applicable, such supplemental Collateral Documents (including
additional UCC and other filings) as Administrative Agent shall reasonably
request, each in form and substance reasonably satisfactory to the
Administrative Agent, (vii) the Credit Parties shall have taken all
corresponding actions required pursuant to the Term Loan Facility and the
Intercreditor Agreement and (viii) Holdings and, to the extent applicable, each
other Credit Party, shall have delivered opinions of counsel and related
officers’ certificates reasonably requested by the Administrative Agent with
respect to the execution and delivery and enforceability of the documents
referred to above and the compliance of such Permitted Holdings Reincorporation
with the provisions hereof, and all such opinions of counsel shall be
satisfactory to the Administrative Agent; and provided, further, that (x) if the
foregoing are satisfied, all references hereunder and under the other Loan
Documents to Holdings shall be references to Holdings as so reincorporated and
(y) notwithstanding any provision of Section 10.5, the Administrative Agent and
the Collateral Agent are each hereby authorized by the Lenders to make any
amendments to the Credit Documents that are necessary to reflect the foregoing.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Refinancing” means, with respect to any Indebtedness, extensions,
renewals, refinancings or replacements of such Indebtedness; provided that such
extensions, renewals, refinancings or replacements (i) are on terms and
conditions (including the terms and conditions of any guarantees of or other
credit support for such Indebtedness) not materially less favorable taken as a
whole to Company and its Subsidiaries, the Administrative Agent, the Collateral
Agent or the Lenders than the terms and conditions of the Indebtedness being
extended, renewed, refinanced or replaced, (ii) do not add as an obligor any
Person that would not have been an obligor under the Indebtedness being
extended, renewed replaced or refinanced, (iii) do not result in a greater
principal amount or shorter remaining average life to maturity than the
Indebtedness being extended, renewed replaced or refinanced and (iv) are not
effected at any time when a Default or Event of Default has occurred and is
continuing or would result therefrom.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report’’ means, with respect to any Facility, a report that
(i) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527, (ii) was conducted no
more than six months prior to the date such report is required to be delivered
hereunder, by one or more environmental consulting firms reasonably satisfactory
to Administrative Agent, (iii) includes an assessment of asbestos-containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst-case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of Holdings’, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an

 

31

--------------------------------------------------------------------------------


 

estimate of the cost of rectifying any non-compliance with current Environmental
Laws identified therein and the cost of compliance with reasonably anticipated
future Environmental Laws identified therein.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the Closing Date by Borrowers and each Guarantor, substantially in the form
of Exhibit I, as it may be amended, supplemented or otherwise modified from time
to time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Projections” has the meaning assigned to that term in Section 4.8.

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swingline Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders.

 

“Protective Advance” has the meaning assigned to such term in Section 2.4.

 

“Qualifying IPO” means the consummation of the first underwritten public
offering of the Capital Stock (other than Disqualified Capital Stock) of
Holdings on May 10, 2010, pursuant to a registration statement filed with the
Securities and Exchange Commission in accordance with the Securities Act.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Real Estate Asset Deliverables” means, with respect to any Real Estate Asset,
and to the extent required to be delivered pursuant to Section 3.1 or 5.11:

 

(i)            fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
such Real Estate Asset;

 

(ii)           at the request of the Collateral Agent, an opinion of counsel
(which counsel shall be reasonably satisfactory to Collateral Agent) in each
state in which such Real Estate Asset is located with respect to the
enforceability of the form(s) of Mortgages to be recorded in such state and such
other matters as Collateral Agent may reasonably request, in each case in form
and substance reasonably satisfactory to Collateral Agent;

 

(iii)          at the request of the Collateral Agent, (a) ALTA mortgagee title
insurance policies or unconditional commitments therefore issued by one or more
title companies reasonably satisfactory to the Collateral Agent with respect to
such Real Estate Asset, in amounts satisfactory to the Collateral Agent with
respect to such Real

 

32

--------------------------------------------------------------------------------


 

Estate Asset, dated as of the date of the recording of the Mortgage with respect
to such Real Estate Asset and otherwise in form and substance reasonably
satisfactory to Collateral Agent (each, a “Title Policy”), and copies of all
recorded documents listed as exceptions to title or otherwise referred to
therein and (b) evidence satisfactory to Collateral Agent that such Credit Party
has paid to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages for such Real Estate Asset in the appropriate real
estate records;

 

(iv)          a completed Federal Emergency Management Agency Standard Flood
Hazard Determination and evidence of flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, in form and
substance reasonably satisfactory to Collateral Agent;

 

(v)           at the request of the Collateral Agent, ALTA surveys of such Real
Estate Asset, certified to Collateral Agent and dated as of a date acceptable to
the title company for removal of the survey exceptions in the Title Policy for
such Real Estate Asset, and otherwise in form and substance reasonably
satisfactory to the Collateral Agent;

 

(vi)          with respect only to any Real Estate Asset described in
Section 5.11 hereof, upon request of the Administrative Agent, a USPAP and
FIRREA appraisal of each such Real Estate Asset prepared by an MAI appraiser
reasonably acceptable to the Administrative Agent on which the Agents and the
Lenders (and their respective permitted assigns) may rely; and

 

(vii)         a landlord’s agreement, mortgagee agreement or bailee letter, as
applicable, from the lessor of each leased property, mortgagee of owned property
or bailee with respect to any warehouse; provided that the failure to deliver
such landlord’s agreement, mortgagee agreement or bailee letter shall not be a
Default hereunder so long  as the Credit Parties use commercially reasonable
efforts to obtain such landlord’s agreement, mortgagee agreement or bailee
letter.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
(c) Issuing Bank and (d) the Collateral Agent.

 

“Register” has the meaning assigned to that term in Section 10.6(e).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in Section 2.3(d).

 

33

--------------------------------------------------------------------------------


 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund or similar investment vehicle that invests in commercial
loans and that is managed or advised by (i) the Lender, (ii) an Affiliate of
Lender or (iii) the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Related Lender Assignment” has the meaning assigned to that term in
Section 10.6(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Report” means reports prepared by the Collateral Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Collateral Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Collateral Agent.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Requisite Lenders” means one or more Lenders having or holding Credit Exposure
and unused Commitments and representing more than 50% of the sum of the total
Credit Exposure and unused Commitments at such time; provided that, at any time
that there are two or more Lenders, “Requisite Lenders” must include at least
two Lenders.

 

“Reserves” shall mean reserves established against the Borrowing Base that the
Collateral Agent or Administrative Agent may, in its Permitted Discretion,
establish from time to time (including, without limitation, (i) reserves for
rent at locations leased by any Borrower for which no Collateral Access
Agreement is in effect, (ii) reserves for consignee’s, warehousemen’s and
bailee’s charges at consignor, warehouse and bailee locations for which
Collateral Access Agreements, bailee waivers or mortgagor waivers, as
appropriate, have not been obtained and at which Inventory is located,
(iii) reserves for customs charges and shipping charges related to any Inventory
in transit, (iv) reserves for obligations under Hedge Agreements, (v) reserves
for contingent liabilities of any Credit Party, (vi) reserves for uninsured
losses of any Credit Party, (vii) reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation,(viii) reserves for taxes, fees, assessments, and

 

34

--------------------------------------------------------------------------------


 

other governmental charges) and (ix) reserves for obligations under Banking
Services Agreements.

 

“Restricted Payment” means (i) any dividend or other distribution (including,
for the avoidance of doubt, any payment pursuant to Section 6.5(d)), direct or
indirect, on account of any shares of any class of stock (or of any other
Capital Stock) of Holdings, Company or any of their respective Subsidiaries now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock (or of any other Capital Stock)
of Holdings, Company or any of their respective Subsidiaries now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock (or of any other Capital Stock) of Holdings, Company or any of their
respective Subsidiaries now or hereafter outstanding; (iv) management or similar
fees and other amounts (including reimbursement expenses) payable to Sponsor or
any of its Affiliates and (v) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Indebtedness permitted pursuant to Sections 6.1(b),
6.1(e) (in respect of Indebtedness incurred under Sections 6.1(b), 6.1(h) or
6.1(k) (to the extent constituting subordinated Indebtedness) or 6.1(k) (to the
extent constituting subordinated Indebtedness).

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.9 and (b) assignments by or to such
Lender pursuant to Section 10.6.  The initial amount of each  Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Revolving Commitments is $70,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure plus (b) an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans at such time plus (c) an amount equal to its
Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.1(a).

 

“Revolving Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

 

35

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Second Amendment to Term Loan Facility” means Amendment No. 2 to Credit and
Guaranty Agreement, dated as of April 16, 2010, among the Company and the
lenders party thereto, amending the Company’s then outstanding term loan
facility.

 

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Secured Debt Ratio” means the ratio as of the date of determination of
(i) Consolidated Secured Debt, less unrestricted Cash and Cash Equivalents of
the Company and its Subsidiaries in excess of $1,000,000 (up to a maximum amount
of $15,000,000) as of any date of determination, the contents of which are in a
Blocked Account or in a securities account subject to a valid First Priority
Lien in favor of the Collateral Agent and a control agreement in favor of the
Collateral Agent on terms satisfactory to the Collateral Agent in its sole
discretion, in each case, as of such date, to (ii) Consolidated Adjusted EBITDA
for the Test Period most recently ended.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Settlement” has the meaning assigned to such term in Section 2.5(d).

 

“Settlement Date” has the meaning assigned to such term in Section 2.5(d).

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings and each Borrower substantially in the form of Exhibit G.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person has

 

36

--------------------------------------------------------------------------------


 

not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (B) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Sponsor” means, collectively, the Aurora Group Investors, the Ares Group
Investors and the Affiliates (without giving effect to clause (i) of the last
sentence of the definition of such term) of Aurora Management Partners LLC or
Ares Management LLC.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subject Transaction” has the meaning assigned to that term in
Section 6.8(c)(i).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.5(a).

 

37

--------------------------------------------------------------------------------


 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Credit Document” all documents, instruments or agreements executed and
delivered by Holdings or any of its subsidiaries for the benefit of any agent or
lender in connection with the Term Loan Facility.

 

“Term Loan Collateral Agent” means JPMCB as collateral agent under the Term Loan
Facility.

 

“Term Loan Facility” means the $125,000,000 senior secured term loan pursuant to
the term loan agreement dated as of the Closing Date among Holdings, the
Company, certain subsidiary guarantors, the lenders party thereto and JPMCB as
administrative agent and collateral agent, as it may be amended, modified,
refinanced or replaced from time to time, including amendments increasing the
principal amount of term loans available thereunder.

 

“Term Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“Test Period” means, at any time, the four Fiscal Quarters last ended (in each
case taken as one accounting period) for which financial statements have been or
are required to have been delivered pursuant to Sections 5.1(b) or (c).

 

“Title Policy” has the meaning assigned to that term in the definition of “Real
Estate Asset Deliverables.”

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D).

 

“Utilization Rate” means (a) the average of the daily difference between (1) the
Revolving Commitments, and (2) the sum of (x) the aggregate principal amount of
outstanding Revolving Loans (excluding any outstanding Swingline Loans) plus
(y) the LC Exposure, divided by (b) the Revolving Commitments.

 

1.2          Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings

 

38

--------------------------------------------------------------------------------


 

also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

 

1.3          Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

1.4          Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.  Financial statements and
other information required to be delivered by Holdings to Lenders pursuant to
Sections 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(e), if applicable). 
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the most recent financial
statements referred to in Section 4.7. Notwithstanding anything to the contrary
contained herein, all calculations with respect to definitions, covenants and
other provisions hereof shall be made without giving effect to FASB ASC 825
(Financial Instruments) or proposed Accounting Standards Update (ASU) Leases
(Topic 840) issued August 17, 2010 or any successor proposal.

 

SECTION 2.                            LOANS AND LETTERS OF CREDIT

 

2.1          Commitments.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or (ii) the total Revolving Exposures exceeding the lesser of (x) the
sum of the total Revolving Commitments or (y) the Borrowing Base, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Section 2.4 and 2.5.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans.

 

39

--------------------------------------------------------------------------------


 

2.2          Loans and Borrowings.

 

(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  Any Protective Advance, any Overadvance and any Swingline Loan shall be
made in accordance with the procedures set forth in Section 2.4 and 2.5.

 

(b)           Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith, provided that Borrowings made
on the Closing Date may be made as Eurodollar Loans upon three Business Days’
prior written notice by the Borrower Representative to the Administrative Agent
in accordance with Section 2.3, and shall otherwise be made as ABR Borrowings
(which may be converted into Eurodollar Borrowings in accordance with
Section 2.8). Each Swingline Loan shall be an ABR Loan.  Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $2,000,000.  ABR Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten (10) Eurodollar Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

2.3          Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or by telephone (a) in the case of a Eurodollar Borrowing, not later than
10:00 a.m., Chicago time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than noon, Chicago
time, on the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.6(e) may be given not later than 9:00 a.m., Chicago
time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.1:

 

(i)            the name of the applicable Borrower;

 

40

--------------------------------------------------------------------------------


 

(ii)           the aggregate amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

2.4          Protective Advances.

 

(a)           Subject to the limitations set forth below, the Administrative
Agent is authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrowers, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 10.2 and 10.3) and other sums payable under the Credit
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed $7,000,000; provided further that, the
aggregate amount of outstanding Protective Advances plus the aggregate Revolving
Exposure shall not exceed the aggregate Revolving Commitments.  Protective
Advances may be made even if the conditions precedent set forth in Section 3.2
have not been satisfied.  The Protective Advances shall be secured by the Liens
in favor of the Collateral Agent in and to the Collateral and shall constitute
Obligations hereunder.  All Protective Advances shall be ABR Borrowings.  The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by 100% of the Lenders.  Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof.  At any time that there is sufficient Excess Availability and the
conditions precedent set forth in Section 3.2 have been satisfied, the
Administrative Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance.  At any other time the Administrative Agent may
require the Lenders to fund their risk participations described in
Section 2.4(b).

 

41

--------------------------------------------------------------------------------


 

(b)           Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

 

2.5          Swingline Loans and Overadvances.

 

(a)           The Administrative Agent, the Swingline Lender and the Revolving
Lenders agree that in order to facilitate the administration of this Agreement
and the other Credit Documents, promptly after the Borrower Representative
requests an ABR Borrowing, the Swingline Lender may elect to have the terms of
this Section 2.5(a) apply to such Borrowing Request by advancing, on behalf of
the Revolving Lenders and in the amount requested, same day funds to the
Borrowers, on the applicable Borrowing date to the Funding Account(s) (each such
Loan made solely by the Swingline Lender pursuant to this Section 2.5(a) is
referred to in this Agreement as a “Swingline Loan”), with settlement among them
as to the Swingline Loans to take place on a periodic basis as set forth in
Section 2.5(d).  Each Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Revolving Lenders, except
that all payments thereon shall be payable to the Swingline Lender solely for
its own account.  The aggregate amount of Swingline Loans outstanding at any
time shall not exceed $5,000,000.  The Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan exceeds Excess Availability
(before giving effect to such Swingline Loan).  All Swingline Loans shall be ABR
Borrowings.

 

(b)           Any provision of this Agreement to the contrary notwithstanding,
at the request of the Borrower Representative, the Administrative Agent may in
its sole discretion (but with absolutely no obligation), make Revolving Loans to
the Borrowers, on behalf of the Revolving Lenders, in amounts that exceed Excess
Availability (any such excess Revolving Loans are herein referred to
collectively as “Overadvances”); provided that, no Overadvance shall result in a
Default due to Borrowers’ failure to comply with Section 2.1 for so long as such
Overadvance remains outstanding in accordance with the terms of this paragraph,
but solely with respect to the amount of such Overadvance.  In addition,
Overadvances may be made even if the condition precedent set forth in
Section 3.2(b) has not been satisfied.  All Overadvances shall constitute ABR
Borrowings.  The authority of the Administrative Agent to make Overadvances is
limited to an aggregate amount not to exceed $5,000,000 at any time, no
Overadvance may remain outstanding for more than thirty days and no Overadvance
shall cause any Revolving Lender’s Revolving Exposure to exceed its Revolving
Commitment; provided that, the Requisite Lenders may at any time revoke the
Administrative Agent’s authorization to make Overadvances.  Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

 

(c)           Upon the making of a Swingline Loan or Overadvance (whether before
or after the occurrence of a Default and regardless of whether a Settlement has
been requested with

 

42

--------------------------------------------------------------------------------


 

respect to such Swingline Loan or Overadvance), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment.  The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations.  From and after the date, if
any, on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Collateral Agent in respect of such Loan.

 

(d)           The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “Settlement Date”).  Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date.  Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 3.2
have then been satisfied.  Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively. 
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
as specified in Section 2.7.

 

2.6          Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower Representative may request the issuance of Letters of Credit for
its own account or for the account of another Borrower, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (prior to 9:00 am,
Chicago time, at least three Business Days prior to the requested date of
issuance, amendment, renewal or

 

43

--------------------------------------------------------------------------------


 

extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension the LC Exposure shall not exceed $10,000,000 and the total
Revolving Exposures shall not exceed the lesser of the total Revolving
Commitments and the Borrowing Base.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Chicago time, on the date that such LC
Disbursement is made, if the Borrowers Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date, or, if
such notice has not been received by the Borrower Representative prior to
9:00 a.m., Chicago time, on such date, then not later than (i) 12:00 noon,
Chicago time, on the Business Day that the Borrower Representative receives such
notice, if

 

44

--------------------------------------------------------------------------------


 

such notice is received prior to 9:00 a.m., Chicago time, on the day of receipt,
or (ii) 11:00 a.m., Chicago time, on the Business Day immediately following the
day that the Borrower Representative receives such notice, if such notice is not
received prior to 9:00 a.m., Chicago time, on the day of receipt; provided that
the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 or 2.5 that such payment be financed with
an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrowers fail to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrowers, in the same manner as provided in
Section 2.7 with respect to Loans made by such Lender (and Section 2.7 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrowers’ joint and several
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of

 

45

--------------------------------------------------------------------------------


 

Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

46

--------------------------------------------------------------------------------


 

(j)            Cash Collateralization.   If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower Representative receives
notice from the Administrative Agent or the Requisite Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders (the “LC Collateral Account”), an
amount in cash equal to 105% of the LC Exposure as of such date plus accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
Section 8.1(f), (g) (i).  Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations.  The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrowers hereby grant the Collateral
Agent a security interest in the LC Collateral Account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations.  If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all such Defaults have been cured or waived.

 

2.7          Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., Chicago time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.5.  The Administrative Agent will make such Loans
available to the Borrower Representative by promptly crediting the amounts so
received, in like funds, to the Funding Account(s); provided that ABR Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.6(e) shall be remitted by the Administrative Agent to the Issuing Bank
and (ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the

 

47

--------------------------------------------------------------------------------


 

applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

2.8          Interest Elections.

 

(a)           Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.3 if the Borrowers were requesting a Revolving Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

48

--------------------------------------------------------------------------------


 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if a Default or Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Requisite Lenders, so notifies the
Borrower Representative, then, so long as a Default or Event of Default is
continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

2.9          Termination and Reduction of Commitments; Increase in Revolving
Commitments.

 

(a)           Unless previously terminated all Commitments shall terminate on
the Maturity Date.

 

(b)           The Borrowers may at any time terminate the Commitments upon (i)
the payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 105% of the
LC Exposure as of such date), and (iii) the payment in full of all reimbursable
expenses and other Obligations together with accrued and unpaid interest
thereon.

 

(c)           The Borrowers may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 and (ii) the Borrowers shall not reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Exposures would exceed
the lesser of the total Revolving Commitments and the Borrowing Base.

 

49

--------------------------------------------------------------------------------


 

(d)           The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

(e)           Borrower Representative may by written notice to the
Administrative Agent elect to request the establishment of one or more (but in
no event more than three (3)) additional Revolving Commitments (the “Additional
Revolving Commitments”) by an aggregate amount not in excess of $40,000,000. 
Each such notice shall specify (a) the date (each, an “Increased Amount Date”)
on which Borrower Representative proposes that the Additional Revolving
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to Arranger or such
earlier date as may reasonably be acceptable to the Arranger and (b) the
identity of each Lender or other Person that is an Eligible Assignee (each, a
“Additional Revolving Loan Lender”) to whom Borrower Representative proposes any
portion of such Additional Revolving Commitments be allocated and the amounts of
such allocations; provided that any Lender approached to provide all or a
portion of the Additional Revolving Commitments may elect or decline, in its
sole discretion, to provide a Additional Revolving Commitment.  Such Additional
Revolving Commitments shall become effective, as of such Increased Amount Date;
provided that; (1) the minimum amount of Additional Revolving Commitments that
may be requested for any Increased Amount Date shall be $10,000,000 and integral
multiples of $1,000,000 in excess of that amount; (2) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such Additional Revolving Commitments; (3) both before and after giving
effect to the making of any Additional Revolving Commitments, each of the
conditions set forth in Section 3.2 shall be satisfied; (4) if a Liquidity Event
exists, Borrowers shall be in pro forma compliance with Section 6.8(a) as of the
last day of the most recently ended Test Period after giving effect to such
Additional Revolving Commitments; (5) the terms of the Additional Revolving
Commitments shall be the same terms and conditions, including pricing, as the
then existing Revolving Credit Facility (provided that, with the consent of the
Borrower Representative, the Applicable Margin for all Revolving Loans may be
increased); (6) each Additional Revolving Loan Lender shall have been consented
to by the Administrative Agent and Issuing Bank (such consent not to be
unreasonably withheld or delayed); (7) the Additional Revolving Commitments, as
applicable, shall be effected pursuant to one or more joinder agreements
executed and delivered by Borrower Representative and Administrative Agent, and
each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 2.17; (8) Borrower Representative shall
deliver or cause to be delivered any agreements, certificates, legal opinions or
other documents reasonably requested by Administrative Agent or Collateral Agent
in connection with any such transaction; and (9) all fees and expenses owing in
respect of such increase to the Agents, the Arranger and the Lenders shall have
been paid.  Administrative Agent

 

50

--------------------------------------------------------------------------------


 

shall notify Lenders promptly upon receipt of Borrower Representative’s notice
of each Increased Amount Date for any Additional Revolving Commitments.

 

(f)            The terms and provisions of the Additional Revolving Commitments
shall be identical to the existing Revolving Commitments (provided that, with
the consent of the Borrower Representative, the Applicable Margin for all
Revolving Loans may be increased).  Loans made pursuant to the Additional
Revolving Commitments will constitute Obligations hereunder for all purposes of
this Agreement and the Collateral Documents and will be secured by the
Collateral securing the other Obligations.  The parties hereto acknowledge and
agree that the Administrative Agent may hereunder or pursuant to any joinder
agreement, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.9, including, without limitation, conforming
amendments (which may be in the form of an amendment and restatement) to provide
for the Additional Revolving Commitments to share ratably in the benefits of
this Agreement and the other Credit Documents (including the accrued interest
and fees in respect thereof) with the Revolving Loans and Swingline Loans;
provided that such amendments may not alter the obligations of the Credit
Parties under the Credit Documents except as provided in this Section. In
addition, unless otherwise specifically provided herein, all references in
Credit Documents to Revolving Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Loans made pursuant to
the Additional Revolving Commitments made pursuant to this Agreement.

 

(g)           Any amendment hereto for such an increase or addition shall be in
form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
the Lender(s) being added or increasing their Commitment, subject only to the
approval of all Lenders if any such increase would cause the Revolving
Commitment to exceed $110,000,000.  As a condition precedent to such an
increase, Borrower shall deliver to the Administrative Agent a certificate of
each Credit Party (in sufficient copies for each Lender) signed by an authorized
officer of such Credit Party (i) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and (ii)
in the case of the Borrowers, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Section 4 and
the other Credit Documents are true and correct in all material respects on and
as of that date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date, and
(B) no Default exists.

 

(h)           Within a reasonable time after the effective date of any increase,
the Administrative Agent shall, and is hereby authorized and directed to, revise
the Commitment Schedule to reflect such increase and shall distribute such
revised Commitment Schedule to each of the Lenders and the Borrowers, whereupon
such revised Commitment Schedule shall replace the old Commitment Schedule and
become part of this Agreement.  On the Business Day following any such increase,
all outstanding ABR Advances shall be reallocated among the Lenders (including
any newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages.  Eurodollar Advances shall not be reallocated among the
Lenders prior to the expiration of the applicable Interest Period in effect at
the time of any such increase.

 

51

--------------------------------------------------------------------------------


 

2.10        Repayment and Amortization of Loans; Evidence of Debt.

 

(a)           The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent, and (iii) to the
Administrative Agent the then unpaid principal amount of each Overadvance on the
earlier of the Maturity Date and demand by the Administrative Agent.

 

(b)           At all times that full cash dominion is in effect, on each
Business Day, the Administrative Agent shall apply all funds credited to the
Collection Account on such Business Day or the immediately preceding Business
Day (at the discretion of the Administrative Agent, whether or not immediately
available) first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) and to cash collateralize outstanding LC Exposure.

 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(e)           The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

 

(f)            Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a Revolving Note payable to such Lender (or, if requested
by such Lender, to such Lender and its registered assigns).  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

2.11        Prepayment of Loans.

 

(a)           The Borrowers shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (f) of this Section.

 

52

--------------------------------------------------------------------------------


 

(b)           In the event and on such occasion that the total Revolving
Exposure exceeds the lesser of (A) the aggregate Revolving Commitments or (B)
the Borrowing Base, the Borrowers shall prepay the Revolving Loans, LC Exposure
and/or Swingline Loans in an aggregate amount equal to such excess.

 

(c)           In the event that the aggregate LC Exposure exceeds the Letter of
Credit Sublimit then in effect, Borrower shall, without notice or demand,
immediately cash collateralize outstanding Letters of Credit, in each case, in
an aggregate amount sufficient to eliminate such excess.

 

(d)           In the event an Account Control Event has occurred and is
continuing (as contemplated by Section 5.15), the Credit Parties shall pay all
proceeds of Collateral into the Collection Account, for application in
accordance with Section 2.18.

 

(e)           After the Discharge of Term Obligations, no later than the first
Business Day following the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness
permitted to be incurred pursuant to Section 6.1(k), Company shall prepay
(without any reduction in Revolving Commitments) the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses, and Indebtedness used in connection with a Permitted Acquisition or
refinancing other Indebtedness incurred in connection with a Permitted
Acquisition.

 

(f)            The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Revolving Borrowing, not later than 10:00 a.m.,
Chicago time, three Business Days before the date of prepayment, or (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 10:00 a.m.,
Chicago time, on the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.9, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.9.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.   Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.2.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Borrowing. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

 

2.12        Fees.

 

(a)           The Borrowers agree to pay to the Administrative Agent for the
account of each Lender (i) if the Utilization Rate for the applicable Fiscal
Quarter is less than or equal to 0.28, a commitment fee equal to 0.50% times the
average daily difference between (1) the

 

53

--------------------------------------------------------------------------------


 

Revolving Commitments and (2) the sum of (x) the aggregate principal amount of
outstanding Revolving Loans (but not any outstanding Swingline Loans) plus (y)
the LC Exposure and (ii) if the Utilization Rate for the applicable Fiscal
Quarter is greater than 0.28, a commitment fee equal to 0.375% times the average
daily difference between (1) the Revolving Commitments and (2) the sum of (x)
the aggregate principal amount of outstanding Revolving Loans (but not any
outstanding Swingline Loans) plus (y) the LC Exposure.  Accrued commitment fees
shall be payable in arrears on the first Business Day of each January, April,
July and October and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.

 

(b)           The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Margin
for Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which such Revolving Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of each calendar quarter shall be payable on the
first Business Day of each January, April, July and October following such last
day, commencing on the first such date to occur after the Closing Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.

 

(c)           The Borrowers agree to pay to the Administrative Agent and
Collateral Agent, for its own account, fees payable in the amounts and at the
times separately agreed upon between the Borrowers and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

 

2.13        Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Margin.

 

54

--------------------------------------------------------------------------------


 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

 

(c)           Each Protective Advance shall bear interest at the Alternate Base
Rate plus the Applicable Margin for Revolving Loans plus 2%.

 

(d)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Requisite
Lenders may, at their option, by notice to the Borrower Representative (which
notice may be revoked at the option of the Requisite Lenders notwithstanding any
provision of Section 10.5 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), declare that (i) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.

 

(e)           Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(f)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed.  The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

2.14        Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)           Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Requisite Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the

 

55

--------------------------------------------------------------------------------


 

Administrative Agent notifies the Borrower Representative and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

2.15        Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay

 

56

--------------------------------------------------------------------------------


 

such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

2.16        Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.9(d) and is revoked in accordance therewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower Representative and shall be conclusive absent manifest error. 
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

2.17        Taxes.

 

(a)           Withholding of Taxes; Gross-Up.  Each payment by any Credit Party
under any Credit Document shall be made without withholding for any Taxes,
unless such withholding is required by any law.  If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Credit Party shall be increased as
necessary so that, net

 

57

--------------------------------------------------------------------------------


 

of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.

 

(b)           Payment of Other Taxes by Borrowers.  Each Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d)           Indemnification by the Credit Parties.  The Credit Parties shall
jointly and severally indemnify each Recipient for the full amount of any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Credit Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.17(d) shall be paid within 10 days after the Recipient delivers to any
Credit Party a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Recipient and describing the basis for the indemnification
claim.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.  Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent and the Collateral Agent for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
any Credit Party has not already indemnified the Administrative Agent or the
Collateral Agent for such Indemnified Taxes and without limiting the obligation
of the Credit Parties to do so) attributable to such Lender that are paid or
payable by the Administrative Agent or the Collateral Agent in connection with
any Credit Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.17(e) shall be paid within 10 days after the Administrative Agent or
the Collateral Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent or the Collateral
Agent.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.

 

(f)            Status of Lenders.  (i)  Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Credit Document shall deliver to the applicable Borrower
and the Administrative Agent, at the time or times reasonably requested by any
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by a Borrower or the Administrative Agent as
will permit such payments to be made without, or at a reduced rate of,
withholding.  In addition, any Lender, if requested by any Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by any

 

58

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  Upon the reasonable request of such Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17(f).  If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

 

(ii)   Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

(A)  in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
payments made to such Lender under the Credit Documents are exempt from U.S.
Federal backup withholding tax;

 

(B)   in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(C)   in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with the conduct of a trade or
business in the United States by such Lender, IRS Form W-8ECI;

 

(D)  in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code both
(1) IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit F
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (b) a
“10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (c) a

 

59

--------------------------------------------------------------------------------


 

“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code;

 

(E)   in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, such Lender may provide a U.S. Tax Certificate on behalf of such partners;
or

 

(F)   any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable any Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

(iii)  If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.17(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including additional amounts paid pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this

 

60

--------------------------------------------------------------------------------


 

Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

 

(h)           Issuing Bank.  For purposes of Section 2.17(e) and (f), the term
“Lender” includes any Issuing Bank.

 

2.18        Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

 

(a)           The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.3 shall be made directly to
the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

 

(b)           Any proceeds of Collateral received by the Administrative Agent or
the Collateral Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Credit Documents (which
shall be applied as specified by the Borrowers), (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11) or (C) amounts to be
applied from the Collection Account when full cash dominion is in effect (which
shall be applied in accordance with Section 2.10(b)) or (ii) after an Event of
Default has occurred and is continuing and the Administrative Agent so elects or
the Requisite Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent, the Collateral Agent and the Issuing Bank from the
Borrowers (other than in connection with Banking Service Agreements or Hedge
Agreement), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Service
Agreements or Hedge Agreement), third, to pay interest due in respect of the
Protective Advances, fourth, to pay the principal of the Protective Advances,
fifth, to pay interest then due and payable on the Loans (other than the
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Protective Advances) and unreimbursed LC Disbursements ratably,
seventh, to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate

 

61

--------------------------------------------------------------------------------


 

undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Service Agreements and Hedge Agreement, and ninth, to the payment of any other
Obligation due to any Agent or any Lender by the Borrowers. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan or (b) in the event, and
only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the
Obligations.

 

(c)           At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 10.2 and 10.3), and other sums payable under the Credit Documents,
may be paid from the proceeds of Borrowings made hereunder whether made
following a request by the Borrower Representative pursuant to Section 2.3 or a
deemed request as provided in this Section or may be deducted from any deposit
account of any Borrower maintained with the Administrative Agent (it being
agreed that, absent a Default or Event of Default, the Administrative Agent
shall use reasonable efforts to inform the Borrower in advance of any such
deduction, provided that the failure to do so shall not affect the validity of
any such deduction).  Each Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Credit Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 10.2 or 10.3) and that all such Borrowings shall be
deemed to have been requested pursuant to Sections 2.3, 2.4 or 2.5, as
applicable and (ii) the Administrative Agent to charge any deposit account of
any Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Credit Documents.

 

(d)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the

 

62

--------------------------------------------------------------------------------


 

Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrowers or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply) except that the provisions of this Section 2.18(d) shall not apply
to a transfer to a Sponsor or a Credit Party pursuant to Section 10.6(i).  Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(f)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.5, 2.6(d) or (e), 2.7(b), 2.18(e), 10.2 or 10.3,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and apply any such amounts to, any future funding obligations of
such Lender under such Sections; application of amounts pursuant to (i) and
(ii) above shall be made in such order as may be determined by the
Administrative Agent in its discretion.

 

2.19        Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment).

 

63

--------------------------------------------------------------------------------


 

(b)           If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender) pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.6), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Revolving
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

 

2.20        Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender.

 

(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.5), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

 

(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 3.2 are satisfied at such time; and

 

64

--------------------------------------------------------------------------------


 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.6(j) for so long as
such LC Exposure is outstanding;

 

(iii)          if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

 

(v)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.20(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated;

 

(d)           the Issuing Bank shall not be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.20(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein);
and

 

(e)           in the event and on the date that each of the Administrative
Agent, the Borrowers, the Issuing Bank and the Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

2.21        Returned Payments.  If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or

 

65

--------------------------------------------------------------------------------


 

application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.

 

2.22        Determination of Borrowing Base.

 

(a)           Eligible Accounts.  On any date of determination of the Borrowing
Base, all of the Accounts owned by any Borrower, as applicable, and reflected in
the most recent Borrowing Base Certificate delivered by the Borrower
Representative to the Collateral Agent and the Administrative Agent, shall be
“Eligible Accounts” for the purposes of this Agreement, except any Account to
which any of the exclusionary criteria set forth below applies.  Eligible
Accounts shall not include any of the following Accounts:

 

(i)            any Account in which the Collateral Agent, on behalf of the
Secured Parties, does not have a valid perfected First Priority Lien;

 

(ii)           any Account that is not owned by a Credit Party;

 

(iii)          any Account due from an Account Debtor that is not domiciled in
the United States or Canada and (if not a natural person) organized under the
laws of the United States or Canada or any political subdivision thereof, in
each case unless such Account is backed by a letter of credit or bankers
acceptance that is acceptable to the Administrative Agent and that is in the
possession of, has been assigned to and is drawable directly by the
Administrative Agent;

 

(iv)          any Account that is payable in any currency other than Dollars;

 

(v)           any Account that does not arise from the sale of goods or the
performance of services by such Credit Party in the ordinary course of its
business;

 

(vi)          any Account that does not comply with all applicable legal
requirements, including, without limitation, all laws, rules, regulations and
orders of any Governmental Authority;

 

(vii)         any Account which is owed by an Account Debtor located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit the applicable Borrower to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Borrower (at the time the Account was created and at all times thereafter)
(i) has qualified to do business in such jurisdiction and such qualification
enables Borrower to seek judicial recourse in such jurisdiction, (ii) had filed
and has filed and maintained effective such report with the appropriate office
or agency of in such jurisdictions, as applicable, or (iii) was and has

 

66

--------------------------------------------------------------------------------


 

continued to be exempt from filing such report and has provided the Collateral
Agent with satisfactory evidence thereof;

 

(viii)        any Account (a) upon which the right of a Borrower, as applicable,
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever unless such condition is satisfied or (b) as to which such
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial or administrative process or (c) that represents
a progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to a Borrower’s or any Guarantor’s, as applicable,
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;

 

(ix)           to the extent that any defense, counterclaim, setoff or dispute
is asserted as to such Account, it being understood that the amount of any such
defense, counterclaim, setoff or dispute shall be disclosed to the Collateral
Agent and that the remaining balance of the Account shall be eligible;

 

(x)            [RESERVED]

 

(xi)           any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Collateral Agent in form and substance, has not been sent on a timely basis to
the applicable Account Debtor according to the normal invoicing and timing
procedures of a Borrower, as applicable;

 

(xii)          any Account that arises from a sale to any director, officer,
other employee or Affiliate of any Credit Party, or to any entity that has any
common officer or director with any Credit Party;

 

(xiii)         to the extent Holdings or any Subsidiary is liable for goods sold
or services rendered by the applicable Account Debtor to any Credit Party or any
Subsidiary of a Credit Party but only to the extent of the potential offset;

 

(xiv)        any Account that arises with respect to goods that are delivered on
a bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed
sale or other terms by reason of which the payment by the Account Debtor is or
may be conditional;

 

(xv)         any Account that is in default; provided, that, without limiting
the generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

 

(1)           that portion of any Account that is more than sixty (60) days past
due according to its original terms of sale or which has been written off or
designated as uncollectible by such Borrower (and, for the avoidance of doubt,
the remainder of any such Account shall not be in default for purposes hereof

 

67

--------------------------------------------------------------------------------


 

unless all Accounts of the applicable Account Debtor are ineligible pursuant to
clause (xvi) below); or

 

(2)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors, has become insolvent,
admits in writing its inability to pay its bills as they become due or fails to
pay its debts generally as they come due; or

 

(3)           a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors; or

 

(4)           the payment terms (at inception or as modified from time to time)
of any Account are not reasonably satisfactory to the Administrative Agent or
Collateral Agent (it being understood that Borrowers’ customary terms as of the
Closing Date are satisfactory to the Administrative Agent and the Collateral
Agent);

 

(xvi)        any Account that is the obligation of an Account Debtor (other than
an individual) if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under the other criteria set forth in clause
(xv) above;

 

(xvii)       any Account as to which any of the representations or warranties in
the Credit Documents are untrue;

 

(xviii)      to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper;

 

(xix)         to the extent (A) the Accounts owing from such Account Debtor and
its Affiliates to the Borrowers exceeds 20% of the aggregate of all Eligible
Accounts or (B) exceeds any credit limit established by the Collateral Agent, in
its Permitted Discretion, following prior notice of such limit by the Collateral
Agent to the Borrower Representative;

 

(xx)          that portion of any Account (1) in respect of which there has
been, or should have been, established by a Borrower or any Guarantor a contra
account, whether in respect of contractual allowances with respect to such
Account, audit adjustment, anticipated discounts or otherwise or (2) which is
due from an Account Debtor to whom any Credit Party owes a trade payable, but
only to the extent of such trade payable;

 

(xxi)         any Account on which the Account Debtor is a Governmental
Authority, unless a Credit Party, as applicable, has assigned its rights to
payment of such Account to the Administrative Agent pursuant to the Assignment
of Claims Act of 1940, as amended, in the case of a federal Governmental
Authority, and pursuant to applicable law, if any, in the case of any other
Governmental Authority, and such assignment has been accepted and acknowledged
by the appropriate government officers;

 

68

--------------------------------------------------------------------------------


 

(xxii)        any Account which is due from an Account Debtor that has been
structured as note payable or has been restructured as a note payable; or

 

(xxiii)       any Account which the Administrative Agent determines in its
Permitted Discretion may not be paid by reason of the Account Debtor’s inability
to pay or which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

 

(b)           Eligible Inventory.  For purposes of this Agreement, “Eligible
Inventory” shall mean any marketable raw materials and unsold finished Inventory
of the Borrowers held for sale in the ordinary course, but shall exclude any
Inventory to which any of the exclusionary criteria set forth below applies. 
Eligible Inventory shall not include any Inventory of any Borrower that:

 

(i)            the Collateral Agent, on behalf of Secured Parties, does not have
a valid, perfected First Priority Lien on such Inventory;

 

(ii)           (1) is stored at a leased location where the aggregate value of
Inventory exceeds $250,000 unless the Collateral Agent has given its prior
consent thereto or unless either (x) a Collateral Access Agreement has been
delivered to the Collateral Agent, or (y) Reserves reasonably satisfactory to
the Collateral Agent have been established with respect thereto or (2) is stored
with a bailee or warehouseman where the aggregate value of Inventory exceeds
$250,000 unless either (x) an acknowledged bailee waiver letter which is in form
and substance satisfactory to the Collateral Agent and the Administrative Agent
has been received by the Collateral Agent or (y) Reserves reasonably
satisfactory to the Collateral Agent have been established with respect thereto,
or (3) is located at an owned location subject to a mortgage in favor of a
lender other than the Collateral Agent (but excluding any mortgage in favor of
the Term Loan Collateral Agent so long as such location is also subject to a
mortgage in favor of the Collateral Agent) where the aggregate value of
Inventory exceeds $250,000 unless either (x) mortgagee waiver which is in form
and substance satisfactory to the Collateral Agent and the Administrative Agent
has been delivered to the Collateral Agent or (y) Reserves reasonably
satisfactory to the Collateral Agent have been established with respect thereto;

 

(iii)          is placed on consignment, unless a valid consignment agreement
which is reasonably satisfactory to Collateral Agent is in place with respect to
such Inventory and such consignment has been perfected under the relevant UCC;

 

(iv)          is covered by a negotiable document of title, unless such document
has been delivered to the Collateral Agent with all necessary endorsements, free
and clear of all Liens except those in favor of the Collateral Agent and the
Lenders and landlords, carriers, bailees and warehousemen if clause (ii) above
has been complied with;

 

(v)           has been returned by a customer due to a claimed defect or is to
be returned to suppliers;

 

69

--------------------------------------------------------------------------------


 

(vi)          is, in the Collateral Agent’s Permitted Discretion, slow moving,
used, obsolete, unsalable, discontinued, shopworn, seconds, damaged or unfit for
sale at prices at least approximating cost, or unacceptable due to age, type,
category and/or quantity;

 

(vii)         consists of display items, samples or packing or shipping
materials, manufacturing supplies, work-in process Inventory or replacement
parts;

 

(viii)        is not of a type held for sale in the ordinary course of any
Credit Party’s business;

 

(ix)           is not located in the United States or Canada or is in transit;

 

(x)            which is being processed off-site by a third party;

 

(xi)           for which any seller has asserted reclamation rights;

 

(xii)          breaches any of the covenants, representations or warranties
pertaining to Inventory set forth in the Credit Documents;

 

(xiii)         consists of Hazardous Material or goods that can be transported
or sold only with licenses that are not readily available;

 

(xiv)        is not covered by casualty insurance maintained as required by
Section 5.5;

 

(xv)         is subject to any licensing arrangement the effect of which would
be to limit the ability of Collateral Agent, or any person selling the Inventory
on behalf of Collateral Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
other; or

 

(xvi)        the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

 

SECTION 3.                    CONDITIONS PRECEDENT

 

3.1          Closing Date.  The obligation of any Lender to make a Credit
Extension shall not become effective until the date on which each of the
following conditions is satisfied or waived in accordance with Section 10.5:

 

(a)           Credit Documents.  Administrative Agent shall have received
(i) sufficient copies of this Agreement, executed and delivered by each
applicable Credit Party, the Agents and Lenders having Revolving Commitments
hereunder and, (ii) any promissory notes, if any, requested by any Lender in
connection with its Revolving Commitments, executed and delivered by the
Borrowers.

 

(b)           Organizational Documents; Incumbency.  Administrative Agent shall
have received (i) copies of each Organizational Document for each Credit Party,
certified as of a

 

70

--------------------------------------------------------------------------------


 

recent date prior to the Closing Date by the appropriate governmental official
or, as applicable, by an officer of such Credit Party; (ii) signature and
incumbency certificates of the officers of each Credit Party executing the
Credit Documents to which it is a party; (iii) resolutions of the Board of
Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, certified as of the Closing Date
by its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (iv) a good standing certificate from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.

 

(c)           Governmental Authorizations and Consents.

 

(i)            Each Credit Party shall have obtained all Governmental
Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated under
this Agreement and each of the foregoing shall be in full force and effect and
in form and substance reasonably satisfactory to Administrative Agent.

 

(ii)           Each of the Lenders shall have received, at least five
(5) Business Days in advance of the Closing Date, all documentation and other
information required by Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, as required by the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001.

 

(d)           ABL Priority Collateral.  The Administrative Agent shall be
satisfied with the valid perfected First Priority security interest in favor of
Collateral Agent, for the benefit of Secured Parties, in the ABL Priority
Collateral.

 

(e)           Term Priority Collateral.  The Administrative Agent shall be
satisfied with the valid perfected Second Priority security interest in favor of
Collateral Agent, for the benefit of Secured Parties, in the Term Priority
Collateral of each Credit Party.

 

(f)            Opinion of Counsel to Credit Parties.  Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinion of Foley & Lardner LLP, counsel for Credit Parties, in
form and substance satisfactory to the Administrative Agent, dated as of the
Closing Date (and each Credit Party hereby instructs such counsel to deliver
such opinion to Agents and Lenders).

 

(g)           Fees.  Borrower Representative shall have paid to Arranger and
Agents the fees and other amounts payable on the Closing Date referred to in
Section 2.12(c) or otherwise separately agreed upon.

 

(h)           Solvency Certificate.  On the Closing Date, Administrative Agent
shall have received a Solvency Certificate dated as of the Closing Date from the
chief financial officer of Holdings and addressed to Administrative Agent and
Lenders, in form, scope and substance

 

71

--------------------------------------------------------------------------------


 

satisfactory to Administrative Agent, with appropriate attachments and
demonstrating that after giving effect to the transactions contemplated by the
Credit Documents and the Term Credit Documents, each Borrower is and will be,
and Holdings and its Subsidiaries (on a consolidated basis) are and will be
Solvent.

 

(i)            No Litigation.  There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the opinion of Administrative Agent, singly or
in the aggregate, could reasonably be expected to restrain, prevent or impose
materially burdensome conditions on the transactions contemplated by this
Agreement or the other Credit Documents.

 

(j)            No Material Adverse Effect.  Since December 31, 2010, there shall
not have occurred a material adverse effect upon the business, operations,
properties, assets or financial condition of Company and its Subsidiaries, taken
as a whole.

 

(k)           Existing Term Loan Agreement Prepayments.  The Administrative
Agent shall be satisfied that, concurrently with the effectiveness of this
Agreement on the Closing Date, the Existing Term Loan Agreement will be
terminated, all Liens securing obligations under the Existing Term Loan
Agreement will be released, and all obligations under the Existing Term Loan
Agreement repaid in full.

 

(l)            Completion of Proceedings.  All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

 

(m)          Term Loan Facility.  Company shall have entered into the Term Loan
Facility and the Term Credit Documents shall be satisfactory to the
Administrative Agent, and the Company shall have received $125,000,000 in gross
(before application of original issue discount) cash proceeds therefrom on the
Closing Date.

 

(n)           [RESERVED].

 

(o)           Closing Date Borrowing Base Certificate.  The Administrative Agent
and the Collateral Agent shall have received a Borrowing Base Certificate dated
the Closing Date, relating to the month most recently ended at least 5 days
prior to the Closing Date and executed by the chief financial officer of the
Borrower Representative.

 

(p)           Blocked Account Agreement; Cash Management.  The Agents shall have
entered into a Blocked Account Agreement with respect to each Deposit Account of
any Credit Party and shall be reasonably satisfied with the Borrowers’ and the
other Credit Parties’ cash management system, blocked account agreements and
lockbox arrangements.

 

(q)           Closing Date Certificate.  The Administrative Agent shall have
received a certificate signed by the chief financial officer of the Borrower
Representative dated the Closing

 

72

--------------------------------------------------------------------------------


 

Date, certifying (A) that the conditions specified in Section 3.1(a) have been
satisfied, (B) that the representations and warranties contained in Section 4
are true and correct and (C) that no event shall have occurred and be continuing
or would result from the consummation of the Credit Extensions on the Closing
Date that would constitute an Event of Default or a Default.

 

(r)            Funding Accounts.  The Administrative Agent shall have received a
notice setting forth the deposit account(s) of the Borrowers (the “Funding
Accounts”) to which the Lenders are authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

 

(s)           Real Estate Asset Deliverables.  With respect to any Collateral
that is a Real Estate Asset, Collateral Agent shall have received all Real
Estate Asset Deliverables (other than those listed in clause (vi) of such
definition).

 

(t)            Financial Statements.  The Administrative Agent shall have
received (a) GAAP audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Company for the 2010, 2009
and 2008 fiscal years (and, to the extent available, the related unaudited
consolidating financial statements) and (b) GAAP unaudited consolidated and (to
the extent available) consolidating balance sheets and related statements of
income and cash flows of the Company for each subsequent fiscal quarter ended 30
days before the Closing Date.

 

Each Lender, by delivering its signature page to this Agreement on the Closing
Date, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
on the Closing Date.

 

3.2          Conditions to Each Credit Extension.

 

The obligation of each Lender to make any Loan, or Issuing Bank to issue any
Letter of Credit, on any Credit Date, including the Closing Date, are subject to
the satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

 

(a)           Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.3;

 

(b)           after making the Credit Extensions requested on such Credit Date,
Excess Availability is not less than zero;

 

(c)           as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;

 

(d)           as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default; and

 

73

--------------------------------------------------------------------------------


 

(e)           on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required pursuant
to Section 2.6, and such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.

 

SECTION 4.                    REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct:

 

4.1          Organization; Requisite Power and Authority; Qualification.  Each
of Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1 (subject to such changes as are permitted by Section 6.9 and to
any Permitted Holdings Reincorporation), (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

 

4.2          Capital Stock and Ownership.  The Capital Stock of each of Holdings
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable, except in the case of any corporation organized in the
state of Wisconsin or any other corporation licensed to do business in the state
of Wisconsin, subject to personal liability which may be imposed on shareholders
by former Section 180.0622(2)(b) of the Wisconsin Business Corporation Law for
debts incurred prior to June 14, 2006 (for debts incurred on or after such date,
such Section has been repealed).  Except as set forth on Schedule 4.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Holdings or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Capital Stock of
Holdings or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Holdings or any of its Subsidiaries of
any additional membership interests or other Capital Stock of Holdings or any of
its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Holdings or any of its Subsidiaries.  Schedule 4.2
correctly sets forth the ownership interest of Holdings and each of its
Subsidiaries in their respective Subsidiaries as of the Closing Date.

 

4.3          Due Authorization.  The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

 

4.4          No Conflict.  The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions

 

74

--------------------------------------------------------------------------------


 

contemplated by the Credit Documents do not and will not (a) violate any
provision of any law or any governmental rule or regulation applicable to
Holdings or any of its Subsidiaries, any of the Organizational Documents of
Holdings or any of its Subsidiaries; (b) violate any order, judgment or decree
of any court or other agency of government binding on Holdings or any of its
Subsidiaries except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (c) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries except
to the extent such violation could not reasonably be expected to have a Material
Adverse Effect; (d) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Holdings or any of its Subsidiaries
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent, on behalf of Secured Parties); or (e) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Closing Date
and disclosed in writing to Lenders.

 

4.5          Governmental Consents.  The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except to the extent
obtained on or before the Closing Date, and except for filings and recordings
with respect to the Collateral made or to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.

 

4.6          Binding Obligation.  Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

4.7          Financial Condition.  Holdings has heretofore delivered to
Administrative Agent the audited consolidated balance sheet of Company and its
Subsidiaries for the Fiscal Years ended December 31, 2008, December 31, 2009 and
December 31, 2010, and the related audited consolidated statements of income,
stockholders’ equity and cash flows of each of such companies for each such
Fiscal Year then ended, together with all related notes and schedules thereto. 
All such statements of Company and its Subsidiaries were prepared in conformity
with GAAP and fairly present, in all material respects, the financial position
of the entities described in such financial statements as at the respective
dates thereof and the results of operations and cash flows of the entities
described therein for each of the periods then ended, subject, in the case of
such unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes.  As of the Closing Date,
neither Company nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the foregoing financial statements or the notes thereto
and which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
and its Subsidiaries taken as a whole.

 

75

--------------------------------------------------------------------------------


 

4.8          Projections.  On and as of the Closing Date, the projections of
Holdings and its Subsidiaries for (x) the period Fiscal Year 2011 through and
including Fiscal Year 2015 and (y) the Fiscal Quarters beginning with the second
Fiscal Quarter of 2011 through and including the fourth Fiscal Quarter of 2011
(collectively, the “Projections”) previously delivered to Administrative Agent
are based on good faith estimates and assumptions made by the management of
Holdings, it being recognized, however, that projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from the projected results and that the
differences may be material.

 

4.9          No Material Adverse Change.  Since December 31, 2010, except as set
forth in Schedule 4.9, no event, circumstance or change has occurred that has
caused or evidences, or could reasonably be expected to cause, either in any
case or in the aggregate, a Material Adverse Effect.

 

4.10        No Restricted Payments.  Neither Holdings nor any of its
Subsidiaries has directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Payment or agreed to do so except
as permitted pursuant to Section 6.5.

 

4.11        Litigation; Adverse Facts.  Except as set forth in Schedule 4.11
hereto, there are no Adverse Proceedings, individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.  Neither
Holdings nor any of its Subsidiaries (a) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (b) is subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

4.12        Payment of Taxes.  Except as otherwise permitted under Section 5.3,
all tax returns and reports of Holdings and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Holdings and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable.  Neither Holdings nor any of its Subsidiaries knows
of any proposed tax assessment against Holdings or any of its Subsidiaries other
than those which are being actively contested by Holdings or such Subsidiary in
good faith and by appropriate proceedings and for which reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

 

4.13        Properties.

 

(a)           Title.  Each of Holdings and its Subsidiaries has (i) good,
marketable and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the most
recent financial statements delivered to the Administrative Agent, in each case
except for assets disposed of (x) since the date of such financial statements
and prior to the Closing Date in the

 

76

--------------------------------------------------------------------------------


 

ordinary course of business or (y) as otherwise permitted under Section 6.9 and
except for such defects that neither individually nor in the aggregate could
reasonably be expected to have a Material Adverse Effect.  All such properties
and assets are free and clear of Liens other than Permitted Liens.

 

(b)           Real Estate.  As of the Closing Date, Schedule 4.13 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases or subleases (together with all amendments, modifications, supplements,
renewals or extensions of any thereof), if any, affecting each Real Estate Asset
of any Credit Party, regardless of whether such Credit Party is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease or sublease.  Each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect and Holdings does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

 

(c)           Intellectual Property.  Company and its Subsidiaries own or have
the valid right to use all material Intellectual Property, and all Intellectual
Property is free and clear of any and all Liens other than Liens securing the
Obligations and Liens permitted pursuant to Section 6.2(i).  Any registrations
in respect of the Intellectual Property are in full force and effect and are
valid and enforceable. The conduct of the business of Company and its
Subsidiaries as currently conducted, and as currently contemplated to be
conducted, including, but not limited to, all products, processes or services,
made, offered or sold by Company and its Subsidiaries, does not and will not
infringe upon, violate, misappropriate or dilute any intellectual property of
any third party which infringement, violation, misappropriation or dilution
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of Holdings, Company or any of its Subsidiaries, no third party is infringing
upon or misappropriating, violating or otherwise diluting any Intellectual
Property where such infringement, misappropriation, violation or dilution could
reasonably be expected to have a Material Adverse Effect.  Neither Holdings,
Company nor any of its Subsidiaries is enjoined from using any material
Intellectual Property, and except as could reasonably be expected to have a
Material Adverse Effect, there is no pending or, to the knowledge of Holdings,
Company or any of its Subsidiaries, threatened claim or litigation contesting
(i) any right of Company or any of its Subsidiaries to own or use any
Intellectual Property, or (ii) the validity or enforceability of any
Intellectual Property.

 

4.14        Environmental Matters.  Except as set forth in Schedule 4.14 hereto:
(i) neither Holdings nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect; (ii) as of the Closing Date, or except as otherwise reported to
the Administrative Agent after the Closing Date, neither Holdings nor any of its
Subsidiaries has received within the last ten (10) years any letter or request
for information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604), or any comparable state law;
(iii) there are and, to each of Holdings’ and its Subsidiaries’ knowledge,

 

77

--------------------------------------------------------------------------------


 

have been, no conditions, occurrences, or Hazardous Materials Activities which
would reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries, which individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect; and (iv) neither
Holdings nor any of its Subsidiaries nor, to any Credit Party’s knowledge, any
predecessor of Holdings or any of its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and none of Holdings’ or any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent, which individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.  Notwithstanding anything to the
contrary in this Section 4.14, compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws would
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect and no event or condition has occurred or is occurring with
respect to Holdings or any of its Subsidiaries relating to any Environmental
Law, any Release of Hazardous Materials, or any Hazardous Materials Activity,
including, without limitation, any matter included in Schedule 4.14, which
individually or in the aggregate has had, or would reasonably be expected to
have, a Material Adverse Effect.

 

4.15        No Defaults.  Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations
or covenants contained in (i) any of its Contractual Obligations (other than the
Credit Documents and the Term Credit Documents), and no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect and (ii) any Credit Document and any Term Credit Document.

 

4.16        Governmental Regulation.  Neither Holdings nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
Holdings nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.17        Margin Regulations.  Neither Holdings nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. 
Neither the making of the Loans nor the pledge of the Collateral pursuant to the
Collateral Documents, violates Regulation T, U or X of the Board of Governors of
the Federal Reserve System.  No part of the proceeds of the Loans made to such
Credit Party will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of said Board of Governors.

 

4.18        Employee Matters.  Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  Except as set forth in Schedule 4.18, there is (a) no
unfair labor practice complaint pending

 

78

--------------------------------------------------------------------------------


 

against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Company, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the best knowledge of Holdings and Company,
threatened against any of them, and the hours worked by and payments made to
employees of Holdings or any of its Subsidiaries have not violated the Fair
Labor Standards Act or any other law dealing with such matters, (b) no strike or
work stoppage in existence or threatened involving Holdings or any of its
Subsidiaries, and (c) to the best knowledge of Holdings and Company, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the best knowledge of Holdings and Company, no
union organization activity that is taking place; which in each case in clause
(a), (b) or (c) above (including, without limitation, any matter included in
Schedule 4.18), could either individually or in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

4.19        Employee Benefit Plans.  Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan in all material respects.  Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which
reasonably would be expected to cause such Employee Benefit Plan to lose its
qualified status.  No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or reasonably is expected to be
incurred by Holdings, any of its Subsidiaries or any of their ERISA Affiliates. 
Except as set forth in Schedule 4.19 (and except for changes in matters
identified in Schedule 4.19 that are not, individually or in the aggregate,
material), no ERISA Event has occurred or is reasonably expected to occur. 
Except as set forth in Schedule 4.19, and except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates.  Except as set
forth in Schedule 4.19 (and except for changes in matters identified in Schedule
4.19 that are not, individually or in the aggregate, material), the present
value of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by Holdings, any of its Subsidiaries or any of
their ERISA Affiliates, (determined as of the end of the most recent plan year
on the basis of the actuarial assumptions specified for funding purposes in the
most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan.  Neither Holdings,
its Subsidiaries nor their respective ERISA Affiliates maintains, contributes to
or is required to contribute to any Multiemployer Plan and has not incurred any
liability in respect of any Multiemployer Plan that has not been satisfied in
full.

 

4.20        Certain Fees.  Except as otherwise disclosed in writing to
Administrative Agent and Arranger, no broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
hereby, and Company hereby indemnifies Lenders, Agents

 

79

--------------------------------------------------------------------------------


 

and Arranger against, and agrees that it will hold Lenders, Agents and Arranger
harmless from, any claim, demand or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.

 

4.21        Solvency.  Each Borrower is, and Holdings and its Subsidiaries (on a
consolidated basis), are, and, upon the incurrence of any Obligation by any
Credit Party on any date on which this representation and warranty is made, will
be, Solvent.

 

4.22        Collateral.

 

(a)           Collateral Documents. The security interests created in favor of
Collateral Agent under the Collateral Documents constitute, as security for the
obligations purported to be secured thereby, a legal, valid and enforceable
security interest in all of the Collateral referred to therein in favor of
Collateral Agent for the benefit of the Lenders.  The security interests in and
Liens upon the Collateral described in the Collateral Documents are valid and
perfected First Priority or Second Priority Liens (in accordance with the
priorities set forth in the Intercreditor Agreement) to the extent such security
interests and Liens can be perfected by such filings and recordations.  No
consents, filings or recordings are required in order to perfect (or maintain
the perfection or priority of) the security interests purported to be created by
any of the Collateral Documents or to give third parties constructive notice
thereof, other than (i) such as have been obtained and which remain in full
force and effect or will be completed promptly following the date of creation of
the Lien and (ii) the periodic filing of UCC continuation statements in respect
of UCC financing statements filed by or on behalf of Collateral Agent.

 

(b)           Absence of Third Party Filings.  Except such as may have been
filed in favor of Collateral Agent as contemplated by Section 4.23(a) above and
except as set forth on Schedule 4.22 annexed hereto or, after the Closing Date,
as may have been filed with respect to a Lien permitted by Section 6.2, (i) no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office and (ii) no effective filing with respect to a Lien covering
all or any part of the Collateral is on file with the United States Patent and
Trademark Office or United States Copyright Office or any other Governmental
Authority.

 

4.23        Disclosure.  No representation or warranty of Holdings and its
Subsidiaries contained in any Credit Document or in any other documents,
certificates or written statements, nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of
Holdings or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder
contains any untrue statement of a material fact or omits (when taken as a
whole) to state a material fact (known to Holdings or Company, in the case of
any document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Company to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the

 

80

--------------------------------------------------------------------------------


 

projected results.  There is no fact known to Holdings or Company (other than
matters of a general economic nature) that, individually or in the aggregate,
has had, or could reasonably be expected to result in, a Material Adverse Effect
and that has not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

4.24        Deposit Accounts.  Annexed hereto as Schedule 4.24 is a list of all
Deposit Accounts maintained by the Credit Parties as of the Closing Date, which
Schedule includes, with respect to each deposit account (i) the name and address
of the depository; (ii) the account number(s) maintained with such depository;
and (iii) a contact person at such depository.

 

SECTION 5.                    AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

 

5.1          Financial Statements and Other Reports.  Holdings will deliver to
Administrative Agent and Collateral Agent for each Lender:

 

(a)           [RESERVED];

 

(b)           Quarterly Financial Statements.  Within two (2) Business Days
after the date on which Holdings files or is required to file its Form 10-Q
under the Exchange Act (but without giving effect to any extension pursuant to
Rule 12b-25 under the Exchange Act (or any successor rule) or otherwise) (or, if
Holdings is not required to file a Form 10-Q under the Exchange Act, within
fifty (50) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (commencing with the Fiscal Quarter ending March 31, 2011)), (i) the
consolidated and consolidating balance sheets of Holdings and its Subsidiaries
as at the end of such Fiscal Quarter and the related consolidated (and with
respect to statements of income, consolidating) statements of income and cash
flows of Holdings and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all prepared
in accordance with GAAP and in reasonable detail and certified by the chief
financial officer, senior vice president-finance, treasurer or controller of
Company or Holdings that they fairly present, in all material respects, the
consolidated financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnotes, and (ii) a narrative report describing
the financial condition and results of operations of Holdings and its
Subsidiaries for such Fiscal Quarter in form and substance reasonably
satisfactory to Administrative Agent;

 

(c)           Annual Financial Statements.  Within two (2) Business Days after
the date on which Holdings files or is required to file its Form 10-K under the
Exchange Act (but without giving effect to any extension pursuant to Rule 12b-25
under the Exchange Act (or any successor

 

81

--------------------------------------------------------------------------------


 

rule) or otherwise) (or, if Holdings is not required to file a Form 10-K under
the Exchange Act, within one hundred (100) days after the end of each Fiscal
Year (commencing with the Fiscal Year ending December 31, 2011)), (i) the
consolidated and consolidating balance sheets of Holdings and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated (and with respect
to statements of income, consolidating) statements of income, stockholder’s
equity and cash flows of Holdings and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all prepared in accordance with GAAP and in reasonable
detail and certified by the chief financial officer, senior vice
president-finance, treasurer or controller of Company or Holdings that they
fairly present, in all material respects, the consolidated financial condition
of Holdings and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, and (ii) a
narrative report describing the financial condition and results of operations of
Holdings and its Subsidiaries in form and substance reasonably satisfactory to
Administrative Agent; (iii) with respect to such consolidated financial
statements a report thereon of independent certified public accountants of
recognized national standing selected by Holdings, and reasonably satisfactory
to Administrative Agent (which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of the
Credit Documents, and (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default under Section 6.8 or
otherwise with respect to accounting matters has come to their attention and, if
such a condition or event has come to their attention, specifying the nature and
period of existence thereof;

 

(d)           Compliance Certificate.  Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

 

(e)           Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the financial statements referred to in
Section 4.7, the consolidated financial statements of Holdings and its
Subsidiaries delivered pursuant to Sections 5.1(b) or 5.1(c) will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent;

 

(f)            Notice of Default, etc.  Promptly upon, and in any event within
five (5) days after, any officer of Holdings or any of its Subsidiaries
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or any of its
Subsidiaries with respect thereto; (ii) that any Person has given any

 

82

--------------------------------------------------------------------------------


 

notice to Holdings or any of its Subsidiaries or taken any other action with
respect to any claimed default or event or condition of the type referred to in
Section 8.1(b); (iii) of the occurrence of any event or change that has caused
or evidences or would reasonably be expected to have, either in any case or in
the aggregate, a Material Adverse Effect; or (iv) the occurrence of a Liquidity
Event, a certificate of its Authorized Officers specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action Holdings or the
applicable Subsidiary has taken, is taking and proposes to take with respect
thereto;

 

(g)           Notice of Litigation.  Promptly upon, and in any event within five
(5) days after, any officer of Holdings or any of its Subsidiaries obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Company to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either (i) or (ii) if adversely determined, could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Holdings or any of its
Subsidiaries to enable Lenders and their counsel to evaluate such matters;

 

(h)           ERISA.  (i) Promptly upon and in any event within five (5) days of
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, copies of
(1) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan and (2) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

 

(i)            Financial Plan.  As soon as practicable and in any event no later
than the 90 days after the beginning of each Fiscal Year, a monthly consolidated
and consolidating plan and financial forecast for such Fiscal Year (a “Financial
Plan”), including a forecasted consolidated balance sheet and forecasted
consolidated and consolidating statements of income and consolidated statement
of cash flows of Holdings and its Subsidiaries for such Fiscal Year, together
with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based;

 

(j)            Insurance Report.  As soon as practicable and in any event by the
last day of each calendar year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by Holdings and its Subsidiaries and
all material insurance coverage planned to be maintained by Holdings and its
Subsidiaries in the immediately succeeding calendar year;

 

83

--------------------------------------------------------------------------------


 

(k)           Accountants’ Reports.  Promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Holdings or Company by independent certified public accountants in
connection with each annual, interim or special audit of the financial
statements of Holdings and its Subsidiaries made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their annual audit;

 

(l)            Fixed Charge Coverage Compliance Certificate.  A Fixed Charge
Coverage Compliance Certificate relating to the minimum Fixed Charge Coverage
Ratio for the most recently ended four Fiscal Quarter period for which financial
statements are required to have been delivered hereunder, (i) within two
Business Days after the occurrence of any Liquidity Event (A) for which a
Liquidity Event Cure Notice has not been properly delivered as required by
Section 8.2 within ten (10) (or, if applicable, fifteen (15)) days after the
occurrence of such Liquidity Event, (B) for which a Liquidity Event Cure Notice
was properly delivered and a Liquidity Event Cure did not occur in accordance
with Section 8.2 or (C) for which no Liquidity Event Cure Notice is available
and (ii) on the fifteenth day of each calendar month after such Liquidity Event
occurred (but only if such Liquidity Event exists on such date);

 

(m)          Environmental Reports and Audits.  As soon as practicable following
receipt thereof, copies of all environmental audits and reports, whether
prepared by personnel of Company or any of its Subsidiaries or by independent
consultants, with respect to environmental matters at any Facility or which
relate to any environmental liabilities of Holdings or its Subsidiaries which,
in any such case, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect;

 

(n)           Other Information.  (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings to holders of its Indebtedness or
to holders of its public equity securities or by any Subsidiary of Holdings to
its security holders other than Holdings or another Subsidiary of Holdings,
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by Holdings or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by Holdings or any of its Subsidiaries to
the public concerning material developments in the business of Holdings or any
of its Subsidiaries, and (B) such other information and data with respect to
Holdings or any of its Subsidiaries (including, without limitation, financial
statements with respect to Holdings and its Subsidiaries) as from time to time
may be reasonably requested by Administrative Agent or any Lender;

 

(o)           Borrowing Base Certificate.  (i) No later than the 15th day of
each calendar month, a certificate in the form of Exhibit L (a “Borrowing Base
Certificate”) showing the Borrowing Base as of the close of business on the
immediately preceding calendar month, each Borrowing Base Certificate to be
certified as complete and correct in all material respects on behalf of the
Borrowers by the chief financial officer of the Borrower Representative,
provided that if an Event of Default has occurred and is continuing, at
Administrative Agent’s or Collateral Agent’s request, such Borrowing Base
Certificate shall be furnished more frequently than monthly, at intervals to be
determined in Administrative Agent’s and Collateral Agent’s

 

84

--------------------------------------------------------------------------------


 

collective discretion (but in no case more frequently than weekly); and provided
further that if a Liquidity Event has occurred and is continuing or existed
within the preceding 30 days, the Borrowing Base shall be computed weekly and
Holdings shall deliver the Borrowing Base Certificate to the Administrative
Agent and the Collateral Agent no later than three Business Days following the
end of each week;

 

(p)           Collateral Reports.

 

(i)            No later than the 15th day of each calendar month, and at such
other times as may be requested by the Collateral Agent, as of the period then
ended:

 

(1)           a detailed aging of the Accounts of the Borrowers (A) including
all invoices aged by due date (with an explanation of the terms offered) and (B)
reconciled to the Borrowing Base Certificate delivered as of such date prepared
in a manner reasonably acceptable to the Administrative Agent and Collateral
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;

 

(2)           a schedule detailing the Inventory of the Borrowers, in form
reasonably satisfactory to the Collateral Agent, (A) by location (showing
Inventory in transit, any Inventory located with a third party under any
consignment, bailee arrangement, or warehouse agreement), by class (raw material
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of Cost or market and adjusted for Reserves as the
Collateral Agent has previously indicated to the Borrower Representative, (B)
including a report of any variances or other results of Inventory counts
performed by the Borrowers since the last Inventory schedule delivered pursuant
to this Section 5.1(p)(i), and (C) reconciled to the Borrowing Base Certificate
delivered as of such date;

 

(3)           a worksheet of calculations prepared by the Borrower
Representative to determine Eligible Accounts and Eligible Inventory, such
worksheets detailing the Accounts and Inventory excluded from Eligible Accounts
and Eligible Inventory and the reason for such exclusion;

 

(4)           a reconciliation of the Accounts and Inventory of the Borrowers
between the amounts shown in the Borrowers’ general ledger and financial
statements and the reports delivered pursuant to clauses (1) and (2) above;

 

(5)           a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement; and

 

(6)           as of the month then ended, a schedule and aging of the Borrowers’
accounts payable.

 

(ii)           reasonably promptly upon a request by the Administrative Agent or
Collateral Agent in their Permitted Discretion:

 

85

--------------------------------------------------------------------------------


 

(1)           copies of invoices in connection with the invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto; and

 

(2)           copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory purchased by any Borrowers; and

 

(q)           during such times, if any, as Borrowing Base Certificates are
deliverable on a weekly basis pursuant to clause (o) above, as soon as available
but in any event within three Business Days after the end of each calendar week
and at such other times as may be requested by the Collateral Agent, as of the
period then ended, a rollforward of the Borrowers sales journal, cash receipts
journal (identifying trade and non-trade cash receipts) and debit memo/credit
memo journal.

 

To the extent that any of the documents required to be delivered pursuant to
Sections 5.1(b), (c) or (n) are also filed with the Securities and Exchange
Commission, Borrower may fulfill such delivery requirements by providing the
Administrative Agent, in writing, an internet link to a corresponding Securities
and Exchange Commission filing that contains information and financial
statements that conform with the requirements of such Sections.

 

5.2          Existence.  Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect (i) its existence and (ii) all rights
and franchises, licenses and permits material to the business of Holdings and
its Subsidiaries (on a consolidated basis).

 

5.3          Payment of Taxes and Claims.  Each Credit Party will, and will
cause each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable which, if unpaid, might become a Lien upon any of its properties
or assets; provided, no such Tax or claim need be paid if it is being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with GAAP shall have been made therefor.  No Credit
Party will, nor will it permit any of its Subsidiaries to, file or consent to
the filing of any consolidated income tax return with any Person (other than
Holdings or any of its Subsidiaries).

 

5.4          Maintenance of Properties.  Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties owned by Holdings, Company or its Subsidiaries or used or useful in
the business of Company and its Subsidiaries (including all Intellectual
Property) and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.

 

5.5          Insurance.  Each Credit Party will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained, with financially sound and
reputable insurers having a

 

86

--------------------------------------------------------------------------------


 

financial strength rating of at least A- VII by A.M. Best Company, such
commercial general liability insurance, business interruption insurance and
property insurance with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.  Without limiting the generality of the foregoing, each Credit Party
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value property
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses.  Each such
policy of insurance shall (i) in the case of each commercial general liability
insurance policy, name the Administrative Agent, the Collateral Agent and the
Lenders as an additional insured thereunder as its interests may appear, (ii) in
the case of each property or business interruption insurance policy, contain a
loss payable clause or endorsement, satisfactory in form and substance to
Collateral Agent, that names the Collateral Agent, on behalf of Lenders as the
loss payee thereunder and (iii) provide for at least thirty (30) days’ prior
written notice to Collateral Agent of any material modification or cancellation
of such policy.

 

5.6          Inspections; Appraisals; and Inventories.

 

(a)           Each Credit Party will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by Administrative Agent,
Collateral Agent or any Lender (and, in the case of any Lender, accompanied by
Administrative Agent or Collateral Agent) to visit and inspect any of the
properties of any Credit Party and any of its respective Subsidiaries, to
inspect the Collateral, or otherwise to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
properties, assets, affairs, finances and accounts with its and their officers
and independent public accountants (it being understood that, prior to the
occurrence and continuance of an Event of Default, (x) any such discussions or
meetings shall be limited to Administrative Agent and Collateral Agent and (y)
in the case of discussions or meetings with the independent public accountants,
only if Company has been given the opportunity to participate in such
discussions or meetings), all upon reasonable notice and at such reasonable
times during normal business hours and as often as may reasonably be requested.

 

(b)           Upon the request of the Administrative Agent or the Collateral
Agent not more frequently than once per year after reasonable prior notice,
permit the Collateral Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Collateral
Agent to conduct Inventory Appraisals and commercial finance examinations,
including, without limitation, of (i) the Borrowers’ practices in the
computation of the Borrowing Base, and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves.  Subject to the following sentences,
the Credit Parties shall pay the reasonable fees and expenses

 

87

--------------------------------------------------------------------------------


 

of the Collateral Agent or such professionals with respect to such evaluations
and appraisals.  Without limiting the foregoing, during any Liquidity Event, the
Credit Parties acknowledge that the Administrative Agent and Collateral Agent
may undertake, in the aggregate, up to two (2) inventory appraisals and two (2)
commercial finance examinations each Fiscal Year, at the Credit Parties’
expense.  Notwithstanding the foregoing, the Collateral Agent may cause
additional Inventory Appraisals and commercial finance examinations to be
undertaken as it in its discretion deems necessary or appropriate, at the
expense of the Lenders, or if an Event of Default shall have occurred and be
continuing, at the expense of the Credit Parties.

 

(c)           Upon the request of the Collateral Agent after reasonable prior
notice, cause at least one (1) physical inventory at each of the Credit Parties’
locations to be undertaken in each twelve (12) month period conducted by such
inventory takers as are satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be reasonably acceptable to the
Collateral Agent.  The Borrower Representative, within thirty (30) days
following the completion of such inventory, shall provide the Collateral Agent
with a reconciliation of the results of such inventory (as well as of any other
physical inventory undertaken by a Credit Party).

 

(d)           Prior to the effectiveness of any person becoming an Additional
Co-Borrower hereunder, an Inventory Appraisal, a written report regarding the
results of a commercial finance examination and/or appraisal in respect of any
Real Estate Assets owned by such proposed Additional Co-Borrower, in each case,
conducted by an independent appraisal firm reasonably acceptable to the
Collateral Agent.

 

5.7          Lenders Meetings.  Holdings and Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each calendar year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.

 

5.8          Compliance with Laws.  Each Credit Party will comply, and shall
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

5.9          Environmental.

 

(a)           Environmental Disclosure.  Each Credit Party will, and will cause
each of its Subsidiaries to, deliver to Administrative Agent and Lenders:

 

(i)            as soon as practicable following receipt thereof, copies of all
material environmental audits, investigations, analyses and reports of any kind
or character, whether prepared by personnel of Holdings or any of its
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to significant environmental matters at any Facility
or with respect to any Environmental

 

88

--------------------------------------------------------------------------------


 

Claims; provided, however, that this Section 5.9(a)(i) shall not apply to
communications covered by valid claims of attorney client privilege or to
attorney work product generated by legal counsel to Holdings or any of its
Subsidiaries;

 

(ii)           promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and (3)
Holdings or any of its Subsidiaries’ discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Facility that could cause
such Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws;

 

(iii)          as soon as practicable following the sending or receipt thereof
by Holdings or any of its Subsidiaries, a copy of any and all written
communications to or from any Governmental Authority or any Person bringing an
Environmental Claim against Holdings or any of its Subsidiaries with respect to:
(1) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of giving rise to a Material Adverse Effect, (2) any
Release required to be reported to any Governmental Authority, and (3) any
written request for information from any Governmental Authority stating such
Governmental Authority is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity; and

 

(iv)          with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).

 

(b)           Hazardous Materials Activities, Etc.  Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and (ii)
make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

5.10        Subsidiaries.  In the event that any Person becomes a Domestic
Subsidiary of Company (or a Foreign Subsidiary referred to in clause (iii) of
the definition of “Guarantor”), Company shall (a) promptly, and in any event
within ten (10) days, cause such Subsidiary to become a Guarantor hereunder and
a Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, and (b) take
all such actions and execute and deliver, or cause to be executed and delivered,
all Perfection Deliverables and such documents, instruments, agreements,
opinions

 

89

--------------------------------------------------------------------------------


 

and certificates as are similar to those described in Sections 3.1(b) and
3.1(f), and any other actions required by the Pledge and Security Agreement.  In
the event that any Person becomes a Foreign Subsidiary of Company, and the
ownership interests of such Foreign Subsidiary are owned by Company or by any
Domestic Subsidiary thereof (or any Foreign Subsidiary that is or is require to
become a Guarantor), Company shall, or shall cause such Domestic Subsidiary (or
foreign Guarantor) to, promptly, and in any event within ten (10) days, deliver
all such documents, instruments, agreements, and certificates as are similar to
those described in Section 3.1(b), and Company shall take, or shall cause such
Domestic Subsidiary (or foreign Guarantor) to take, all of the actions referred
to in clause (i) of the definition of “Perfection Deliverables” necessary to
grant and to perfect a First Priority or Second Priority Lien (in accordance
with the priorities set forth in the Intercreditor Agreement) in favor of
Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in 66% (or a greater percentage if the pledge of a greater
percentage could not result in adverse tax consequences to the Company) of the
voting equity interests and 100% of the non-voting equity interests (if any) of
such Foreign Subsidiary.  With respect to each such Subsidiary, Company shall
promptly send to Administrative Agent written notice setting forth with respect
to such Person (i) the date on which such Person became a Subsidiary of Company,
and (ii) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of Company; provided, such written notice upon
Administrative Agent’s approval of the contents therein shall be deemed to
supplement Schedule 4.1 and 4.2 for all purposes hereof.  Notwithstanding
anything to the contrary in this Section 5.10, the requirements of this Section
5.10 shall not apply to any property or Subsidiary created or acquired after the
Closing Date, as to which the Collateral Agent has determined in its sole
discretion that the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein.  The Collateral Agent is hereby authorized by the Lenders to enter into
such amendments to the Collateral Documents as the Collateral Agent deems
necessary to effectuate the provisions of this Section 5.10.

 

5.11        Additional Real Estate Assets.  In the event that any Credit Party
acquires, or any Person that becomes a Credit Party holds, a Real Estate Asset
that is (a) a fee interest with a fair market value equal to or greater than
$500,000 or (b) a leasehold interest with a value that Administrative Agent in
its sole discretion, after consultation with Company, determines is material,
and such interest has not otherwise been made subject to a perfected First
Priority or Second Priority Lien (in accordance with the priorities set forth in
the Intercreditor Agreement) of the Collateral Documents in favor of Collateral
Agent, for the benefit of Secured Parties, then such Credit Party shall,
promptly, and in any event within ten (10) days of such Credit Party acquiring
such Real Estate Asset or such Person becoming a Credit Party, take all such
actions and execute and deliver, or cause to be executed and delivered, all Real
Estate Asset Deliverables and Perfection Deliverables with respect to each such
Real Estate Asset to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority or Second Priority Lien (in accordance with the
priorities set forth in the Intercreditor Agreement) in such Real Estate Assets,
and reports and other information reasonably satisfactory to Administrative
Agent regarding environmental matters (including, without limitation, a Phase I
Report) with respect to such Real Estate Assets.  In addition to the foregoing,
Company shall, at the request of Requisite Lenders, deliver, from time to time
(but, prior to the occurrence and during the continuance of a Default or Event
of Default, not more than once every two calendar years), to Administrative

 

90

--------------------------------------------------------------------------------


 

Agent such appraisals of Real Estate Assets with respect to which Collateral
Agent has been granted a Lien.  Notwithstanding anything to the contrary in this
Section 5.11, the requirements of this Section 5.11 shall not apply to any Real
Estate Asset acquired after the Closing Date, as to which the Collateral Agent
has determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein.  The Collateral Agent is hereby authorized
by the Lenders to enter into such amendments to the Collateral Documents as the
Collateral Agent deems necessary to effectuate the provisions of this Section
5.11.

 

5.12        Interest Rate Protection.  Commencing ninety (90) days after the
Closing Date, Company shall maintain in effect at all times one or more Interest
Rate Agreements in form and substance reasonably satisfactory to Administrative
Agent to the extent necessary so that, at all times, interest on at least 25% of
the aggregate outstanding principal amount of the loans under the Term Loan
Facility is either fixed rate or covered by such Interest Rate Agreements.

 

5.13        Further Assurances.  At any time or from time to time upon the
request of Administrative Agent or Collateral Agent, each Credit Party will, at
its expense, promptly execute, acknowledge and deliver such further documents
and do such other acts and things as Administrative Agent or Collateral Agent
may reasonably request in order to effect fully the purposes of the Credit
Documents.  In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Holdings, and its Subsidiaries and all of the outstanding Capital Stock of
Company and its Subsidiaries (in each case subject to limitations contained in
the Credit Documents with respect to Foreign Subsidiaries).

 

5.14        ERISA.  Neither Holdings, its Subsidiaries or their respective ERISA
Affiliates shall establish, maintain, contribute to, or become required to
contribute to any Multiemployer Plan.

 

5.15        Cash Management.

 

(a)           The Credit Parties shall deliver, or cause to be delivered, to
Collateral Agent a Blocked Account Agreement duly authorized, executed and
delivered by each bank where a Deposit Account for the benefit of any Credit
Party is maintained.  Each Borrower shall further execute and deliver, and shall
cause each Guarantor to execute and deliver, such agreements and documents as
Collateral Agent may reasonably require in connection with such Blocked Accounts
and such Blocked Account Agreements.  Other than Excluded Deposit Accounts, no
Credit Party shall establish any Deposit Accounts after the Closing Date, unless
such Borrower or Guarantor (as applicable) has complied in full with the
provisions of this Section 5.15(a) with respect to such Deposit Accounts.  Each
Blocked Account Agreement shall require, after notice from the Collateral Agent
to a Blocked Account Bank (which the Collateral Agent agrees will only be given
after the occurrence of an Account Control Event) (and until the Collateral
Agent notifies such Blocked Account Bank to the contrary (which the Collateral
Agent agrees will be given promptly after the written request of the Borrower
Representative if such Account Control Event has terminated), the ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to the collection account

 

91

--------------------------------------------------------------------------------


 

maintained by the Collateral Agent at JPMorgan Chase Bank, N.A. (the “Collection
Account”), of all cash receipts and collections, including, without limitation,
the following:

 

(i)            all available cash receipts from the sale of Inventory and other
assets;

 

(ii)           all proceeds of collections of Accounts;

 

(iii)          all Net Asset Sale Proceeds and Net Insurance/Condemnation
Proceeds, and all other cash payments received by a Credit Party from any Person
or from any source or on account of any sale or other transaction or event;

 

(iv)          the then contents of each Deposit Account;

 

(v)           the then entire ledger balance of each Blocked Account; and

 

(vi)          the net proceeds of all credit card charges.

 

(b)           The Collection Account shall at all times be in the name, and
under the sole dominion and control of the Collateral Agent.  The Credit Parties
hereby acknowledge and agree that (i) the Credit Parties have no right of
withdrawal from the Collection Account, (ii) the funds on deposit in the
Collection Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Collection Account shall be
applied as provided in this Agreement.  In the event that, notwithstanding the
provisions of this Section 5.15, any Credit Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Credit Party for the Collateral
Agent, shall not be commingled with any of such Credit Party’s other funds or
deposited in any account of such Credit Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Collection Account or
dealt with in such other fashion as such Credit Party may be instructed by the
Collateral Agent.

 

SECTION 6.                            NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

 

6.1          Indebtedness.  Each of Holdings and Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

 

(a)           the Obligations;

 

(b)           Company may become and remain liable with respect to Indebtedness
to any of its wholly-owned Guarantor Subsidiaries, and any wholly-owned
Guarantor Subsidiary of Company may become and remain liable with respect to
Indebtedness to Company or any other wholly-owned Guarantor Subsidiary of
Company; provided, (i) all such Indebtedness under this

 

92

--------------------------------------------------------------------------------


 

subclause (b) shall be (x) evidenced by promissory notes and all such notes
shall be subject to a First Priority or Second Priority Lien (in accordance with
the priorities set forth in the Intercreditor Agreement) pursuant to the Pledge
and Security Agreement and (y) unsecured and subordinated in right of payment to
the payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, and (ii) any payment
by any such Subsidiary under any guaranty of the Obligations shall result in a
pro tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Company or to any of its Subsidiaries for whose benefit such payment is made;

 

(c)           [RESERVED];

 

(d)           Indebtedness of Company and its Subsidiaries arising in respect of
netting services or overdraft protections with deposit accounts; provided, that
such Indebtedness is extinguished within three (3) Business Days of its
incurrence;

 

(e)           guaranties by Company of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of Company of Indebtedness of Company or a Guarantor
Subsidiary with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1;

 

(f)            Indebtedness of Company and its Subsidiaries existing on the
Closing Date and described in Schedule 6.1, but not any extensions, renewals,
refinancings or replacements of such Indebtedness except (i) renewals and
extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement and (ii)
refinancings and extensions of any such Indebtedness if the terms and conditions
thereof are not materially less favorable (taken as a whole) to the obligor
thereon or to the Lenders than the Indebtedness being refinanced or extended,
and the average life to maturity thereof is greater than or equal to that of the
Indebtedness being refinanced or extended and, prior to the issuance thereof,
the Administrative Agent shall have received a certificate of an Authorized
Officer of the Company describing the terms of such refinancing or extension and
certifying the requirements of this clause (f)(ii) have been satisfied;
provided, such Indebtedness permitted under the immediately preceding clause (i)
or (ii) above shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced
or (B) exceed in a principal amount the Indebtedness being renewed, extended or
refinanced;

 

(g)           purchase money Indebtedness of Company and its Subsidiaries and
Capital Leases (other than in connection with sale-leaseback transactions) of
Company and its Subsidiaries, in each case incurred in the ordinary course of
business to provide all or a portion of the purchase price or cost of
construction of an asset or an improvement of an asset not constituting part of
the Collateral; provided, that (A) such Indebtedness when incurred shall not
exceed the purchase price or cost of improvement or construction of such asset,
(B) no such Indebtedness shall be refinanced for a principal amount in excess of
the principal balance outstanding thereon at the time of such refinancing, (C)
such Indebtedness shall be secured only by the asset acquired, constructed or
improved in connection with the incurrence of such

 

93

--------------------------------------------------------------------------------


 

Indebtedness and (D) the aggregate principal amount of all such Indebtedness
shall not exceed $7,500,000 at any time outstanding;

 

(h)           other Indebtedness of Company and its Subsidiaries, which is
unsecured, in an aggregate principal amount not to exceed $20,000,000 at any
time outstanding;

 

(i)            Indebtedness of Company under any Hedge Agreement entered into
(i) in order to satisfy the requirements of Section 5.12 or (ii) in the ordinary
course of business and not for speculative purposes;

 

(j)            Indebtedness evidenced by the Term Credit Documents in an
aggregate amount not to exceed an amount equal to $203,500,000 less the amount
of all mandatory or scheduled payments thereon incurred pursuant to the Term
Loan Facility and any Permitted Refinancing thereof;

 

(k)           additional senior unsecured or subordinated unsecured Indebtedness
of the Company, the terms and conditions of which (i) shall provide for a
maturity date at least six months after the Maturity Date hereunder and with no
scheduled amortization or other scheduled payments of principal prior to such
date, (ii) shall be no more restrictive (without taking into account fees or
interest rates), taken as a whole, than those set forth in the Credit Documents
as in effect at the time such Indebtedness is incurred, except that this clause
(ii) shall not prohibit Company and its subsidiaries from issuing high-yield
senior unsecured notes or high-yield subordinated unsecured notes pursuant to
indentures containing customary covenants for the issuance of high yield debt
securities in a public offering at such time and (iii) shall otherwise be
reasonably satisfactory to Administrative Agent); provided, that (A) after
giving pro forma effect to the incurrence of such Indebtedness (and, if
applicable, giving pro forma effect to any Subject Transaction pursuant to
Section 6.8(c)), (1) the Secured Debt Ratio is less than 3.50 to 1.00 and
(2) the Consolidated Interest Coverage Ratio is greater than or equal to 2.0 to
1.0 and (B) no Default or Event of Default has occurred or is continuing at the
time of incurrence or would result from the incurrence of such Indebtedness and
(C) prior to the issuance thereof, the Administrative Agent shall have received
a certificate of an Authorized Officer of the Company describing the terms of
such Indebtedness and certifying the requirements of this clause (k) have been
satisfied; provided, further, that Indebtedness permitted pursuant to this
clause (k) shall only be permitted if proceeds of such Indebtedness are used in
connection with a Permitted Acquisition or incurred to refinance other
Indebtedness incurred in connection with a Permitted Acquisition, and to the
extent such proceeds are not so used in connection with a Permitted Acquisition
or a refinancing of other Indebtedness incurred in connection with a Permitted
Acquisition, the Company shall (i) prior to the Discharge of Term Obligations,
make a mandatory offer to prepay the term loans in accordance with the Term Loan
Facility and (ii) thereafter, use such proceeds to prepay the Revolving Loans in
accordance with Section 2.11(e);

 

(l)            Indebtedness of a Person existing at the time such Person becomes
a Subsidiary of Company following the Closing Date, which Indebtedness is in
existence at the time such Person becomes a Subsidiary and is not created in
connection with or in contemplation of such Person becoming a Subsidiary;
provided that the aggregate principal amount of all such Indebtedness in the
aggregate shall not exceed $10,000,000 at any time outstanding;

 

94

--------------------------------------------------------------------------------


 

(m)          to the extent constituting Indebtedness, deferred compensation
arrangements in an aggregate amount not to exceed $1,400,000 at any time
outstanding; and

 

(n)           Capital Leases of Company entered into in connection with
sale-leaseback transactions permitted by Section 6.3; provided, that (A) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing and
(B) such Indebtedness shall be secured only by the facility which is the subject
of such Capital Lease.

 

6.2          Liens.  Each of Holdings and Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind (including any document or instrument in respect of goods or accounts
receivable) of Holdings, Company or any such Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:

 

(a)           Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;

 

(b)           Liens imposed by law for Taxes that are not yet required to be
paid pursuant to Section 5.3;

 

(c)           statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each
case incurred in the ordinary course of business (i) for amounts not yet overdue
or (ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five (5) days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

(d)           deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

(e)           easements, rights-of-way, restrictions, encroachments, minor
defects or irregularities in title and other similar charges, in each case which
do not and will not interfere in any material respect with the use or value of
the property or asset to which it relates or which appear on any Title Policy
required to be delivered to the Collateral Agent pursuant to Section 3.1 or
5.11;

 

(f)            any interest or title of a lessor or sublessor under any
operating or true lease of real estate entered into by Company or its
Subsidiaries in the ordinary course of its business covering only the assets so
leased;

 

95

--------------------------------------------------------------------------------


 

(g)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(h)           any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(h);

 

(i)            non-exclusive licenses of Intellectual Property granted by
Company or any of its Subsidiaries in the ordinary course of business consistent
with past practice and not interfering in any respect with the ordinary conduct
of the business of Company or such Subsidiary;

 

(j)            bankers liens and rights of set-off with respect to customary
depositary arrangements entered into in the ordinary course of business of
Company and its Subsidiaries;

 

(k)           Liens granted by Company or its Subsidiaries existing on the
Closing Date and described in Schedule 6.2; provided, that (A) no such Lien
shall at any time be extended to cover property or assets other than the
property or assets subject thereto on the Closing Date and (B) the principal
amount of the Indebtedness secured by such Liens shall not be extended, renewed,
refunded, replaced or refinanced except as otherwise permitted by
Section 6.1(f);

 

(l)            Liens securing (i) Indebtedness permitted pursuant to
Section 6.1(g), provided, any such Lien shall encumber only the asset acquired,
constructed or improved with the proceeds of such Indebtedness and
(ii) Indebtedness permitted pursuant to Section 6.1(n), provided any such Lien
shall encumber only the facility that is the subject of such Capital Lease;

 

(m)          Liens securing Indebtedness permitted under Section 6.1(l);
provided that such Liens are of a type described in Section 6.2(l)(i) and are
not created in contemplation of or in connection with such Person becoming a
Subsidiary, such Liens will not apply to any other property of Holdings or any
of its Subsidiaries, and such Liens will secure only those obligations secured
by such Liens on the date such Person becomes a Subsidiary; and

 

(n)           Liens securing Indebtedness permitted under Section 6.1(j) as long
as such Liens are subject to an intercreditor agreement on terms satisfactory to
the Administration Agent and Collateral Agent.

 

6.3          Sales and Leasebacks.  Each of Holdings and Company shall not, and
shall not permit any of its Subsidiaries to directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, (a) which
Holdings or any of its Subsidiaries has sold or transferred or is to sell or
transfer to any other Person (other than Holdings or any of its Subsidiaries) or
(b) which Holdings or any of its Subsidiaries intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by such Credit Party to any Person (other than Holdings or any of
its Subsidiaries) in connection with such lease; provided that Company and its
Subsidiaries may (i) become and remain liable as lessee, guarantor or other
surety with respect to any such lease which is a Capital Lease permitted
pursuant to Section 6.1(g), and (ii) so long as no Default or Event of Default
has occurred or is continuing or shall be caused thereby, sale-

 

96

--------------------------------------------------------------------------------


 

leaseback transactions in respect of any manufacturing Facilities owned by
Company as of the Closing Date; provided, further, that (A) the material terms
and conditions of such sale-leaseback transaction (including any Capital Lease
in connection with such transaction) shall be reasonably satisfactory to the
Administrative Agent, (B) Collateral Agent is granted a valid First Priority or
Second Priority Lien (in accordance with priorities set forth in the
Intercreditor Agreement) in Company’s leasehold interest in connection with such
transaction, (C) the lessor (or lenders under any Capital Lease) in connection
with such transaction shall agree to provide Collateral Agent access to the
Collateral located at such facility pursuant to an agreement reasonably
satisfactory to Administrative Agent and the Collateral Agent (the terms of
which shall include subordination and non-disturbance provisions with respect to
any such Collateral, and other terms as may be reasonably required by
Administrative Agent or the Collateral Agent), (D) the amount of consideration
payable to Company or its Subsidiaries (and the aggregate principal amount of
Indebtedness in respect of any Capital Leases) in any such transaction shall not
exceed the fair market value of any such facility (determined in good faith by
the board of directors of Company (or similar governing body)), and shall not
exceed $30,000,000 in the aggregate and (E) the Net Asset Sale Proceeds with
respect to any such Capital Lease shall be applied to repay indebtedness under
the Term Loan Facility if and to the extent required thereunder.

 

6.4          No Further Negative Pledges.  Except (i) pursuant to this
Agreement, (ii) pursuant to the terms of Indebtedness permitted under
Section 6.1(h), 6.1(j) or 6.1(k), (iii) with respect to specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale, (iv) pursuant
to customary non-assignment or no-subletting clauses in leases, licenses or
contracts entered into in the ordinary course of business, which restrict only
the assignment of such lease, license or contract, as applicable, or (v) in
connection with purchase money financing or Capital Leases permitted under
Section 6.1(g), 6.1(l) or 6.1(n) (in each case, provided the prohibition applies
only to the asset being acquired or constructed, or which is the subject of such
Capital Lease), each of Holdings and Company shall not, and shall not permit any
of its Subsidiaries to, enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

 

6.5          Restricted Payments.  Each of Holdings and Company shall not, and
shall not permit any of its Subsidiaries or Affiliates through any manner or
means or through any other Person to, directly or indirectly, declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Payment except that:

 

(a)           Subsidiaries of Company may make Restricted Payments (i) to
Company or to any parent entity of such Subsidiary which is a wholly-owned
Guarantor Subsidiary and (ii) so long as no Liquidity Event or Default or Event
of Default has occurred and is then continuing, on a pro rata basis to the
equity holders of any other Guarantor Subsidiary;

 

(b)           (i) so long as no Liquidity Event or Default or Event of Default
shall have occurred and be continuing or shall be caused thereby, Company and
its Subsidiaries may make prepayments and regularly scheduled payments of
principal and interest in respect of any Indebtedness permitted under Sections
6.1(b), (ii) Company and its Subsidiaries may make

 

97

--------------------------------------------------------------------------------


 

scheduled payments and mandatory prepayments of principal, and regularly
scheduled payments of interest in respect of and, so long as no Liquidity Event
or Default or Event of Default shall have occurred and be continuing, voluntary
repayments of, any Indebtedness permitted under Section 6.1(h), (iii) Company
and its Subsidiaries may make mandatory prepayments and regularly scheduled
payments of principal and interest in respect of any Indebtedness permitted
under Section 6.1(k) (to the extent constituting subordinated Indebtedness) or
6.1(n), but only to the extent such payments are permitted by the terms, and
subordination provisions (if any) applicable to, such Indebtedness, and
(iv) Company and its Subsidiaries may make payments in respect of guarantees
permitted under Section 6.1(e) to the extent the Indebtedness guaranteed thereby
is permitted to be paid under this Section 6.5 (in each case under the foregoing
subclauses (i), (ii) and (iii) in accordance with the terms of, and only to the
extent required by, and subject to the subordination provisions contained in,
the indenture or other agreement pursuant to which such Indebtedness as issued);

 

(c)           Company may make Restricted Payments to Holdings to the extent
reasonably necessary to permit Holdings (in each case so long as Holdings
applies the amount of any such Restricted Payment for such purpose within five
(5) days of receipt of such amount) (i) to pay general administrative and
corporate overhead costs and expenses (including, without limitation, expenses
arising by virtue of Holdings’ status as a public company (including fees and
expenses related to filings with the Securities and Exchange Commission,
roadshow expenses, printing expenses and fees and expenses of attorneys and
auditors)), (ii) so long as no Default or Event of Default, in each case, in
respect of Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and be
continuing or shall be caused thereby, to reimburse Sponsor for expenses
incurred in performing the obligations under the Management Services Agreement,
after giving effect to any amendment, restatement or other modification thereto
in accordance with Section 6.15(a) hereof, in an amount not to exceed $1,000,000
in any Fiscal Year (provided that, to the extent that such expenses for any
Fiscal Year exceed such cap, such excess may be carried over to be reimbursed to
Sponsor in the following Fiscal Year to the extent that reimbursement would
otherwise be permitted under this clause (ii) if such expenses were incurred in
such following Fiscal Year), (iii) to discharge the consolidated tax liabilities
of Holdings and its Subsidiaries and (iv) so long as no Liquidity Event or
Default or Event of Default shall have occurred and be continuing or shall be
caused thereby, to allow Holdings to repurchase shares of, or options to
purchase shares of, Capital Stock of Holdings from employees, officers or
directors of Holdings, Company or any Subsidiaries thereof in any aggregate
amount not to exceed $1,000,000 in any calendar year or $5,000,000 in the
aggregate since the Closing Date;

 

(d)           (i) Company may make Restricted Payments to Holdings (so long as
Holdings applies such payment to the payment of dividends to its shareholders
within sixty (60) days of the receipt of such amount) in an aggregate amount not
to exceed (A) $5,250,000 in any Fiscal Quarter of 2011 (calculated without
regard to a one-time Restricted Payment not to exceed $8,000,000 on or about the
Closing Date), (B) $5,500,000 in any Fiscal Quarter of 2012, (C) $5,750,000 in
any Fiscal Quarter of 2013, (D) $6,000,000 in any Fiscal Quarter of 2014,
(E) $6,250,000 in any Fiscal Quarter of 2015 and (F) $6,500,000 in any Fiscal
Quarter of 2016 and thereafter; provided that, notwithstanding the foregoing,
any Restricted Payment under this Section 6.5(d)(i) may only be made so long as
(w) no Default or Event of Default has occurred or is continuing or shall be
caused thereby after giving effect to such Restricted Payment, (x) after giving
effect to such Restricted Payment, Excess Collateral Availability is greater
than

 

98

--------------------------------------------------------------------------------


 

the greater of $10,500,000 and 15% of the aggregate Revolving Commitments at the
time of determination and (y) after giving effect to such Restricted Payment,
Excess Availability is at least the greater of $7,000,000 and 10% of the
aggregate Revolving Commitments at the time of determination, and (z) the
Administrative Agent shall have received a certificate of Company’s chief
financial officer or treasurer certifying that the conditions set forth in this
Section 6.5(d)(i) have been satisfied and setting for the calculations of Excess
Collateral Availability and Excess Availability in reasonable detail; and
(ii) Holdings may make Restricted Payments in an amount equal to the actual
amount of Restricted Payments made by Company to Holdings pursuant to
Section 6.5(d)(i) that have not previously been distributed by Holdings, so long
as no Default or Event of Default shall have occurred and be continuing or shall
be caused thereby; provided, however, that notwithstanding anything to the
contrary contained in this Section 6.5(d), this Section 6.5(d)(ii) shall not
prohibit the payment of any dividend within 60 days after the date of
declaration of such dividend if such dividend was permitted under this
Section 6.5(d)(ii) on the date of declaration;

 

(e)           (i) so long as no Default or Event of Default, in each case, in
respect of Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and be
continuing or shall be caused thereby, Holdings may make Restricted Payments to
Sponsor to the extent of Restricted Payments received by Holdings from Company
pursuant to Section 6.5(c)(ii) and (ii) so long as no Liquidity Event or Default
or Event of Default shall have occurred and be continuing or shall be caused
thereby Holdings may make Restricted Payments as described in
Section 6.5(c)(iv);

 

(f)            additional Restricted Payments in any Fiscal Year in an aggregate
amount not to exceed the Available Excess Cash Flow as of the date of such
payment (calculated after giving effect to any Investments pursuant to
Section 6.7(m) on such date, any prepayments, repurchases or redemptions of
Other Debt on such date and any Credit Party Purchases on such date but without
giving effect to the Restricted Payment proposed to be made on such date); and

 

(g)           Company may pay a one time special dividend on or about the
Closing Date in an amount not to exceed $8,000,000 and Holdings may use the
proceeds of such dividend to pay a dividend to its shareholders as long as such
payment is made within sixty (60) days of the receipt of such proceeds.

 

6.6          Restrictions on Subsidiary Distributions.  Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of Company to (a) pay dividends or make any other distributions on
any of such Subsidiary’s Capital Stock owned by Company or by any other
Subsidiary of Company, (b) repay or prepay any Indebtedness owed by such
Subsidiary to Company or to any other Subsidiary of Company, (c) make loans or
advances to Company or to any other Subsidiary of Company, or (d) transfer any
of its property or assets to Company or to any other Subsidiary of Company other
than restrictions (i) existing under this Agreement or the Term Credit Documents
(as in effect on the Closing Date), (ii) in agreements evidencing Indebtedness
permitted by Sections 6.1(g) and 6.1(l) that impose restrictions on the property
so acquired, (iii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, Joint Venture
agreements and similar agreements entered into in the ordinary course of
business, (iv) restrictions in agreements evidencing Indebtedness

 

99

--------------------------------------------------------------------------------


 

secured by Liens permitted by Section 6.2(m) that impose restrictions on the
property securing such Indebtedness, (v) customary restrictions on assets that
are the subject of an Asset Sale permitted by Section 6.9 or a Capital Lease
permitted by Section 6.1(n) and (vi) in agreements evidencing Indebtedness
permitted by Section 6.1(h) or 6.1(k), in each case, so long as such
restrictions are not more restrictive, taken as a whole, than the restrictions
set forth in this Agreement or are customary for the issuance of high yield debt
securities in a public offering at such time.

 

6.7          Investments.  Each of Holdings and Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture,
except:

 

(a)           Investments in Cash and Cash Equivalents;

 

(b)           Investments by Holdings in Company;

 

(c)           Investments made by Company or any of its Subsidiaries in
Subsidiary Guarantors which are wholly-owned Subsidiaries of Company;

 

(d)           Investments received by Company or any of its Subsidiaries in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers or suppliers of such Person, in each case
in the ordinary course of business;

 

(e)           accounts receivable arising, and trade credit granted, in the
ordinary course of business of Company and its Subsidiaries, and any Securities
received by Company or any of its Subsidiaries in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss, and any prepayments and
other credits to suppliers made in the ordinary course of business;

 

(f)            intercompany loans to the extent permitted under Section 6.1(b);

 

(g)           Consolidated Capital Expenditures by Company or any of its
Subsidiaries permitted by Section 6.8(b);

 

(h)           loans and advances by Company or any of its Subsidiaries to
employees of Company and its Subsidiaries made in the ordinary course of
business in an aggregate principal amount not to exceed $2,000,000 at any time
outstanding;

 

(i)            Investments by Company or any of its Subsidiaries made in
connection with Permitted Acquisitions permitted pursuant to Section 6.9(d);

 

(j)            Investments by Company or any of its Subsidiaries constituting
non-Cash consideration received by Company and its Subsidiaries in connection
with permitted Asset Sales pursuant to subsection 6.9(c);

 

(k)           Company and its Subsidiaries may continue to own the Investments
owned by them as of the Closing Date and described in Schedule 6.7;

 

100

--------------------------------------------------------------------------------


 

(l)            other Investments by Company or any of its Subsidiaries in an
aggregate amount not to exceed at any time outstanding $10,000,000 (minus any
Restricted Payments made pursuant to Section 6.5(f)), if no Liquidity Event or
Default or Event of Default has occurred or is continuing or would result
therefrom; and

 

(m)          additional Investments (other than acquisition of any Person or any
division or line of business of any Person) by Company or any of its
Subsidiaries in an aggregate amount not to exceed the Available Excess Cash Flow
as of such date (calculated after giving effect to any Restricted Payments made
pursuant to Section 6.5(f) on such date, any prepayments, repurchases or
redemptions of Other Debt on such date made pursuant to Section 6.16 and any
Credit Party Purchases on such date but without giving effect to such proposed
Investment).

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.

 

6.8          Financial Covenants.

 

(a)           Minimum Fixed Charge Coverage Ratio.  At any time when Excess
Availability of the Borrowers is less than the greater of (a) $8,750,000 and
(b) 12.5% of the aggregate Revolving Commitments, Company shall not permit the
Fixed Charge Coverage Ratio for any Test Period for which a Fixed Charge
Coverage Compliance Certificate is required to be delivered to be less than 1.0
to 1.0.

 

(b)           Maximum Consolidated Capital Expenditures.  Holdings and Company
shall not, and shall not permit their Subsidiaries to, make or incur
Consolidated Capital Expenditures, except that Company and any Guarantor
Subsidiary may make or incur Consolidated Capital Expenditures (i) during any
calendar year in an aggregate amount not in excess of (A) $10,000,000 plus
(B) commencing in 2012, the unused portion of Consolidated Capital Expenditures
permitted to be made or incurred in the immediately preceding calendar year (it
being understood that the amount under this subclause (B) shall not exceed the
lesser of such unused portion and $10,000,000) and (ii) associated with the
consolidation of Facilities and costs associated with the acquiring and/or the
development and construction of one new manufacturing facility in an aggregate
amount not to exceed $15,000,000.

 

(c)           Certain Calculations.

 

(i)            With respect to any period during which a Permitted Acquisition
or an Asset Sale has occurred (each, a “Subject Transaction”), including for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8, and the calculations of Leverage Ratio, Fixed Charge Coverage
Ratio, Secured Debt Ratio, Consolidated Interest Coverage Ratio and Excess
Availability in Available Excess Cash Flow, the Excess Cash Flow Payment
Conditions, Section 6.1(k), Section 6.9(d), clause (5) of the proviso to
Section 10.6(i), Consolidated Adjusted EBITDA and the components of Consolidated
Fixed Charges, as applicable, all financial ratios and other financial
calculations pursuant to the Credit Documents shall be calculated with respect
to such

 

101

--------------------------------------------------------------------------------


 

period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of Facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of Company)
using the historical audited financial statements of any business so acquired or
to be acquired or sold or to be sold and the consolidated financial statements
of Holdings and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period.

 

(ii)           With respect to any period commencing prior to the Closing Date,
for purposes of determining compliance with the financial covenants set forth in
this Section 6.8, Consolidated Adjusted EBITDA shall be calculated with respect
to the portion of such period prior to the Closing Date based on the historical
Consolidated Adjusted EBITDA of the Company during such time, Consolidated
Capital Expenditures shall be calculated with respect to the portion of such
period prior to the Closing Date based on the historical Consolidated Capital
Expenditures of the Company during such time, and the other components of
Consolidated Fixed Charges (other than Consolidated Interest Expense) shall be
calculated with respect to the portion of such period prior to the Closing Date
on a pro forma basis as if the Closing Date occurred on the first day of such
period.

 

(iii)          With respect to any period commencing prior to the Closing Date,
for purposes of determining compliance with the financial covenants set forth in
this Section 6.8, Consolidated Interest Expense shall be calculated with respect
to the portion of such period prior to the Closing Date on a pro forma basis as
if the Closing Date occurred on the first day of such period (and assuming that
the Indebtedness incurred on the Closing Date was incurred on the first day of
such period and, such Indebtedness bears interest during the portion of such
period prior to the Closing Date at the weighted average of the interest rates
applicable to outstanding Indebtedness during the portion of such period on and
after the Closing Date and that no Indebtedness was repaid during the portion of
such period prior to the Closing Date).

 

6.9          Fundamental Changes; Asset Dispositions; Acquisitions.  Each of
Holdings and Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into any transaction of merger or consolidation,
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise the
business, or all or substantially all of the property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business or other business unit of any Person, except:

 

102

--------------------------------------------------------------------------------


 

(a)           any Subsidiary of Holdings may be merged with or into Company or
with or into any wholly-owned Guarantor Subsidiary of Company, or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to Company or any wholly-owned
Guarantor Subsidiary of Company; provided, in the case of such a merger, Company
or such wholly-owned Guarantor Subsidiary of Company, as applicable shall be the
continuing or surviving Person;

 

(b)           sales or other dispositions of assets that do not constitute Asset
Sales;

 

(c)           Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) (i) do not exceed $5,000,000 in the aggregate in any calendar year and
(ii) when aggregated with the proceeds of all other Asset Sales, do not exceed
$15,000,000 in the aggregate from the Closing Date to the date of determination;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (and in respect of a transaction of
greater than $2,500,000, as determined in good faith by the board of directors
of Company (or similar governing body)), (2) no less than 80% thereof shall be
paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied in
accordance with the Term Loan Facility (to the extent required thereby);

 

(d)           Permitted Acquisitions if no Default or Event of Default has
occurred and is continuing and (i) the consideration for which consists solely
of common Capital Stock of Holdings, (ii) (A) the aggregate consideration paid
does not exceed $50,000,000 in the aggregate in any calendar year and (B) Excess
Availability is at least the greater of $10,500,000 and 15% of the aggregate
Revolving Commitments then in effect for 30 days prior to the date of such
Permitted Acquisition and on the date of such Permitted Acquisition after giving
pro forma effect thereto or (iii) (A) before and after giving effect to any such
Permitted Acquisition, the Fixed Charge Coverage Ratio is greater than 1.0 to
1.0 for the most recently completed four Fiscal Quarter period for which
financial statements have been delivered pursuant to Sections 5.1(b), 5.1(c) or
3.1(u), calculated to give effect to such Permitted Acquisition in accordance
with Section 6.8(c) as if such Permitted Acquisition occurred on the first day
of such four Fiscal Quarter period, as demonstrated in a Fixed Charge Coverage
Compliance Certificate delivered to the Administrative Agent prior to such
Permitted Acquisition and (B) Excess Availability is at least the greater of
$10,500,000 and 15% of the aggregate Revolving Commitments then in effect for 30
days prior to the date of the acquisition and on the date of the acquisition
after giving pro forma effect thereto;

 

(e)           Investments made in accordance with Section 6.7; and

 

(f)            sale and leaseback transactions permitted pursuant to
Section 6.3.

 

6.10        Disposal of Subsidiary Interests.  Each of Holdings and Company
shall not, and shall not permit any of its Subsidiaries to (a) directly or
indirectly issue, sell, assign, pledge or otherwise encumber or dispose of any
Capital Stock of any of its Subsidiaries, except to qualify directors if
required by applicable law or (b) permit any of its Subsidiaries directly or
indirectly

 

103

--------------------------------------------------------------------------------


 

to issue, sell, assign, pledge or otherwise encumber or dispose of any Capital
Stock of any of its Subsidiaries, except (i) Company may issue Capital Stock to
Holdings, (ii) Subsidiaries may issue Capital Stock to Company or to a Guarantor
Subsidiary of Company (subject to the restrictions on such disposition otherwise
imposed under Section 6.9) or to qualify directors if required by applicable law
and (iii) Company or any Subsidiary may sell or otherwise dispose of the Capital
Stock of its Subsidiaries in an Asset Sale permitted by Section 6.9.

 

6.11        Fiscal Year.  Each of Holdings and Company shall not, and shall not
permit any of its Subsidiaries to, change its Fiscal Year-end from December 31;
provided, that the Fiscal Year-end of Holdings and its Subsidiaries may be
changed to the end of any Fiscal Quarter with the prior written consent of, and
following receipt of any information requested by, Administrative Agent
(including, without limitation, reconciliation statements for the immediately
preceding three years described in Section 5.1(e)).

 

6.12        Transactions with Shareholders and Affiliates.  Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service or the making of any loan) with any holder of 10% or more of any class
of Capital Stock of Holdings or any of its Subsidiaries or with any Affiliate of
Holdings or of any such holder, on terms that are less favorable to Holdings or
that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to (a) any transaction expressly permitted
under this Agreement; (b) reasonable and customary fees paid to, and customary
indemnification of, members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Holdings and its Subsidiaries entered into in
the ordinary course of business; (d) transactions described in Schedule 6.12;
and (e) any transaction between Credit Parties.

 

6.13        Conduct of Business.  From and after the Closing Date, each of
Holdings and Company shall not, and shall not permit any of its Subsidiaries to,
engage in any business other than (i) the businesses engaged in by Company on
the Closing Date and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Lenders.

 

6.14        Permitted Activities of Holdings.  Holdings shall not (a) incur,
directly or indirectly, any Indebtedness other than the Indebtedness (i) under
the Credit Documents and (ii) under the Term Credit Documents; (b) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than the Liens created under the Collateral Documents to
which it is a party; (c) engage in any business or activity or own any assets
other than (i) holding 100% of the Capital Stock of Company; (ii) performing its
obligations and activities incidental thereto under the Credit Documents, and to
the extent not inconsistent therewith, the Term Credit Documents; (iii) making
Restricted Payments to the extent permitted by Section 6.5 of this Agreement and
Section 6.5 of the Term Loan Facility; (iv) making Investments to the extent
permitted by Section 6.7 of this Agreement and Section 6.7 of the Term Loan
Facility; (v) issuances of its Capital Stock; (vi) conducting activities arising
by virtue of its status as a public company, including without limitation,
compliance with its reporting obligations and other requirements applicable to
public companies; and (vii) retaining Cash in a deposit account subject to a
Blocked Account Agreement in the amount of any Restricted

 

104

--------------------------------------------------------------------------------


 

Payments received from the Company pursuant to Section 6.5(d)(i);
(d) consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (e) sell or otherwise dispose of
any Capital Stock of any of its Subsidiaries; (f) create or acquire any
Subsidiary or make or own any Investment in any Person other than Company; or
(g) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

 

6.15        Amendments or Waivers of Certain Agreements.

 

(a)           Each of Holdings and Company shall not, and shall not permit any
of its Subsidiaries to, terminate or agree to any amendment, restatement,
supplement or other modification to, or waiver of, any of its rights under any
Term Credit Document, any Organizational Document or the Management Services
Agreement, or make any payment consistent with an amendment thereof or change
thereto (which amendment or other modification, in the case of (i) an
Organizational Document or any Term Credit Document, is adverse in any material
respect to the rights or interests of the Lenders (provided that with respect to
any termination, amendment, restatement, supplement or other modification to, or
waiver of any Term Credit Document, none of the following amendments shall be
deemed adverse for purposes of this clause (i):  (A) payment of customary fees
in connection with any amendment or waiver, or (B) any amendment implementing
incremental or additional loans and/or commitments under the Term Credit
Documents to the extent the Indebtedness in respect thereof is permitted under
Section 6.1; and provided, further, that with respect to the Organizational
Documents of Holdings, Holdings shall be permitted to effect a Permitted
Holdings Reincorporation) and (ii) the Management Services Agreement, involves
the imposition of additional fees or any increase in fees payable thereunder
(other than as set forth in this Section 6.15) or is adverse in any respect to
the rights or interests of the Lenders), without in each case obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver.  Each of Holdings and Company shall
not, and shall not permit any of its Subsidiaries to, amend or otherwise change
the terms of any Indebtedness permitted to be incurred under Section 6.1 which
is subordinated to the Obligations, or make any payment consistent with an
amendment thereof or change thereto, if the effect of such amendment or change
is to increase the interest rate on or fees in respect of such Indebtedness,
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions thereof (or
of any guaranty thereof), or change any collateral therefor (other than to
release such collateral), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to Holdings or Company, any of their
Subsidiaries, or Lenders.

 

6.16        Limitation on Payments Relating to Other Debt.  Each of Holdings and
Company shall not, and shall not permit any of its Subsidiaries through any
manner or means or through any other Person to, directly or indirectly, declare,
order, make or offer to make, any voluntary prepayment, repurchase or redemption
of, or otherwise defease, the Indebtedness permitted to be incurred under
Section 6.1(j) or (k) (such Indebtedness, “Other Debt”), or

 

105

--------------------------------------------------------------------------------


 

segregate funds for any such voluntary prepayment, repurchase, redemption or
defeasance, or enter into any derivative or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating Holdings, the Company or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of Other Debt, other than (a) any prepayment, repurchase or redemption of
Other Debt pursuant to a Permitted Refinancing thereof and (b) prepayments,
repurchases or redemptions of Other Debt in an aggregate amount not to exceed
the Available Excess Cash Flow as of such date (calculated after giving effect
to any Restricted Payments made pursuant to Section 6.5(f) on such date, any
Investments made pursuant to Section 6.7(m) on such date and any Credit Party
Purchases on such date but without giving effect to such proposed prepayment,
repurchase or redemption).  Each of Holdings and Company shall not, and shall
not permit any of its Subsidiaries through any manner or means or through any
other Person to, directly or indirectly, declare, order, make or offer to make,
any prepayment, repurchase or redemption of, or otherwise defease, the
Indebtedness permitted to be incurred under Section 6.1(j) pursuant to
Section 2.13(d) of the Term Loan Facility (or any other provision of the Term
Loan Facility or any Permitted Refinancing thereof requiring any prepayment,
repurchase, redemption, defeasance, or offer of any of the foregoing, in respect
of “excess cash flow” or any similar construct) at any time if after giving
effect to such prepayment, the Excess Cash Flow Payment Conditions set forth in
clause (x) of the definition thereof would not be satisfied.

 

SECTION 7.                            GUARANTY

 

7.1          Guaranty of the Obligations.  Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Beneficiaries the due and punctual payment in
full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

 

7.2          Contribution by Guarantors.  All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions

 

106

--------------------------------------------------------------------------------


 

of state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor.  “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 7.2), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor.  The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.  Each Guarantor is a third party beneficiary
to the contribution agreement set forth in this Section 7.2.

 

7.3          Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

7.4          Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

 

(a)           this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)           Administrative Agent may enforce this Guaranty upon the occurrence
and during the continuance of an Event of Default notwithstanding the existence
of any dispute between Company and any Beneficiary with respect to the existence
and continuance of such Event of Default;

 

107

--------------------------------------------------------------------------------


 

(c)           the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

 

(d)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(e)           any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement or Banking Services Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Company or any security for the Guaranteed Obligations;
and (vi) exercise any other rights available to it under the Credit Documents,
the Hedge Agreements or the Banking Services Agreements; and

 

(f)            this Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce an agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or

 

108

--------------------------------------------------------------------------------


 

otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents, the Hedge
Agreements or Banking Services Agreements, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements, Banking Services Agreements or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Credit Document, such Hedge Agreement, such Banking Services
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or Banking
Services Agreements or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of Holdings or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set-offs or counterclaims which Company may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

 

7.5          Waivers by Guarantors.  Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Company, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Company, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any deposit account or credit on the
books of any Beneficiary in favor of Company or any other Person, or (iv) pursue
any other remedy in the power of any Beneficiary whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Company or any other Guarantor including any defense based on
or arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s

 

109

--------------------------------------------------------------------------------


 

obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements or Banking Services Agreements or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

7.6          Guarantors’ Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives and agrees not to assert
any claim, right or remedy, direct or indirect, that such Guarantor now has or
may hereafter have against Company or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2.  Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Company,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

110

--------------------------------------------------------------------------------


 

7.7          Subordination of Other Obligations.  Any Indebtedness of Company or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 

7.8          Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled.  Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

 

7.9          Authority of Guarantors or Company.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

7.10        Financial Condition of Company.  Any Credit Extension may be made to
Company or continued from time to time, and any Hedge Agreements or Banking
Services Agreements may be entered into from time to time, in each case without
notice to or authorization from any Guarantor regardless of the financial or
other condition of Company at the time of any such grant or continuation or at
the time such Hedge Agreement or Banking Services Agreement is entered into, as
the case may be.  No Beneficiary shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Company.  Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents the Hedge Agreements and the Banking Services Agreements, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary.

 

7.11        Bankruptcy, etc.

 

(a)           So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Company or any other Guarantor.  The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Company or any other Guarantor or by any defense
which Company or any other

 

111

--------------------------------------------------------------------------------


 

Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

 

(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Company of any portion of such Guaranteed Obligations.  Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

 

(c)           In the event that all or any portion of the Guaranteed Obligations
are paid by Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

7.12        Discharge of Guaranty Upon Sale of Guarantor.  If all of the Capital
Stock of any Guarantor (other than Holdings) or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale.

 

SECTION 8.                            EVENTS OF DEFAULT; LIQUIDITY EVENTS; CURE
RIGHTS

 

8.1          Events of Default.  If any one or more of the following conditions
or events shall occur:

 

(a)           Failure to Make Payments When Due.  Failure by Company to pay
(i) when due any principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five (5) days after the date due;
or

 

(b)           Default in Other Agreements.  (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) with an
aggregate principal amount of $10,000,000 or more, in each case beyond

 

112

--------------------------------------------------------------------------------


 

the grace period, if any, provided therefor; or (ii) breach or default by any
Credit Party with respect to any other term of (1) one or more items of such
Indebtedness or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, or any other event or circumstance
shall occur, in each case beyond the grace period, if any, provided therefor, if
the effect of such breach or default or event or circumstance is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be, or to require an
offer to purchase or redeem such Indebtedness be made (other than any due on
sale provision with respect to any Indebtedness permitted to be repaid hereunder
and which is so repaid in full); or

 

(c)           Breach of Certain Covenants.  Failure of any Credit Party to
perform or comply with any term or condition contained in Sections 2.6, 2.14,
5.1(f), 5.1(g), 5.2(i), 5.14, 5.15 or 6 (and with respect to
Section 6.8(a) only, subject to the expiration of the cure period provided in
Section 8.3); or

 

(d)           Breach of Representations, etc.  Any representation, warranty or
certification made or deemed made by any Credit Party in any Credit Document or
in any statement or certificate at any time given by any Credit Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

 

(e)           Other Defaults Under Credit Documents.  Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty (30) days after the earlier of (i) an officer of such
Credit Party becoming aware of such default or (ii) receipt by Company of notice
from Administrative Agent or any Lender of such default; or

 

(f)            Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Holdings or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Holdings or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or

 

113

--------------------------------------------------------------------------------


 

(g)           Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Holdings
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Holdings or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Holdings or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Holdings or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in this Section 8.1(g) or in
Section 8.1(f) above; or

 

(h)           Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $10,000,000 (to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Holdings or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five
(5) days prior to the date of any proposed sale thereunder); or

 

(i)            Dissolution.  Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party; or

 

(j)            Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events or (ii) there shall exists any fact or circumstance that results or
reasonably could be expected to result in the imposition of a Lien or security
interest with respect to any Employee Benefit Plan under Section 412(n) of the
Internal Revenue Code or under ERISA, in either case involving or that might
reasonably be expected to involve in the aggregate at any time an amount in
excess of $10,000,000; or

 

(k)           Change of Control.  A Change of Control shall occur; or

 

(l)            Guaranties, Collateral Documents and other Credit Documents.  At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations or upon the
release of such Guaranty with respect to a Subsidiary of the Company in
connection with an Asset Sale permitted hereby, shall cease to be in full force
and effect (other than in accordance with its terms) or shall be declared to be
null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or

 

114

--------------------------------------------------------------------------------


 

enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, upon notice to Company by
Administrative Agent (which notice may be given by the Administrative Agent in
its discretion and shall be given by Administrative Agent upon the request of
the Requisite Lenders), (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of Issuing Bank to issue
any Letter of Credit shall immediately terminate; (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (I) the unpaid principal amount of and
accrued interest on the Loans, (II) an amount equal to the maximum amount that
may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; provided, the foregoing shall not affect in any
way the obligations of Lenders under Section 2.2(b)(iv) or Section 2.3(e);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents; and
(D) Administrative Agent shall direct Company to pay (and Company hereby agrees
upon receipt of such notice, or upon the occurrence of any Event of Default
specified in Section 8.1(f) and (g) to pay) to Administrative Agent such
additional amounts of cash, to be held as security for Company’s reimbursement
Obligations in respect of Letters of Credit then outstanding, equal to the LC
Exposure at such time.

 

8.2          Liquidity Event; Sponsor’s Right to Cure.  Upon the occurrence of a
Liquidity Event, Holdings may, within three (3) days of  the date of such
occurrence, deliver a fully executed notice (a “Liquidity Event Cure Notice”) to
Administrative Agent and Collateral Agent of its intention to issue Permitted
Cure Securities for cash or otherwise receive cash contributions to the capital
of Holdings, and, in each case, to contribute any such cash to the capital of
the Borrowers (collectively, the “Liquidity Event Cure Right”).  Notwithstanding
anything herein to the contrary, a Liquidity Event Cure Notice may be delivered
no more than two times in any 12 month period.  The Liquidity Event Cure Notice
shall (i) state the date on which such cash is to be contributed to the capital
of the Borrowers (which date shall be no later than (A) the 10th day subsequent
to the occurrence of such Liquidity Event or (B) if such Liquidity Event
occurred as direct result of the establishment of a Reserve or credit limit
(pursuant to Section 2.22(a)(xix)(B)) by Collateral Agent or Administrative
Agent, as applicable, for which Borrower Representative did not have at least 5
Business Days prior notice, the 15th day subsequent to the occurrence of such
Liquidity Event), (ii) state the amount of such cash to be contributed to the
capital of the Borrowers (the “Liquidity Event Cure Amount”) and (iii) be
irrevocable.  Upon receipt of the Liquidity Event Cure Amount, Holdings shall
contribute such amount to the capital of Borrowers irrespective of the amount,
if any, of Excess Availability at such time.  Upon receipt by Borrowers of such
Liquidity Event Cure Amount pursuant to the exercise by Holdings of such
Liquidity Event Cure Right, Excess Availability shall be recalculated and if,
after giving effect to the foregoing recalculations the Borrower shall have
Excess Availability of at least the greater of (a) $10,500,000 and (b) 15% of
the aggregate

 

115

--------------------------------------------------------------------------------


 

Revolving Commitments at the time of determination, then such Liquidity Event
shall be deemed not to have occurred (a “Liquidity Event Cure”) and any Account
Control Event that was triggered thereby shall cease to exist; provided,
however, that if after giving effect to the foregoing recalculations, the
Borrower shall not have Excess Availability of at least the greater of
(a) $10,500,000 and (b) 15% of the aggregate Revolving Commitments at the time
of determination, then a new Liquidity Event shall be deemed to have occurred. 
If Holdings delivers a Liquidity Event Cure Notice with respect to a Liquidity
Event and fails to timely contribute the Liquidity Event Cure Amount specified
in such Liquidity Event Notice, then such Liquidity Event shall not be cured and
if Borrowers are not in compliance with the Financial Performance Covenant, then
Holdings shall not be entitled to exercise any Financial Performance Covenant
Cure Right related to such failure (notwithstanding anything to the contrary in
Section 8.3).

 

8.3          Financial Performance Covenant; Sponsors Right to Cure.  Anything
to the contrary contained in Section 8.1 notwithstanding, in the event that the
Borrowers fail (or, but for the operation of this Section 8.3, would fail) to
comply with the requirements of the covenant set forth in Section 6.8(a) (the
“Financial Performance Covenant”), Holdings may (subject to Section 8.2), on the
date that the Fixed Charge Coverage Compliance Certificate relating to such
failure is delivered, deliver a fully executed notice (a “Financial Performance
Covenant Cure Notice”) to Administrative Agent and Collateral Agent of its
intention to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of Holdings, and, in each case, to contribute any
such cash to the capital of the Borrowers (collectively, the “Financial
Performance Covenant Cure Right”).  Notwithstanding anything herein to the
contrary, a Financial Performance Covenant Cure Notice may not be delivered if
as a result more than two (2) Financial Performance Covenant Cure Notices would
be delivered in the twelve-month period ending on the last day of the calendar
month in which the Financial Performance Covenant Cure Notice is delivered (the
“Current Twelve-Month Period”).  The Financial Performance Covenant Cure Notice
shall (i) state the date on which such cash is to be contributed to the capital
of the Borrowers (which date shall be no later than the 10th day subsequent to
the date the certificate calculating the Fixed Charge Coverage Ratio is required
to be delivered pursuant to Section 5.1(l) (ii) state the amount of such cash to
be contributed to the capital of the Borrowers (the “Financial Performance Cure
Covenant Amount”) and (iii) be irrevocable.  Upon receipt of the Financial
Performance Covenant Cure Amount, Holdings shall contribute such amount to the
capital of Borrowers.  Upon receipt by Borrowers of such Financial Performance
Covenant Cure Amount pursuant to the exercise by Holdings of such Financial
Performance Covenant Cure Right, Consolidated Adjusted EBITDA shall be
recalculated and if, after giving effect to the foregoing recalculations, the
Borrowers would have been in compliance with the requirements of the Financial
Performance Covenant, then the Borrowers shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenant that had occurred shall be deemed cured for the purposes of
this Agreement.  For purposes of this Section 8.3(a), the amount of the
Financial Performance Covenant Cure Amount that shall count towards Consolidated
Adjusted EBITDA shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant.  For the avoidance of doubt,
if, on any relevant date during a Liquidity Event the Borrowers are not in
compliance with the Financial Performance Covenant and Holdings (i) fails

 

116

--------------------------------------------------------------------------------


 

to deliver a Financial Performance Covenant Cure Notice on the date that the
Fixed Charge Coverage Compliance Certificate relating to such failure is
delivered or (ii) has delivered a Financial Performance Cure Notice two
(2) times in the Current Twelve-Month Period, an Event of Default shall
immediately occur.  The foregoing notwithstanding, if the event giving rise to
the breach or default (or potential breach or default) of the Financial
Performance Covenant is the occurrence of a Liquidity Event and a Liquidity
Event Cure occurs with respect to such Liquidity Event, such Liquidity Event
Cure shall also cure the breach or default (or potential breach or default) of
the Financial Performance Cure with no further action necessary by Holdings or
Borrowers.

 

SECTION 9.                        AGENTS

 

Each of the Lenders hereby irrevocably appoints JPMCB as Administrative Agent
hereunder and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.  Each of the Lenders hereby irrevocably appoints JPMCB as
Collateral Agent hereunder and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof, together with such actions and powers as
are reasonably incidental thereto.  Each of the Lenders hereby authorizes the
Collateral Agent to enter into each of the Collateral Documents and authorizes
both the Administrative Agent and Collateral Agent to enter into the
Intercreditor Agreement.

 

The bank serving as the Administrative Agent or the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or the Collateral Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with Holdings,
the Borrowers or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent or the Collateral Agent hereunder.

 

Neither the Administrative Agent nor the Collateral Agent shall have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) neither the Administrative Agent nor the
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither the Administrative Agent nor the Collateral Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except  discretionary rights and powers expressly contemplated hereby
that the Administrative Agent or Collateral Agent, as applicable is required to
exercise in writing as directed by the Requisite Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.5), and (c) except as expressly set forth herein, neither
the Administrative Agent nor the Collateral Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Holdings, the Borrowers or any of their respective Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent,
Collateral Agent or any of their respective Affiliates in any capacity.  Neither
the Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in

 

117

--------------------------------------------------------------------------------


 

Section 10.5) or in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent or the Collateral
Agent, as applicable by the Borrowers or a Lender, and neither the
Administrative Agent nor the Collateral Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Section 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Collateral Agent, as applicable. 
The Syndication Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

 

The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent and the Collateral Agent may perform any and all its
respective duties and exercise its respective rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent or the
Collateral Agent, as applicable.  The Administrative Agent, the Collateral Agent
and any such sub-agent may perform any and all its respective duties and
exercise its respective rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and Collateral Agent,
as applicable.

 

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable as provided in this paragraph, the
Administrative Agent and the Collateral Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the
Requisite Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent or Collateral Agent, as applicable give notice
of its resignation, then the retiring Administrative Agent or Collateral Agent,
as applicable may, on behalf of the Lenders appoint a successor

 

118

--------------------------------------------------------------------------------


 

Administrative Agent or Collateral Agent, as applicable which shall be a bank
with an office in New York, New York, or an Affiliate or any such bank.  Upon
the acceptance of its appointment as Administrative Agent or Collateral Agent,
as applicable hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable shall be discharged from
its duties and obligations hereunder.  The fees payable by the Company or any
other Credit Party to a successor Administrative Agent or Collateral Agent, as
applicable shall be the same as those payable to its predecessor unless
otherwise agreed between the Company or such other Credit Party, and such
successor.  After the Administrative Agent’s or the Collateral Agent’s
resignation hereunder, the provisions of this Section and Sections 10.2 and 10.3
shall continue in effect for the benefit of such retiring Administrative Agent
or Collateral Agent, as applicable, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent or Collateral Agent, as applicable.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Collateral Agent; (b) neither the Administrative
Agent nor the Collateral Agent (i) makes any representation or warranty, express
or implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall be liable for any information contained in
any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Credit Parties and will rely significantly upon the
Credit Parties’ books and records, as well as on representations of the Credit
Parties’ personnel and that neither the Administrative Agent nor the Collateral
Agent undertakes any obligation to update, correct or supplement the Reports;
(d) it will keep all Reports confidential and strictly for its internal use, not
share the Report with any Credit Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and the
Collateral Agent and any other such Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

Each Lender hereby further authorizes Administrative Agent or Collateral Agent,
as applicable, on behalf of and for the benefit of Lenders, to be the agent for
and representative of Lenders with respect to the Guaranty, the Collateral and
the Collateral Documents.  Subject to Section 10.5, without further written
consent or authorization from Lenders, Administrative

 

119

--------------------------------------------------------------------------------


 

Agent or Collateral Agent, as applicable may execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 10.5) have otherwise consented or (ii) release any
Guarantor from the Guaranty pursuant to Section 7.12 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented.

 

Anything contained in any of the Credit Documents to the contrary
notwithstanding, Company, Administrative Agent, Collateral Agent and each Lender
hereby agree that (i) no Lender shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of Lenders in accordance with the terms hereof
and all powers, rights and remedies under the Collateral Documents may be
exercised solely by Collateral Agent, and (ii) in the event of a foreclosure by
Collateral Agent on any of the Collateral pursuant to a public or private sale,
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.

 

SECTION 10.       MISCELLANEOUS

 

10.1        Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

(i)            if to any Credit Party, to the Borrower Representative at Douglas
Dynamics, Inc., 7777 North 73rd Street, Milwaukee, WI 53223, Attention:  Chief
Executive Officer and President, (Fax: 414-354-8448), with a copy to Aurora
Capital Group, 10877 Wilshire Boulevard, Suite 2100, Los Angeles, CA 90024,
Attention:  Secretary, Fax: 310-824-2791;

 

(ii)           if to the Administrative Agent, Collateral Agent, the Issuing
Bank or the Swingline Lender, to JPMorgan Chase Bank, N.A. at 111 East Wisconsin
Avenue, Floor 16, Milwaukee, WI 53202, Attention of Michael Hintz (Telecopy
No. (414) 977-6788);

 

(iii)          if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.

 

120

--------------------------------------------------------------------------------


 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or to compliance and no Event of Default certificates
delivered pursuant to Section 5.1(d) and Section 5.1(f) unless otherwise agreed
by the Administrative Agent and the applicable Lender.  The Administrative Agent
or the Borrower Representative (on behalf of the Credit Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)           The Borrowers hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). The Borrowers hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
confidential information, they shall be treated as set forth in Section 10.17);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”,

 

121

--------------------------------------------------------------------------------


 

unless the Borrowers notify the Administrative Agent promptly that any such
document contains material non-public information: (1) the Credit Documents and
(2) notification of changes in the terms of the Credit Documents.

 

10.2        Expenses.

 

(a)           The Borrowers shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent, the Collateral Agent and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Collateral Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Credit Documents or any
amendments, modifications or waivers of the provisions of the Credit Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender, in connection with the enforcement, collection
or protection of its rights in connection with the Credit Documents, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Borrowers under this
Section include, without limiting the generality of the foregoing, costs and
expenses incurred in connection with:

 

(i)            appraisals and insurance reviews;

 

(ii)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Collateral Agent with
respect to each field examination;

 

(iii)          background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;

 

(iv)          taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Collateral Agent’s Liens;

 

(v)           sums paid or incurred to take any action required of any Credit
Party under the Credit Documents that such Credit Party fails to pay or take;
and

 

(vi)          forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

122

--------------------------------------------------------------------------------


 

(b)           All of the foregoing costs and expenses may be charged to the
Borrowers as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).  Notwithstanding the foregoing, all amounts due under this
Section shall be payable promptly after written demand therefor.

 

10.3        Indemnity.

 

(a)           The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, incremental taxes, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Credit Documents or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of their Subsidiaries, (iv) the failure of the Borrowers to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or its officers, directors or
employees.  This Section 10.3(a) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

 

(b)           To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under Section 10.2. or 10.3, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share based upon such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

 

(c)           To the extent permitted by applicable law, no Credit Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out

 

123

--------------------------------------------------------------------------------


 

of, in connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(d)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

10.4        Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Agent, each
Lender and each of their respective Affiliates is hereby authorized by each
Credit Party at any time or from time to time, without notice to any Credit
Party or to any other Person (other than Administrative Agent), any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Agent,
Lender or Affiliate to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Agent, Lender or Affiliate hereunder, the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.

 

10.5        Amendments and Waivers.

 

(a)           Requisite Lenders’ Consent.  Subject to Section 10.5(b) and
10.5(c) and except as otherwise expressly contemplated by Section 2.9 hereof, by
Section 5.7 of the Intercreditor Agreement, and by the definition of “Permitted
Holdings Reincorporation”, no amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of the Requisite Lenders.

 

(b)           Affected Lenders’ Consent.  Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

 

(i)            extend the scheduled final maturity of any Loan or Note;

 

(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)          extend the stated expiration date of any Letter of Credit beyond
the Maturity Date;

 

(iv)          reduce the rate of interest on any Loan or any fee payable
hereunder;

 

124

--------------------------------------------------------------------------------


 

(v)           extend the time for payment of any such interest or fees;

 

(vi)          reduce or forgive the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;

 

(vii)         amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c), or Section 7.2 of the Pledge and Security
Agreement, or change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared;

 

(viii)        amend the definition of “Requisite Lenders” or “Pro Rata Share”;

 

(ix)           release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

 

(x)            consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document.

 

(c)           Other Consents.  No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:

 

(i)            increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;

 

(ii)           amend, modify, terminate or waive any provision hereof relating
to the Swingline Loans without the consent of Swingline Lender;

 

(iii)          amend, modify, terminate or waive any obligation of Lenders with
Revolving Commitments relating to the purchase of participations in Letters of
Credit as provided in Section 2.4(e) without the written consent of
Administrative Agent and of Issuing Bank;

 

(iv)          amend the definition of “Borrowing Base” or any definition used
therein, or Section 2.22 hereof, without the written concurrence of Lenders
having or holding Revolving Exposure and representing more than 66-2/3rds
percent of the sum of the aggregate Revolving Exposure of all Lenders; provided,
that, the foregoing shall not (A) limit the discretion of the Administrative
Agent or Collateral Agent to change, establish or eliminate any Reserves without
the consent of any Lenders or (B) affect any other matter that this Agreement
leaves to the discretion of the Administrative Agent and/or the Collateral
Agent; or

 

125

--------------------------------------------------------------------------------


 

(v)           amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.

 

(d)                                 Execution of Amendments, etc. 
Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Credit Party, on
such Credit Party.

 

10.6        Successors and Assigns; Participations.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder or under any other Credit
Document without the prior written consent of each Lender (and any attempted
assignment or transfer by the any Credit Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligation (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):

 

(i)            to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” (a “Related Lender Assignment”)
upon the giving of notice to Borrower Representative and Administrative Agent
and, for any assignment of a Revolving Commitment, the consent of Administrative
Agent and Issuing Bank (such consent not to be unreasonably withheld or
delayed); and

 

(ii)           to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” (other than a Person described in
the foregoing subclause (i)) and (except in the case of assignments made by or
to JPMCB) consented to by each of Borrower Representative and Administrative
Agent and, for any assignment of

 

126

--------------------------------------------------------------------------------


 

Revolving Commitment, Issuing Bank (each such consent not to be (x) unreasonably
withheld or delayed or, (y) in the case of Borrower Representative, not required
at any time during syndication of the Loans to persons identified by the
Administrative Agent to the Borrower Representative on or prior to the Closing
Date or at any time an Event of Default under Section 8.1(a), 8.1(f) or
8.1(g) shall have occurred and then be continuing, provided that Borrower
Representative shall be deemed to have consented to any proposed assignment
unless Borrower Representative shall object within five (5) Business Days after
having received notice of the proposed assignment).

 

(c)           Assignments shall be subject to the following additional
conditions:

 

(i)            except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower Representative shall be required
if an Event of Default has occurred and is continuing;

 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(iii)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(iv)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

(d)           Subject to acceptance and recording thereof pursuant to paragraph
(e) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17, 10.2 and 10.3).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this

 

127

--------------------------------------------------------------------------------


 

Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (g) of this Section.

 

(e)           The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Collateral Agent, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(f)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.1, 2.5,
2.6(d) or (e), 2.7(b), 2.18(d), 10.3(b) or 10.4, the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(g)           Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) notwithstanding anything to the contrary herein or in any other Credit
Document, in the case of any participation to Sponsor, none of the Ares Limited
Partnership, the Limited Partnerships, and to the extent holding any Capital
Stock in Holdings, any other Ares Group Investor or Aurora Group Investor,
(i) shall be deemed to be a “Lender” for purposes of voting on any matters
(including the granting of any consents or waivers), (ii) shall be deemed to
vote pro rata with the other Lenders in any matter requiring a Requisite Lender
vote in any Credit Document, (iii) shall have a right to receive any information
not prepared by the Borrower from any Agent or any other Lender under or in
connection with the Credit Documents otherwise delivered or required to be
delivered to each Lender or attend any meetings or conference call with any
Agent

 

128

--------------------------------------------------------------------------------


 

or any Lender in which the Borrower does not participate, (iv) have any right to
make or bring any claim, in its capacity as Lender, against any Agent or any
Lender with respect to such duties and obligations of such Persons under the
Credit Documents or (v) have any right whatsoever to require any Agent or any
Lender to take any action or refrain from taking any action with respect to this
Agreement or any Credit Document.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.5 that affects such Participant. 
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 and 10.4 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.16 and 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 10.4 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Credit Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(h)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(i)            Sponsor and Credit Party Provisions. Notwithstanding
Section 10.6(b), upon the consent of Administrative Agent, and for any
assignment of a Revolving Commitment, Issuing Bank (such consent not to be
unreasonably withheld or delayed), (x) so long as no

 

129

--------------------------------------------------------------------------------


 

Default or Event of Default has occurred and is continuing, any Lender may
assign all or a portion of its Commitments or Loans to a Sponsor (other than a
natural person) in accordance with this Section 10.6(i) (and any Sponsor (other
than an Investment Fund) shall not assign any Commitment or Loan pursuant to
Section 10.6(b) or acquire a participation in a Commitment or Loan or sell a
participation in its Commitments or Loans unless the conditions set forth in
subparagraph (1) and, solely in the case of an assignment, subparagraph
(2) below are satisfied) and (y) any Credit Party may, from time to time,
purchase or prepay Commitments or Loans (a “Credit Party Purchase”), in each
case, on a non-pro rata basis through Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between Borrower and the Administrative Agent; provided that:

 

(1)                                  except as previously disclosed in writing
to the Administrative Agent, Collateral Agent, Issuing Bank and the Lenders,
such Sponsor represents and warrants as of the date of any assignment or
participation to or from such Sponsor pursuant to this Section 10.6, that such
Sponsor does not have any MNPI or any Borrower Restricted Information;

 

(2)                                  the assigning Lender or the Lender to whom
such assignment is being made, as the case may be, and the Sponsor (other than
any Investment Fund) purchasing such Lender’s Commitments or Loans or assigning
Commitments or Loans to such Lender, as applicable, shall execute and deliver to
the Administrative Agent an assignment agreement substantially in the form of
Exhibit E-2 hereto (an “Affiliated Lender Assignment and Acceptance”) in lieu of
an Assignment and Assumption;

 

(3)                                  no Commitment or Loan may be assigned to a
Sponsor (other than any Investment Fund) pursuant to this Section 10.6(i), if
after giving effect to such assignment, the Sponsors (other than any Investment
Fund) in the aggregate would own (or hold participations in) in excess of 15% of
all Commitments or Loans then outstanding; and

 

(4)                                  any Commitments or Loans acquired by any
Credit Party shall automatically and without any further action on the part of
any Person be retired and cancelled immediately upon the acquisition thereof;
and

 

(5)                                  in the case of any Credit Party Purchase
(A) no Default or Event of Default has occurred and is continuing, (B) no Loans
are outstanding for the 30 days prior to the date of such Credit Party Purchase
and on the date of such Credit Party Purchase after giving effect thereto,
(C) Excess Availability is at least the greater of $10,500,000 and 15% of the
Revolving Commitments for 30 days prior to the date of such Credit Party
Purchase and on the date of such Credit Party Purchase after giving pro forma
effect thereto,

 

130

--------------------------------------------------------------------------------


 

(D) no Credit Party has any MNPI or any Borrower Restricted Information and
(E) Borrower Representative on the date such Credit Party Purchase is made,
shall deliver to the Administrative Agent a certificate of an Authorized Officer
of Borrower Representative stating that each of the conditions to such Credit
Party Purchase contained in this clause (5) has been satisfied or waived.

 

Notwithstanding anything to the contrary in this Agreement, no Sponsor (other
than any Investment Fund) shall have any right to (a) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent, Collateral Agent, Issuing Bank or any Lender to which
representatives of the Credit Parties are not invited, (b) receive any
information or material prepared by Administrative Agent, Collateral
Agent, Issuing Bank or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Credit Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2), or (c) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, Collateral Agent, Issuing Bank or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Agent or any other such Lender under the Credit Documents.

 

Notwithstanding anything in Section 10.1 or the definition of “Requisite
Lenders” to the contrary, for purposes of determining whether the Requisite
Lenders have (a) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure by any Credit Party therefrom, (b) otherwise acted on
any matter related to any Credit Document, or (c) directed or required the
Administrative Agent, Collateral Agent, Issuing Bank or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any
Credit Document, all Credit Exposure and unused Commitments held by any Sponsor
(other than an Investment Fund) shall be deemed to be not outstanding for all
purposes of calculating whether the Requisite Lenders have taken any actions.

 

Additionally, if there is any assignment of any Loan or Commitment pursuant to
this Section 10.6(i), each Credit Party and each Sponsor (other than any
Investment Fund) that becomes a Lender hereunder hereby agree that if a case
under Title 11 of the United States Code is commenced against any Credit Party,
such Credit Party shall seek (and each such Sponsor (other than any Investment
Fund) shall consent) to provide that the vote of any Sponsor (other than any
Investment Fund) (in its capacity as a Lender) with respect to any plan of
reorganization of such Credit Party shall not be counted except that any
Sponsor’s (other than any Investment Fund) vote (in its capacity as a Lender)
may be counted to the extent any such plan of reorganization proposes to treat
the Obligations held by such Sponsor (other than any Investment Fund) in a
manner that is less favorable in any material respect to such Sponsor (other
than any Investment Fund) than the proposed treatment of similar Obligations
held by Lenders that are not Affiliates of a Borrower. Each Sponsor (other than
any Investment Fund) that becomes a Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Person’s attorney-in-fact, with full authority in the place and stead of such
Sponsor (other than any Investment Fund) and in the name of such Sponsor (other
than any

 

131

--------------------------------------------------------------------------------


 

Investment Fund), from time to time in the Administrative Agent’s discretion to
take any action and to execute any instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this paragraph.

 

10.7        Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8        Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
provisions set forth in Sections 2.15, 2.16, 2.17, 10.2 and 10.3 and Section 9
shall survive the payment of the Loans, the cancellation or expiration of the
Letters of Credit and the reimbursement of any amounts drawn thereunder, and the
termination hereof.

 

10.9        No Waiver; Remedies Cumulative.  No failure or delay on the part of
Arranger, any Agent, any Lender or Issuing Bank in the exercise of any power,
right or privilege hereunder or under any other Credit Document shall impair
such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege.  The rights, powers and remedies given to
Arranger, each Agent, each Lender and Issuing Bank hereby are cumulative and
shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any statute or rule of law or in any of the other Credit
Documents or any of the Hedge Agreements or Banking Services Agreements.  Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

10.10      Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations. 
To the extent that any Credit Party makes a payment or payments to
Administrative Agent, Collateral Agent or Lenders (or to Administrative Agent or
Collateral Agent, on behalf of Lenders), or Administrative Agent, Collateral
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies

 

132

--------------------------------------------------------------------------------


 

therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

10.11      Severability.  In case any provision in or obligation hereunder or
any Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

10.12      Obligations Several; Independent Nature of Lenders’ Rights; Violation
of Law.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder. 
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.  Anything
contained in this Agreement to the contrary notwithstanding, neither the Issuing
Bank nor any Lender shall be obligated to extend credit to the Borrowers in
violation of any Requirement of Law.

 

10.13      Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

10.14      APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

10.15      CONSENT TO JURISDICTION.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND

 

133

--------------------------------------------------------------------------------


 

OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(e) AGREES AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

 

10.16      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
WHICH EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

10.17      Confidentiality.  Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by a Governmental Authority or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or

 

134

--------------------------------------------------------------------------------


 

Participant in, any of its rights or obligations under this Agreement or (ii) 
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers.  For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.17 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

10.18      Usury Savings Clause.  Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been

 

135

--------------------------------------------------------------------------------


 

in effect.  In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower
Representative shall pay to Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of Lenders and
Company to conform strictly to any applicable usury laws.  Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to Borrower Representative.

 

10.19      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or electronic file shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

10.20      Effectiveness; Integration.  This Agreement shall become effective
upon the execution of a counterpart hereof by each Credit Party, the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Bank and the Lenders.  This Agreement, the other Credit Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

 

10.21      Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

10.22      USA PATRIOT Act.  Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the Act.

 

10.23      Effect of Restatement.  This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Revolving Credit Agreement
from and after the Closing Date with respect to the transactions hereunder and
with respect to the Loans and Letters of Credit outstanding under the Existing
Revolving Credit Agreement as of the Closing Date.  The parties

 

136

--------------------------------------------------------------------------------


 

hereto acknowledge and agree, however, that (a) this Agreement and all other
Credit Documents executed and delivered herewith do not constitute a novation,
payment and reborrowing or termination of the Obligations under the Existing
Revolving Credit Agreement and the other Credit Documents as in effect prior to
the Closing Date, (b) such Obligations are in all respects continuing with only
the terms being modified as provided in this Agreement and the other Credit
Documents, (c) the liens and security interests in favor of the Collateral Agent
for the benefit of the Secured Parties securing payment of such Obligations are
in all respects continuing and in full force and effect with respect to all
Obligations and (d) all references in the other Credit Documents to the Credit
Agreement shall be deemed to refer without further amendment to this Agreement.

 

SECTION 11.                     THE BORROWER REPRESENTATIVE

 

11.1        Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Credit Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Credit
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Section 11. 
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Accounts.  The
Administrative Agent, the Collateral Agent and the Lenders, and their respective
officers, directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 11.

 

11.2        Powers.  The Borrower Representative shall have and may exercise
such powers under the Credit Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Credit
Documents to be taken by the Borrower Representative.

 

11.3        Employment of Agents.  The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other
Credit Document by or through authorized officers.

 

11.4        Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent, the Collateral
Agent and the Lenders.  Any notice provided to the Borrower Representative
hereunder shall constitute notice to each Borrower on the date received by the
Borrower Representative.

 

11.5        Successor Borrower Representative.  Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to

 

137

--------------------------------------------------------------------------------


 

be effective upon the appointment of a successor Borrower Representative.  The
Administrative Agent shall give prompt written notice of such resignation to the
Collateral Agent and the Lenders.

 

11.6        Execution of Credit Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent, the
Collateral Agent and the Lenders the Credit Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Credit Documents, including without
limitation, the Borrowing Base Certificates and the Compliance Certificates. 
Each Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Credit
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

 

11.7        Reporting.  Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificates required pursuant to the provisions of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

138

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

 

By:

/s/ Robert L. McCormick

 

 

Name:

Robert L. McCormick

 

 

Title:

Vice President, Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

DOUGLAS DYNAMICS, L.L.C.

 

 

 

 

 

By:

/s/ Robert L. McCormick

 

 

Name:

Robert L. McCormick

 

 

Title:

Vice President, Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

DOUGLAS DYNAMICS FINANCE COMPANY

 

 

 

 

 

By:

/s/ Robert L. McCormick

 

 

Name:

Robert L. McCormick

 

 

Title:

Vice President, Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

FISHER, LLC

 

 

 

 

 

By:

/s/ Robert L. McCormick

 

 

Name:

Robert L. McCormick

 

 

Title:

Vice President, Chief Financial Officer, Treasurer and Secretary

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually, as Administrative Agent, as Collateral Agent, as Issuing Bank, as
Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Richard Marcus

 

 

Name:

Richard Marcus

 

 

Title:

Authorized Officer

 

2

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC

 

as a Lender

 

 

 

 

By:

/s/ Thomas Forbath

 

 

Name:

Thomas Forbath

 

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------


 

Commitment Schedule

 

Lender

 

Revolving Commitment

 

Pro Rata Share

 

JPMorgan Chase Bank, N.A.

 

$

40,000,000

 

57.14285714

%

Wells Fargo Capital Finance, LLC

 

$

30,000,000

 

42.85714286

%

Total

 

$

70,000,000

 

100.000000000

%

 

1

--------------------------------------------------------------------------------